Exhibit 10.2

 

AMENDMENT AND JOINT WAIVER

 

THIS AMENDMENT AND JOINT WAIVER (“Amendment”) is entered into and made effective
as of May 31, 2004, by and among Boeing Capital Corporation, BCC Equipment
Leasing Corporation, McDonnell Douglas Overseas Finance Corporation and Boeing
Capital Loan Corporation (collectively, “Sellers”), and General Electric Capital
Corporation (“Buyer”), with respect to the following facts:

 

A.            Sellers and Buyer are parties to that certain Purchase and Sale
Agreement, dated as of May 24, 2004 (the “Purchase Agreement”).  Capitalized
terms used without definition herein shall have the meaning given such terms in
the Purchase Agreement.

 

B.            The Purchase Agreement sets forth certain conditions precedent to
Buyer’s and Sellers’ respective obligations to consummate the transactions
contemplated therein, which such conditions precedent may only be waived in
writing.

 

C.            Buyer and Sellers each desire to waive certain of their respective
conditions precedent in consideration of waiver by Sellers and Buyer,
respectively, of certain of their respective conditions precedent, as more fully
described herein.

 

D.            Buyer and Sellers also desire to amend the Purchase Agreement in
the manner set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing facts and the agreements set
forth herein, the parties agree as follows:

 

1.             Minimum Asset Value.  Each of the parties agrees to waive the
condition provided for in Section 2.1 of the Purchase Agreement that the
Specified Financing and Lease Assets, Equity Assets and Assets Held for Sale and
Lease to be sold with a transfer of title (excluding equitable assignments
pursuant to Section 5.2(d) of the Purchase Agreement) shall have an Estimated
Adjusted Book Value of the Assets (the “Minimum Asset Value”) of at least
$1,080,000,000.  The parties agree that the Minimum Asset Value to be sold with
a transfer of title at the Initial Closing shall be no less than
$992,977,494.81.

 

2.             Payment of Purchase Price.

 

(a)           Each of the parties agrees to waive the requirement set forth in
Section 1.3(a)(x) of the Purchase Agreement that Buyer pay on the Initial
Closing Date the aggregate of the Purchase Premium and Estimated Book Value of
the Assets minus the aggregate of the 4/30/04 NAV of the Deferred Assets.

 

(b)           The parties agree that at the Initial Closing Date, Buyer shall
pay the aggregate of:

 

(1)           the 4/30/04 NAV of those Assets sold with a transfer of title at
the Initial Closing Date (excluding equitable assignments pursuant to
Section 5.2(d) of the Purchase Agreement); plus

 

1

--------------------------------------------------------------------------------


 

(2)           the product of (A) the quotient of $992,977,494.81  divided by
$1,080,000,000 times (B) the Purchase Premium.

 

(c)           All other Assets not sold on the Initial Closing Date shall be
treated the same for all purposes under the Purchase Agreement as Deferred
Assets are treated pursuant to Section 1.3(a)(y) and the last sentence of
Section 1.3(b) of the Purchase Agreement.

 

(d)           Buyer and Sellers further agree that Buyer shall pay the Remaining
Premium Amount (as defined below) at any Subsequent Closing at which the
aggregate of the 4/30/04 NAV for all Specified Financing and Lease Assets,
Equity Assets and Assets Held for Sale and Lease sold with a transfer of title
(excluding equitable assignments pursuant to Section 5.2(d) of the Purchase
Agreement) at the Initial Closing and all Subsequent Closings first equals or
exceeds $1,080,000,000.  The “Remaining Premium Amount” equals the aggregate
amount of the Purchase Premium which is not paid by Buyer to Sellers at the
Initial Closing Date, plus interest thereon at the Applicable Interest Rate, for
the period extending from the Initial Closing Date until payment of the
Remaining Premium Amount.

 

(e)           If any Assets are equitably assigned by Sellers to Buyer on or
prior to the Final Closing Date pursuant to Section 5.2(d) of the Purchase
Agreement, Buyer shall pay to Sellers at such Final Closing the 4/30/04 NAV for
all such Assets plus interest thereon at the Applicable Interest Rate, for the
period extending from the Initial Closing Date until payment of such amount.

 

3.             Backlog.  The parties agree to amend Schedule 1.3 attached to the
Purchase Agreement for the purpose of adding the following asset, which was
previously in backlog:

 

 

Customer Name

 

Lease Schedule (IER)

 

NAV @ 4/30/04

 

Booked Residual

 

Boeing Company, The

 

0043686-001

 

$

24,693,860

 

$

17,754,885

 

 

 

The parties acknowledge that the amount listed as the NAV @ 4/30/04 for such
asset is equal to the initial funding amount thereunder.  The parties agree that
such asset shall be considered a Specified Financing and Lease Asset for all
purposes under the Purchase Agreement.  A copy of Schedule 1.3 as so amended and
restated is attached to this Amendment.  The parties further agree that
Schedule 1.4 attached to the Purchase Agreement is hereby replaced in its
entirety with the amended and restated Schedule 1.4 attached to this Amendment.

 

4.             Section 1.6(h)(i) Amendment.  Section 1.6(h)(i) of the Purchase
Agreement is hereby amended by inserting the followings words at the end of that
section immediately prior to the word “, and”:

 

“, but solely to the extent of the excess over the Remaining Premium Amount if
the Remaining Premium Amount was never paid by Buyer to Sellers.”

 

2

--------------------------------------------------------------------------------


 

The parties agree that the words “Remaining Premium Amount” as used in the
foregoing amendment shall have the meaning set forth in this Amendment.

 

5.             Schedule 2.1 Amendment.  Schedule 2.1 attached to the Purchase
Agreement is hereby replaced in its entirety with the amended and restated
Schedule 2.1 attached to this Amendment.

 

6.             Section 5.2(d)(i) Amendment.  The words “the Deferred Assets and”
are hereby deleted in their entirety from the parenthetical in the second
sentence of Section 5.2(d)(i) of the Purchase Agreement.

 

7.             Amendments to Definitions.

 

(a)           Notwithstanding anything to the contrary in the Purchase
Agreement, any and all references in the Purchase Agreement to the “Purchase
Premium” in the definitions of the “Base Purchase Price” and the “Purchase
Price” in Section 13.1 thereof shall be deemed to be references to the Purchase
Premium actually paid by Buyer to Sellers pursuant to Section 2 of this
Amendment.

 

(b)           The definition of “Premium Reduction Payment” in Section 13.1 of
the Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“‘Premium Reduction Payment’ means an amount equal to the Purchase Premium
multiplied by the Retained Portfolio Asset Percentage, less the Remaining
Premium Amount if the Remaining Premium Amount was never paid by Buyer to
Sellers.”

 

The parties agree that the words “Remaining Premium Amount” as used in the
foregoing amendment shall have the meaning set forth in this Amendment.

 

8.             Navistar Consent Indemnity.  Sellers shall jointly and severally
indemnify, defend and hold harmless each Buyer Group Member from and against any
and all Indemnifiable Losses incurred by such Buyer Group Member in connection
with or arising from any liability arising with respect to any failure (or
alleged failure) by Buyer or Sellers to comply with the terms of Section 8(a)(i)
of any of those certain Participation Agreements to which any Seller is a party
with International Truck and Engine Corporation as Lessee as relating to the
Specified Financing and Lease Assets.  Such indemnity obligation shall expire
upon the receipt from such Lessee of written confirmation of compliance with
such sections of each such agreement.  Such indemnity obligation shall not be
subject to any limitations as to the minimum or maximum amount payable to the
Buyer Group Members.

 

9.             Miscellaneous.  This Amendment (i) may not be amended or modified
except in writing; (ii) represents the entire understanding between the parties
with respect to the subject matter hereof; and (iii) may be executed in separate
counterparts and by facsimile, each of which shall be deemed an original but all
such counterparts shall together constitute

 

3

--------------------------------------------------------------------------------


 

one and the same instrument.  Other than provided herein, the provisions of the
Purchase Agreement, including the Schedules thereto, shall remain in full force
and effect.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

 

BOEING CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Steven W. Vogeding

 

 

 

Name:  Steven W. Vogeding

 

 

Title:    Vice President

 

 

 

 

BCC EQUIPMENT LEASING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven W. Vogeding

 

 

 

Name:  Steven W. Vogeding

 

 

Title:    Vice President

 

 

 

 

MCDONNELL DOUGLAS OVERSEAS FINANCE
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven W. Vogeding

 

 

 

Name:  Steven W. Vogeding

 

 

Title:    Vice President

 

 

 

 

BOEING CAPITAL LOAN CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven W. Vogeding

 

 

 

Name:  Steven W. Vogeding

 

 

Title:    Vice President

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark H.S. Cohen

 

 

 

Name:  Mark H.S. Cohen

 

 

Title:    Vice President

 

5

--------------------------------------------------------------------------------

Schedule 1.3

 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

ACCESS LEASING CORPORATION

 

1000111

 

1,842,067

 

 

 

ADELPHIA COMMUNICATIONS CORP.

 

0035171-001

 

245,148

 

63,581

 

ADELPHIA COMMUNICATIONS CORP.

 

0035171-002

 

3,089,255

 

801,921

 

ADELPHIA COMMUNICATIONS CORP.

 

0035171-003

 

561,220

 

135,124

 

AERO TOY STORE, INC.

 

1000311

 

8,615,783

 

 

 

AERO TOY STORE, INC.

 

1000312

 

5,951,131

 

 

 

AERO TOY STORE, INC.

 

1000313

 

13,719,832

 

 

 

AERO TOY STORE, INC.

 

1000316

 

2,040,110

 

 

 

AERO TOY STORE, INC.

 

1000317

 

13,920,779

 

 

 

AERO TOY STORE, INC.

 

1000318

 

4,522,377

 

 

 

AERODYNAMICS, INC

 

0043021-001

 

3,974,391

 

3,832,448

 

AEROSERVICIOS CORPORATIVOS

 

0039482-001

 

9,347,862

 

6,037,500

 

AEROSERVICIOS DINAMICOS, S.A.

 

0034185-001

 

5,761,920

 

—

 

AEROSERVICIOS VANGUARDIA, S.A.

 

1000211

 

6,364,515

 

 

 

AEROVITRO. S.A. DE C.V.

 

0038971-001

 

37,789,492

 

25,500,000

 

ALL ERECTION & CRANE RENTAL CO

 

1000912

 

178,356

 

 

 

ALL ERECTION & CRANE RENTAL CO

 

1000921

 

808,861

 

 

 

ALL ERECTION & CRANE RENTAL CO

 

1000922

 

241,694

 

 

 

ALL ERECTION & CRANE RENTAL CO

 

1000923

 

523,241

 

 

 

ALL ERECTION & CRANE RENTAL CO

 

1000924

 

452,439

 

 

 

ALL ERECTION & CRANE RENTAL CO

 

1000925

 

47,668

 

 

 

AMERICAN COLOR GRAPHICS

 

0032684-107

 

2,309,252

 

—

 

AMERICAN COLOR GRAPHICS

 

0032684-108

 

107,575

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-103

 

80,670

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-301

 

192,556

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-401

 

63,751

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-402

 

2,029,931

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-501

 

47,232

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-502

 

8,967

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-602

 

15,152

 

—

 

AMERICAN COLOR GRAPHICS

 

0033365-702

 

112,576

 

—

 

AMERICAN RAILCAR INDUSTRIES

 

1001211

 

6,896,017

 

 

 

AMERICAN RAILCAR INDUSTRIES

 

1001222

 

10,021,354

 

 

 

AMERICAN STANDARD INC.

 

0031203-009

 

66,541

 

50,278

 

AMERICAN STANDARD INC.

 

0031203-013

 

38,192

 

8,450

 

AMERICAN STANDARD INC.

 

0031203-027

 

39,104

 

24,525

 

AMERICAN STANDARD INC.

 

0031203-032

 

6,937

 

7,078

 

AMERICAN STANDARD INC.

 

0031203-035

 

27,497

 

23,946

 

AMERICAN STANDARD INC.

 

0031203-036

 

36,666

 

22,400

 

AMERICAN STANDARD INC.

 

0031203-038

 

106,444

 

112,582

 

AMERICAN STANDARD INC.

 

0031203-042

 

17,875

 

6,492

 

AMERICAN STANDARD INC.

 

0031203-046

 

6,256

 

6,384

 

AMERICAN STANDARD INC.

 

0031203-050

 

26,913

 

27,463

 

AMERICAN STANDARD INC.

 

0031203-051

 

55,506

 

35,861

 

AMERICAN STANDARD INC.

 

0031203-053

 

374,143

 

363,882

 

AMERICAN STANDARD INC.

 

0031203-054

 

93,092

 

88,433

 

AMERICAN STANDARD INC.

 

0031203-055

 

93,090

 

88,431

 

AMERICAN STANDARD INC.

 

0031203-056

 

53,024

 

50,370

 

AMERICAN STANDARD INC.

 

0031203-057

 

53,024

 

50,370

 

AMERICAN STANDARD INC.

 

0031203-058

 

125,263

 

116,077

 

AMERICAN STANDARD INC.

 

0031203-059

 

512,030

 

492,940

 

AMERICAN STANDARD INC.

 

0031203-060

 

31,889

 

28,000

 

AMERICAN STANDARD INC.

 

0031203-063

 

422,602

 

367,479

 

AMERICAN STANDARD INC.

 

0031203-064

 

139,562

 

116,060

 

AMERICAN STANDARD INC.

 

0031203-065

 

106,557

 

88,426

 

AMERICAN STANDARD INC.

 

0031203-066

 

59,193

 

50,493

 

AMERICAN STANDARD INC.

 

0031203-067

 

57,335

 

47,679

 

AMERICAN STANDARD INC.

 

0031203-068

 

183,341

 

153,125

 

AMERICAN STANDARD INC.

 

0031203-069

 

177,594

 

145,471

 

AMERICAN STANDARD INC.

 

0031203-070

 

59,773

 

47,687

 

AMERICAN STANDARD INC.

 

0031203-072

 

118,092

 

90,895

 

AMERICAN STANDARD INC.

 

0031203-073

 

210,487

 

161,875

 

AMERICAN STANDARD INC.

 

0031203-074

 

65,323

 

50,493

 

AMERICAN STANDARD INC.

 

0031203-075

 

51,657

 

39,200

 

AMERICAN STANDARD INC.

 

0031203-076

 

456,528

 

346,500

 

AMERICAN STANDARD INC.

 

0031203-077

 

27,678

 

5,005

 

AMERICAN STANDARD INC.

 

0031203-078

 

126,383

 

94,500

 

AMERICAN STANDARD INC.

 

0031203-079

 

845,672

 

684,424

 

AMERICAN STANDARD INC.

 

0031203-080

 

60,413

 

9,672

 

AMERICAN STANDARD INC.

 

0031203-081

 

880,892

 

686,834

 

AMERICAN STANDARD INC.

 

0031203-082

 

471,016

 

323,750

 

AMERICAN STANDARD INC.

 

0031203-105

 

(4,771

)

1

 

 

1

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

AMERICAN STANDARD INC.

 

0031203-452

 

160,748

 

161,000

 

ASSOCIATED HYGIENIC PRODUCTS

 

0034085-101

 

1,175,456

 

—

 

ATOLL HOLDINGS LIMITED

 

0037304-001

 

2,219,793

 

2,339,956

 

AUTOCAM CORPORATION

 

1001811

 

3,355,085

 

 

 

AVPRO, INC.

 

1001911

 

1,265,005

 

 

 

BELLEVUE JET PARTNERS LLC

 

1002111

 

3,399,200

 

 

 

BENDER SHIPBUILDING & REPAIR

 

1002211

 

11,844,419

 

 

 

BENDER SHIPBUILDING & REPAIR

 

1002222

 

2,814,085

 

 

 

BETHLEHEM STEEL CORP.

 

0037515-001

 

10,363,395

 

3,843,000

 

BETTER MATERIALS CORPORATION

 

0039182-001

 

91,134

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-002

 

91,134

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-003

 

89,598

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-004

 

89,598

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-005

 

101,184

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-006

 

188,513

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-007

 

94,533

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-008

 

226,116

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-009

 

171,803

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-010

 

298,887

 

—

 

BETTER MATERIALS CORPORATION

 

0039182-011

 

213,692

 

—

 

BISON AIR CORPORATION

 

0034942-001

 

3,263,522

 

2,950,000

 

BISON AIR CORPORATION

 

0034942-002

 

238,907

 

190,000

 

BISON AIR CORPORATION

 

0034942-003

 

274,870

 

203,572

 

BOEING COMPANY, THE

 

0038060-001

 

17,607,627

 

14,977,270

 

BOEING COMPANY, THE

 

0038060-002

 

4,966,078

 

4,150,725

 

BOEING COMPANY, THE

 

0038360-001

 

17,847,355

 

14,977,270

 

BOEING COMPANY, THE

 

0038360-002

 

4,771,328

 

3,949,286

 

BOEING COMPANY, THE

 

0043675-001

 

24,786,787

 

17,766,154

 

BOEING COMPANY, THE ***

 

0043686-001***

 

24,693,860

 

17,754,885

 

BONHAM C-P-D-J-E, INC.

 

0040296-001

 

443,200

 

443,200

 

BRASPETRO OIL SERVICES CO.

 

1011211

 

28,906,721

 

 

 

BRASPETRO OIL SERVICES CO.

 

0035659-001

 

37,220,178

 

27,869,410

 

BRASPETRO OIL SERVICES CO.

 

0035659-002

 

9,585,502

 

7,473,133

 

BUCYRUS INTERNATIONAL, INC.

 

0033729-001

 

512,063

 

284,270

 

BUCYRUS INTERNATIONAL, INC.

 

0039940-001

 

7,351,321

 

—

 

CAE USA, INC.

 

0032678-001

 

4,009,118

 

3,220,000

 

CAMROSE PIPE CORPORATION

 

0043143-001

 

11,548,120

 

4,133,704

 

CENTROBE, INC.

 

0033929-104

 

10,323

 

—

 

CERIDIAN INC.

 

0034485-003

 

10,309,698

 

9,195,240

 

CHI AVIATION

 

0042401-001

 

5,695,107

 

4,950,514

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-001

 

34,026

 

7,000

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-002

 

116,148

 

116,667

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-102

 

116,148

 

116,667

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-202

 

116,148

 

116,667

 

CITATION CORPORATION

 

1002811

 

4,778,197

 

 

 

COASTAL TOWING, INC.

 

1002913

 

1,723,775

 

 

 

COASTAL TOWING, INC.

 

1002914

 

5,067,109

 

 

 

COASTAL TOWING, INC.

 

1002915

 

643,131

 

 

 

COASTAL TOWING, INC.

 

1002916

 

1,507,506

 

 

 

COLEMAN CABLE ACQUISITION, INC

 

1003011

 

6,862,806

 

 

 

 

 

 

 

 

 

 

 

CONSOLIDATED CONTAINER CO.

 

0033985-001

 

3,922,418

 

—

 

CONTAINER APPLICATION INTL,INC

 

0032631-001

 

859,951

 

627,162

 

CONTAINER APPLICATION INTL,INC

 

0032631-002

 

862,772

 

580,309

 

CONTAINER APPLICATION INTL,INC

 

0032631-003

 

829,605

 

451,699

 

CONTAINER APPLICATION INTL,INC

 

0032631-004

 

209,754

 

115,367

 

CONTAINER APPLICATION INTL,INC

 

0032631-005

 

3,698,450

 

1,351,216

 

CONTAINER APPLICATION INTL,INC

 

0032631-006

 

1,938,869

 

683,377

 

CORPORATE JETS, INC.

 

0037360-001

 

583,174

 

350,000

 

CORPORATE JETS, INC.

 

0037360-002

 

583,174

 

350,000

 

CORPORATE JETS, INC.

 

0037360-003

 

1,104,828

 

715,000

 

CORPORATE JETS, INC.

 

0037360-004

 

3,143,314

 

1,811,143

 

CORPORATE JETS, INC.

 

0037360-005

 

538,683

 

323,750

 

CORPORATE JETS, INC.

 

0037360-006

 

1,062,234

 

687,500

 

CORPORATE JETS, INC.

 

0037360-007

 

2,608,414

 

1,665,400

 

CORPORATE JETS, INC.

 

0037360-008

 

2,713,157

 

1,711,446

 

CREATIVE GOLF MANAGEMENT, INC.

 

0037893-001

 

459,887

 

407,750

 

CREDENCE CAPITAL CORPORATION

 

1003311

 

627,201

 

 

 

CREDENCE CAPITAL CORPORATION

 

1003312

 

603,365

 

 

 

CREDENCE CAPITAL CORPORATION

 

1003313

 

577,193

 

 

 

CRONOS CONTAINER

 

0032591-001

 

1,358,741

 

1,072,614

 

CRONOS CONTAINER

 

0032591-005

 

496,114

 

280,325

 

 

2

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

CRONOS CONTAINER

 

0032591-006

 

468,944

 

295,417

 

CRONOS CONTAINER

 

0032591-007

 

1,658,910

 

1,134,231

 

CRONOS CONTAINER

 

0032591-008

 

794,610

 

507,259

 

CRONOS CONTAINER

 

0032591-009

 

1,753,070

 

891,470

 

CRONOS CONTAINER

 

0032591-010

 

2,072,395

 

1,078,528

 

CRONOS CONTAINER

 

0032591-011

 

1,055,752

 

671,617

 

CRONOS CONTAINER

 

0032591-012

 

2,936,301

 

1,863,905

 

CRONOS CONTAINER

 

0032591-013

 

528,849

 

267,998

 

CRONOS CONTAINER

 

0032591-014

 

423,921

 

214,825

 

CSU TRANSPORT INC.

 

1011711

 

118,144

 

 

 

CSU TRANSPORT INC.

 

0039171-001

 

16,332

 

—

 

CSU TRANSPORT INC.

 

0039171-002

 

19,851

 

—

 

CSU TRANSPORT INC.

 

0039171-003

 

142,584

 

—

 

CSU TRANSPORT INC.

 

0039171-004

 

32,194

 

—

 

CSU TRANSPORT INC.

 

0039171-005

 

4,194

 

—

 

CSU TRANSPORT INC.

 

0039171-006

 

66,059

 

—

 

CSU TRANSPORT INC.

 

0039171-007

 

79,764

 

—

 

CSU TRANSPORT INC.

 

0039171-008

 

46,062

 

—

 

CSU TRANSPORT INC.

 

0039171-009

 

74,108

 

—

 

CSU TRANSPORT INC.

 

0039171-010

 

69,726

 

—

 

CSU TRANSPORT INC.

 

0039171-011

 

17,214

 

—

 

CSU TRANSPORT INC.

 

0039171-012

 

9,927

 

—

 

CSU TRANSPORT INC.

 

0039171-014

 

9,926

 

—

 

CSU TRANSPORT INC.

 

0039171-015

 

80,232

 

—

 

CSU TRANSPORT INC.

 

0039171-018

 

4,964

 

—

 

CSU TRANSPORT INC.

 

0039171-019

 

19,855

 

—

 

CSU TRANSPORT INC.

 

0039171-021

 

87,016

 

—

 

CSU TRANSPORT INC.

 

0039171-024

 

67,748

 

—

 

CSU TRANSPORT INC.

 

0039171-025

 

16,444

 

—

 

CSU TRANSPORT INC.

 

0039171-026

 

8,010

 

—

 

DALLAS AIRMOTIVE, INC

 

0033907-001

 

3,343,524

 

2,776,043

 

DAN RIVER, INC.

 

0034752-001

 

1,160,554

 

995,904

 

DAN RIVER, INC.

 

0034752-002

 

653,605

 

534,911

 

DAN RIVER, INC.

 

0034752-003

 

1,140,754

 

933,660

 

DAN RIVER, INC.

 

0034752-004

 

66,851

 

45,838

 

DAN RIVER, INC.

 

0034752-005

 

132,986

 

104,975

 

DAN RIVER, INC.

 

0034752-006

 

396,888

 

313,300

 

DAN RIVER, INC.

 

0034752-007

 

382,092

 

301,860

 

DAN RIVER, INC.

 

0034752-008

 

263,512

 

201,240

 

DAN RIVER, INC.

 

0034918-001

 

4,030,860

 

3,835,250

 

DAYCO PRODUCTS, INC.

 

1003511

 

10,987,131

 

 

 

DEL MONTE FOODS CORP

 

0034096-001

 

42,092

 

42,092

 

DEL MONTE FOODS CORP

 

0034096-002

 

22,081

 

11,486

 

DEL MONTE FOODS CORP

 

0034096-003

 

8,056

 

3,560

 

DEL MONTE FOODS CORP

 

0034096-004

 

54,183

 

39,378

 

DEL MONTE FOODS CORP

 

0034096-006

 

30,789

 

16,700

 

DEL MONTE FOODS CORP

 

0034096-008

 

11,920

 

9

 

DEL MONTE FOODS CORP

 

0034096-009

 

63,287

 

17,467

 

DEL MONTE FOODS CORP

 

0034096-011

 

9,422

 

1,777

 

DEL MONTE FOODS CORP

 

0034096-012

 

45,837

 

38,619

 

DEL MONTE FOODS CORP

 

0034096-013

 

50,195

 

38,368

 

DEL MONTE FOODS CORP

 

0034096-014

 

92,615

 

52,522

 

DEL MONTE FOODS CORP

 

0034096-015

 

83,561

 

47,387

 

DEL MONTE FOODS CORP

 

0034096-016

 

60,316

 

21,352

 

DEL MONTE FOODS CORP

 

0034096-017

 

32,845

 

8,754

 

DELTA AIRLINES

 

0043408-001

 

14,854

 

2,900

 

DELTA AIRLINES

 

0043408-002

 

153,176

 

54,092

 

DELTA AIRLINES

 

0043408-003

 

439,423

 

144,066

 

DELTA AIRLINES

 

0043408-004

 

72,556

 

21,371

 

DELTA AIRLINES

 

0043408-005

 

33,265

 

5,956

 

DELTA AIRLINES

 

0043408-006

 

83,808

 

14,807

 

DELTA AIRLINES

 

0043408-007

 

138,623

 

23,318

 

DELTA AIRLINES

 

0043408-008

 

189,791

 

32,065

 

DELTA AIRLINES

 

0043408-009

 

1,064,383

 

170,831

 

DELTA AIRLINES

 

0043408-010

 

79,241

 

12,759

 

DELTA AIRLINES

 

0043408-011

 

127,098

 

27,092

 

DELTA AIRLINES

 

0043408-012

 

236,772

 

49,182

 

DELTA AIRLINES

 

0043408-013

 

52,787

 

10,895

 

DELTA AIRLINES

 

0043408-014

 

237,683

 

48,020

 

DELTA AIRLINES

 

0043408-015

 

55,071

 

10,942

 

DELTA AIRLINES

 

0043408-016

 

44,414

 

8,677

 

DELTA AIRLINES

 

0043408-017

 

11,209

 

840

 

 

3

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

DELTA AIRLINES

 

0043408-018

 

199,168

 

25,193

 

DELTA AIRLINES

 

0043408-019

 

25,534

 

4,572

 

DELTA AIRLINES

 

0043408-020

 

50,916

 

8,172

 

DELTA AIRLINES

 

0043408-021

 

19,457

 

3,133

 

DELTA AIRLINES

 

0043408-022

 

14,824

 

2,367

 

DELTA AIRLINES

 

0043408-023

 

25,219

 

3,803

 

DELTA AIRLINES

 

0043408-024

 

3,594

 

261

 

DELTA AIRLINES

 

0043408-025

 

5,025

 

359

 

DELTA AIRLINES

 

0043408-026

 

28,742

 

5,807

 

DELTA AIRLINES

 

0043408-027

 

59,912

 

10,123

 

DELTA AIRLINES

 

0043408-028

 

55,648

 

8,931

 

DELTA AIRLINES

 

0043408-029

 

18,056

 

2,896

 

DELTA AIRLINES

 

0043408-030

 

17,724

 

2,981

 

DELTA AIRLINES

 

0043408-031

 

50,916

 

8,172

 

DELTA AIRLINES

 

0043408-032

 

11,595

 

2,263

 

DELTA AIRLINES

 

0043408-033

 

108,033

 

17,339

 

DELTA AIRLINES

 

0043408-034

 

29,204

 

4,663

 

DELTA AIRLINES

 

0043408-035

 

30,964

 

6,152

 

DELTA AIRLINES

 

0043408-036

 

8,211

 

606

 

DELTA AIRLINES

 

0043408-037

 

118,677

 

13,030

 

DELTA AIRLINES

 

0043408-038

 

15,020

 

2,900

 

DELTA AIRLINES

 

0043408-039

 

102,124

 

20,291

 

DELTA AIRLINES

 

0043408-040

 

60,081

 

11,600

 

DELTA AIRLINES

 

0043408-041

 

62,430

 

11,629

 

DELTA AIRLINES

 

0043408-042

 

42,494

 

7,508

 

DELTA AIRLINES

 

0043408-043

 

29,178

 

5,797

 

DELTA AIRLINES

 

0043408-044

 

16,762

 

2,961

 

DELTA AIRLINES

 

0043408-045

 

40,681

 

6,862

 

DELTA AIRLINES

 

0043408-046

 

42,804

 

6,860

 

DELTA AIRLINES

 

0043408-047

 

64,122

 

10,286

 

DELTA AIRLINES

 

0043408-048

 

70,387

 

10,557

 

DELTA AIRLINES

 

0043408-049

 

46,923

 

9,480

 

DELTA AIRLINES

 

0043408-050

 

10,182

 

861

 

DELTA AIRLINES

 

0043408-051

 

10,404

 

868

 

DELTA AIRLINES

 

0043408-052

 

10,564

 

869

 

DELTA AIRLINES

 

0043408-053

 

21,761

 

1,740

 

DELTA AIRLINES

 

0043408-054

 

375,186

 

48,277

 

DELTA AIRLINES

 

0043408-055

 

189,084

 

24,320

 

DELTA AIRLINES

 

0043408-056

 

18,523

 

2,973

 

DELTA AIRLINES

 

0043408-057

 

28,742

 

5,807

 

DELTA AIRLINES

 

0043408-058

 

54,341

 

9,141

 

DELTA AIRLINES

 

0043408-059

 

59,912

 

10,123

 

DELTA AIRLINES

 

0043408-060

 

30,167

 

4,842

 

DELTA AIRLINES

 

0043408-061

 

33,150

 

6,476

 

DELTA AIRLINES

 

0043408-062

 

27,856

 

5,786

 

DELTA AIRLINES

 

0043408-063

 

54,810

 

16,144

 

DELTA AIRLINES

 

0043408-064

 

59,912

 

10,123

 

DELTA AIRLINES

 

0043408-065

 

74,092

 

11,892

 

DELTA AIRLINES

 

0043408-066

 

33,565

 

5,404

 

DELTA AIRLINES

 

0043408-067

 

58,357

 

11,595

 

DELTA AIRLINES

 

0043408-068

 

27,305

 

5,945

 

DELTA AIRLINES

 

0043408-069

 

16,785

 

2,966

 

DELTA AIRLINES

 

0043408-070

 

18,195

 

3,513

 

DELTA AIRLINES

 

0043408-071

 

95,677

 

16,166

 

DELTA AIRLINES

 

0043408-072

 

79,352

 

12,736

 

DELTA AIRLINES

 

0043408-073

 

49,296

 

7,937

 

DELTA AIRLINES

 

0043408-074

 

136,115

 

21,733

 

DELTA AIRLINES

 

0043408-075

 

64,402

 

12,796

 

DELTA AIRLINES

 

0043408-076

 

65,354

 

12,767

 

DELTA AIRLINES

 

0043408-077

 

33,152

 

6,401

 

DELTA AIRLINES

 

0043408-078

 

59,912

 

10,123

 

DELTA AIRLINES

 

0043408-079

 

58,357

 

11,595

 

DELTA AIRLINES

 

0043408-080

 

25,534

 

4,572

 

DELTA AIRLINES

 

0043408-081

 

30,040

 

5,800

 

DELTA AIRLINES

 

0043408-082

 

13,052

 

2,195

 

DELTA AIRLINES

 

0043408-083

 

2,575

 

199

 

DELTA AIRLINES

 

0043408-084

 

59,912

 

10,123

 

DELTA AIRLINES

 

0043408-085

 

38,914

 

6,266

 

DELTA AIRLINES

 

0043408-086

 

50,788

 

15,247

 

DELTA AIRLINES

 

0043408-087

 

18,773

 

2,107

 

DELTA AIRLINES

 

0043408-088

 

59,912

 

10,123

 

DELTA AIRLINES

 

0043408-089

 

16,294

 

2,973

 

 

4

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

DELTA AIRLINES

 

0043408-090

 

59,912

 

10,123

 

DESOTO JORDAN

 

0040241-001

 

521,613

 

423,500

 

DOANE PET CARE COMPANY

 

1003711

 

2,271,566

 

 

 

DOANE PET CARE COMPANY

 

1003712

 

2,406,179

 

 

 

DOANE PET CARE COMPANY

 

0034982-001

 

416,703

 

231,533

 

DOANE PET CARE COMPANY

 

0034982-002

 

406,553

 

225,173

 

DOANE PET CARE COMPANY

 

0034982-003

 

181,854

 

101,082

 

DOANE PET CARE COMPANY

 

0034982-004

 

153,747

 

85,464

 

DOANE PET CARE COMPANY

 

0034982-005

 

520,510

 

288,197

 

DOANE PET CARE COMPANY

 

0034982-006

 

280,390

 

153,783

 

DOANE PET CARE COMPANY

 

0034982-007

 

126,900

 

69,506

 

DOANE PET CARE COMPANY

 

0034982-008

 

101,217

 

54,726

 

DOANE PET CARE COMPANY

 

0034982-009

 

246,121

 

132,617

 

DOANE PET CARE COMPANY

 

0034982-010

 

134,924

 

71,604

 

DOANE PET CARE COMPANY

 

0034982-011

 

102,528

 

54,318

 

DOANE PET CARE COMPANY

 

0034982-012

 

4,179

 

2,882

 

DOANE PET CARE COMPANY

 

0034982-013

 

3,444

 

2,375

 

DOANE PET CARE COMPANY

 

0034982-014

 

8,159

 

5,628

 

DOANE PET CARE COMPANY

 

0034982-015

 

3,407

 

2,351

 

DOANE PET CARE COMPANY

 

0034982-016

 

8,387

 

5,785

 

DOANE PET CARE COMPANY

 

0034982-017

 

5,922

 

4,085

 

DOANE PET CARE COMPANY

 

0034982-018

 

4,110

 

2,835

 

DOANE PET CARE COMPANY

 

0034982-019

 

3,974

 

2,741

 

DOANE PET CARE COMPANY

 

0034982-020

 

11,820

 

8,153

 

DOANE PET CARE COMPANY

 

0034982-021

 

4,119

 

2,841

 

DOANE PET CARE COMPANY

 

0034982-022

 

11,811

 

8,147

 

DOANE PET CARE COMPANY

 

0034982-023

 

491,965

 

252,283

 

DOANE PET CARE COMPANY

 

0034982-024

 

8,751

 

5,225

 

DOANE PET CARE COMPANY

 

0034982-025

 

80,656

 

41,629

 

DOANE PET CARE COMPANY

 

0034982-102

 

296,813

 

157,341

 

EDWARDS BAKING COMPANY

 

0033752-003

 

23,847

 

18,491

 

EDWARDS BAKING COMPANY

 

0033752-005

 

284,783

 

220,825

 

EDWARDS BAKING COMPANY

 

0033752-006

 

316,195

 

245,182

 

EDWARDS BAKING COMPANY

 

0033752-007

 

21,514

 

16,682

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-001

 

125,816

 

111,932

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-003

 

41,625

 

41,237

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-006

 

721,474

 

723,856

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-009

 

46,718

 

44,992

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-012

 

178,444

 

225,987

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-013

 

43,513

 

44,980

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-014

 

350,801

 

362,158

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-015

 

180,683

 

127,630

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-016

 

255,288

 

243,083

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-017

 

180,421

 

171,043

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-018

 

553,245

 

513,130

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-019

 

351,499

 

235,875

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-020

 

856,833

 

631,748

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-021

 

108,209

 

78,968

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-022

 

432,938

 

315,874

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-023

 

757,642

 

552,779

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-024

 

651,382

 

440,434

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-025

 

184,163

 

121,774

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-026

 

368,279

 

243,547

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-027

 

197,595

 

127,849

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-028

 

1,071,494

 

670,000

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-029

 

896,042

 

549,456

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-030

 

604,402

 

366,304

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-031

 

601,203

 

366,304

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-032

 

1,226,109

 

747,065

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-033

 

901,688

 

549,456

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-034

 

1,482,712

 

894,229

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-035

 

696,890

 

444,906

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-036

 

707,201

 

451,506

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-037

 

238,403

 

150,502

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-038

 

238,773

 

150,736

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-039

 

238,412

 

150,502

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-040

 

2,546,482

 

1,025,101

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-041

 

1,596,442

 

642,657

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-042

 

1,258,851

 

501,417

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-043

 

240,447

 

150,502

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-044

 

370,431

 

226,454

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-045

 

247,446

 

150,970

 

 

5

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-046

 

249,527

 

150,970

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-047

 

125,596

 

75,485

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-048

 

311,083

 

185,102

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-049

 

155,536

 

92,551

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-050

 

479,657

 

203,929

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-051

 

156,804

 

92,551

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-052

 

316,153

 

185,102

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-053

 

316,161

 

185,102

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-054

 

316,161

 

185,102

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-055

 

3,711,285

 

1,374,616

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-056

 

2,561,313

 

125,618

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-101

 

7,538

 

3,320

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-112

 

52,338

 

39,001

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-115

 

12,564

 

1,107

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-128

 

72,163

 

—

 

EMBRY-RIDDLE AERONAUTICAL

 

0037559-001

 

2,993,732

 

2,929,921

 

EQUISTAR CHEMICALS

 

0042610-001

 

18,022,824

 

10,112,256

 

EQUISTAR CHEMICALS

 

0042610-002

 

19,482,470

 

9,531,414

 

ESSAR SHIPPING LTD

 

1003911

 

14,556,841

 

 

 

FANCIA INVESTMENTS

 

0037026-001

 

8,176,556

 

—

 

FANCIA INVESTMENTS

 

0037026-002

 

1,878,119

 

—

 

FANCIA INVESTMENTS

 

0037026-003

 

3,030,142

 

—

 

FANCIA INVESTMENTS

 

0037026-004

 

3,975,950

 

—

 

FANCIA INVESTMENTS

 

0037026-005

 

1,884,406

 

—

 

FANCIA INVESTMENTS

 

0037026-006

 

933,101

 

—

 

FEDERAL-MOGUL CORPORATION

 

0032079-004

 

15,871,661.00

 

11,237,500

 

FEDERAL-MOGUL CORPORATION

 

0034730-003

 

1,654,064

 

1,200,000

 

FORMICA CORPORATION

 

1004011

 

5,159,240

 

 

 

FORMICA CORPORATION

 

1004012

 

2,961,764

 

 

 

FORMICA CORPORATION

 

1004013

 

1,974,510

 

 

 

FORT WAYNE FOUNDRY CORP.

 

0033093-001

 

644,340

 

365,369

 

FORT WAYNE FOUNDRY CORP.

 

0033093-002

 

78,792

 

44,778

 

FORT WAYNE FOUNDRY CORP.

 

0033093-003

 

28,595

 

15,313

 

FORT WAYNE FOUNDRY CORP.

 

0033093-004

 

11,165

 

5,494

 

FORT WAYNE FOUNDRY CORP.

 

0033093-005

 

19,813

 

9,750

 

FORT WAYNE FOUNDRY CORP.

 

0033093-006

 

18,965

 

9,332

 

FORT WAYNE FOUNDRY CORP.

 

0033093-007

 

2,517

 

1,239

 

FORT WAYNE FOUNDRY CORP.

 

0033093-008

 

4,239

 

2,103

 

FORT WAYNE FOUNDRY CORP.

 

0033093-009

 

20,629

 

9,073

 

FORT WAYNE FOUNDRY CORP.

 

0033093-011

 

2,212,236

 

465,000

 

FRONT PORCH DEVELOPMENT CORP.

 

0037971-001

 

466,270

 

407,750

 

FULGHUM FIBRES, INC.

 

1004111

 

15,053,833

 

 

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-001

 

3,252,696

 

1,104,132

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-002

 

3,066,654

 

1,147,489

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-003

 

3,854,103

 

2,443,331

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-004

 

3,937,130

 

2,440,514

 

 

 

 

 

 

 

 

 

GAYLORD CONTAINER

 

0033918-002

 

7,703,449

 

3,610,383

 

GAYLORD CONTAINER

 

0033918-003

 

219,505

 

104,522

 

GAYLORD CONTAINER

 

0033918-004

 

46,645

 

22,211

 

GEMINI INDUSTRIES, INC.

 

1004311

 

2,849,227

 

 

 

GLENOIT CORPORATION

 

1004411

 

2,986,817

 

 

 

GLOBAL FITTNESS HOLDINGS

 

0041341-001

 

4,231,759

 

2,675,938

 

GRAYS HARBOR PAPER, L.P.

 

1004611

 

5,999,184

 

 

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-002

 

4,007,917

 

1,600,000

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-003

 

1,973,390

 

760,000

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-008

 

7,985,662

 

1,800,000

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-009

 

1,330,944

 

300,000

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-011

 

1,368,800

 

300,000

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-012

 

51,555,722

 

27,298,767

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-013

 

4,322,439

 

1,446,281

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-108

 

332,736

 

75,000

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-208

 

4,859,700

 

2,600,000

 

GREAT NORTHERN PAPER, INC.

 

1004711

 

9,596,610

 

 

 

GREYHOUND LINES INC

 

0040230-001

 

7,402,206

 

4,345,350

 

GREYHOUND LINES INC

 

0040230-002

 

16,227,974

 

9,559,770

 

GREYHOUND LINES INC

 

0040230-003

 

1,475,242

 

869,070

 

H.J. HEINZ COMPANY

 

0040918-001

 

19,982,362

 

19,380,000

 

HAINAN AIRLINES CO., LTD.

 

0039706-004

 

9,940,223

 

8,046,547

 

HAINAN AIRLINES CO., LTD.

 

0039706-005

 

10,484,160

 

8,487,882

 

HANSEN PRERO AVIATION, LLC

 

0042601-001

 

7,885,389

 

3,862,231

 

 

6

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

HAWAIIAN AIRLINES, INC.

 

0040141-001

 

542,110

 

276,774

 

HAWAIIAN AIRLINES, INC.

 

0040141-002

 

210,200

 

106,112

 

HAWAIIAN AIRLINES, INC.

 

0040141-003

 

103,490

 

52,243

 

HAWAIIAN AIRLINES, INC.

 

0040141-004

 

145,782

 

72,689

 

HAWAIIAN AIRLINES, INC.

 

0040141-005

 

106,268

 

52,987

 

HAWAIIAN AIRLINES, INC.

 

0040141-006

 

106,012

 

51,848

 

HAWAIIAN AIRLINES, INC.

 

0040141-007

 

133,977

 

66,179

 

HAWAIIAN AIRLINES, INC.

 

0040141-008

 

133,859

 

65,849

 

HAWAIIAN AIRLINES, INC.

 

0040141-009

 

135,315

 

66,179

 

HAWAIIAN AIRLINES, INC.

 

0040141-010

 

442,352

 

213,414

 

HAWAIIAN AIRLINES, INC.

 

0040141-011

 

65,171

 

31,003

 

HAWAIIAN AIRLINES, INC.

 

0040141-012

 

64,448

 

30,849

 

HAWAIIAN AIRLINES, INC.

 

0040141-013

 

206,530

 

96,898

 

HAWAIIAN AIRLINES, INC.

 

0040141-014

 

39,773

 

18,229

 

HAYES LEMMERZ INTL.

 

0034007-001

 

11,237,143

 

6,184,136

 

HAYES LEMMERZ INTL.

 

0035860-001

 

96,089

 

44,615

 

HAYNES INTERNATIONAL

 

0035593-001

 

124,703

 

—

 

HAYNES INTERNATIONAL

 

0035593-002

 

446,320

 

—

 

HAYNES INTERNATIONAL

 

0035593-003

 

744,765

 

—

 

HELIMED AERO TAXI LTDA

 

0043553-001

 

3,014,272

 

—

 

HOP-A-JET, INC.

 

1005311

 

1,095,144

 

 

 

HORIZON OFFSHORE CONTRACTOR,

 

1011011

 

32,624,439

 

 

 

INTERNATIONAL TRUCK AND ENGINE

 

0030940-003

 

4,739,679

 

3,914,400

 

INTERNATIONAL TRUCK AND ENGINE

 

0035872-001

 

15,671,985

 

11,208,750

 

INTERNATIONAL TRUCK AND ENGINE

 

0038304-001

 

54,058,366

 

12,628,624

 

INTERNATIONAL TRUCK AND ENGINE

 

0038304-002

 

4,114,683

 

980,800

 

INTERNATIONAL TRUCK AND ENGINE

 

0041018-001

 

46,103,030

 

29,824,089

 

INTERNATIONAL TRUCK AND ENGINE

 

0041018-002

 

2,416,679

 

1,454,854

 

INTERNATIONAL TRUCK AND ENGINE

 

0041029-001

 

46,645,186

 

30,174,810

 

INTERNATIONAL TRUCK AND ENGINE

 

0041029-002

 

2,445,098

 

1,471,962

 

INTERNATIONAL TRUCK AND ENGINE

 

0041030-001

 

16,793,748

 

14,688,090

 

J.L. FRENCH AUTOMOTIVE CASTING

 

0039740-001

 

3,234,310

 

1,367,494

 

JAMAICA ENERGY PARTNERS

 

1005611

 

5,856,773

 

 

 

JANUS EQUITIES LLC

 

1005711

 

17,495,778

 

 

 

JEFFERSON SMURFIT

 

0042743-001

 

2,967,115

 

488,250

 

JODA PARTNERSHIP  (LLC)

 

1006111

 

2,500,412

 

 

 

JODA PARTNERSHIP  (LLC)

 

1006112

 

7,233,475

 

 

 

JODA PARTNERSHIP  (LLC)

 

1006113

 

2,479,103

 

 

 

JOHNSTON INDUSTRIES ALABAMA,IN

 

1011811

 

357,038

 

 

 

KASGRO LEASING LLC

 

0041218-001

 

7,236,726

 

3,459,338

 

LCI SHIPHOLDING, INC.

 

0039448-001

 

52,638,132

 

19,687,500

 

LIDER TAXI AEREO S.A.

 

1006411

 

876,851

 

 

 

LIDER TAXI AEREO S.A.

 

1006412

 

858,488

 

 

 

LIDER TAXI AEREO S.A.

 

1006413

 

933,253

 

 

 

LIDER TAXI AEREO S.A.

 

1006414

 

909,643

 

 

 

LIDER TAXI AEREO S.A.

 

1006415

 

1,022,446

 

 

 

LIDER TAXI AEREO S.A.

 

1006416

 

978,506

 

 

 

LIDER TAXI AEREO S.A.

 

0039494-001

 

1,857,234

 

—

 

LOS CIPRESES S.A.

 

1006511

 

650,638

 

 

 

LOWA CORP

 

1006611

 

38,170,582

 

 

 

L-S ELECTRO-GALVANIZING CO.

 

0035448-002

 

12,753,693

 

4,032,000

 

LUCENT TECHNOLOGIES, INC.

 

0039673-001

 

21,274,458

 

18,487,500

 

LUCENT TECHNOLOGIES, INC.

 

0039684-001

 

22,101,864

 

19,212,500

 

LUKE DAVID, LLC

 

0037660-001

 

574,734

 

506,250

 

MARITIME SHIPPING NV (IPC)

 

1006711

 

10,969,221

 

 

 

MARITIME SHIPPING NV (IPC)

 

1006721

 

8,080,495

 

 

 

MERRITT TOOL CO., INC.

 

0036837-002

 

95,672

 

—

 

MICHAEL MCCULLOUGH

 

0038260-002

 

492,942

 

423,500

 

MID-AMERICA PACKAGING, LLC

 

0033918-001

 

4,553,070

 

2,659,074

 

NEUVANT AEROSPACE CORPORATION

 

0032566-101

 

250,433

 

—

 

NEUVANT AEROSPACE CORPORATION

 

0032566-102

 

38,785

 

—

 

NEUVANT AEROSPACE CORPORATION

 

0032566-103

 

264,181

 

—

 

NEUVANT AEROSPACE CORPORATION

 

0032566-104

 

29,300

 

—

 

NEUVANT AEROSPACE CORPORATION

 

0032566-105

 

48,740

 

—

 

NEUVANT AEROSPACE CORPORATION

 

0032566-106

 

50,371

 

—

 

NEUVANT AEROSPACE CORPORATION

 

0032566-107

 

78,588

 

—

 

NORTH ATLANTIC REFINING, LTD.

 

1006911

 

2,975,873

 

 

 

OMNI FLYS,.S.A. DE C.V.

 

0039004-001

 

2,478,077

 

—

 

OMNI FLYS,.S.A. DE C.V.

 

0039015-001

 

37,037,068

 

—

 

PEABODY HOLDING COMPANY, INC.

 

0041567-003

 

12,578,150

 

1,626,875

 

PEABODY WESTERN COAL CO.

 

0034718-001

 

2,959,456

 

2,473,014

 

PEERLESS IMPORTERS, INC.

 

0039348-001

 

1,020,771

 

847,000

 

 

7

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

PERRY JUDD’S INC

 

0040263-001

 

8,968,087

 

2,069,126

 

POLICYD, S.A. DE C.V.

 

1007412

 

33,189,103

 

 

 

POPE & TALBOT, INC.

 

1007511

 

15,447,417

 

 

 

PRIDE AMETHYST LIMITED

 

0035459-001

 

19,581,564

 

14,986,500

 

QUEBECOR WORLD JOHNSON&HARDIN

 

0032796-001

 

2,876,464

 

1,727,623

 

QUEST II, LLC

 

0032717-004

 

3,522,935

 

3,421,250

 

QUEST II, LLC

 

0032717-005

 

13,697

 

—

 

RADIANT AVIATION SERVICES

 

1007612

 

4,269,212

 

 

 

REVERE COPPER PRODUCTS, INC.

 

0032820-007

 

199,406

 

111,375

 

REVERE COPPER PRODUCTS, INC.

 

0032820-008

 

109,691

 

83,875

 

REVERE COPPER PRODUCTS, INC.

 

0032820-009

 

379,741

 

204,469

 

RIGI, INC.

 

1007914

 

1,788,600

 

 

 

RMH TELESERVICES, INC.

 

0037215-001

 

2,115,007

 

1,939,920

 

RMH TELESERVICES, INC.

 

0037215-002

 

41,014

 

23,876

 

ROLLS ROYCE CANADA LTD.

 

0033126-001

 

1,495,482

 

1,375,000

 

RUSSELL-STANLEY CORP.

 

0033841-001

 

610,402

 

377,652

 

RUSSELL-STANLEY CORP.

 

0033841-002

 

77,749

 

29,671

 

RUSSELL-STANLEY CORP.

 

0033841-003

 

648,419

 

481,284

 

RX CHOICE, INC.

 

0037904-001

 

15,146,935

 

10,357,892

 

RX CHOICE, INC.

 

0037904-002

 

9,022,765

 

5,610,751

 

RX CHOICE, INC.

 

0037904-003

 

9,263,822

 

5,610,908

 

RX CHOICE, INC.

 

0037904-004

 

3,789,545

 

1,801,095

 

SARGEANT MARINE, INC

 

1008012

 

15,384,539

 

 

 

SCI TEXAS FUNERAL SERVICES

 

1008111

 

31,589,996

 

 

 

SCI TEXAS FUNERAL SERVICES

 

0037560-003

 

11,482,923

 

—

 

SERVICIOS INTEGRALES DE

 

0042654-001

 

10,719,761

 

7,010,767

 

SERVICIOS INTEGRALES DE

 

0042654-002

 

8,706,110

 

6,922,500

 

SEVENTH 7RANSPORT, INC.

 

0039962-001

 

71,736

 

—

 

SEVENTH 7RANSPORT, INC.

 

0039962-002

 

111,664

 

—

 

SKY KING, INC.

 

1008211

 

1,798,292

 

 

 

SKY KING, INC.

 

1008212

 

126,810

 

 

 

SKY KING, INC.

 

1008221

 

553,019

 

 

 

SKY KING, INC.

 

1008222

 

36,111

 

 

 

SKY KING, INC.

 

1008231

 

2,699,093

 

 

 

SKY KING, INC.

 

1008232

 

120,126

 

 

 

SKY KING, INC.

 

1008233

 

50,321

 

 

 

SKY KING, INC.

 

0039717-001

 

2,530,350

 

—

 

SKY KING, INC.

 

0039717-002

 

2,639,286

 

251,175

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008311

 

4,370,542

 

 

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008312

 

2,981,920

 

 

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008314

 

801,550

 

 

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008315

 

3,366,406

 

 

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008316

 

245,043

 

 

 

SOUTHERN BULK INDUSTRIES, INC.

 

0034541-001

 

425,079

 

—

 

SOUTHERN BULK INDUSTRIES, INC.

 

0034541-002

 

89,027

 

—

 

SOUTHERN BULK INDUSTRIES, INC.

 

0034541-003

 

37,311

 

—

 

SOUTHERN COMPANY SERVICES, INC

 

0037960-001

 

919,574

 

798,000

 

SPRINGS INDUSTRIES, INC.

 

1008411

 

18,815,055

 

 

 

STAR LEASING COMPANY

 

0032384-001

 

45,394

 

37,694

 

STAR LEASING COMPANY

 

0032384-002

 

158,416

 

131,544

 

STAR LEASING COMPANY

 

0032384-003

 

33,992

 

28,226

 

STAR LEASING COMPANY

 

0032384-004

 

158,204

 

—

 

STAR LEASING COMPANY

 

0032384-005

 

120,817

 

—

 

STAR LEASING COMPANY

 

0032384-006

 

22,362

 

—

 

STAR LEASING COMPANY

 

0032384-007

 

44,723

 

—

 

STAR LEASING COMPANY

 

0032384-008

 

406,395

 

—

 

STAR LEASING COMPANY

 

0032384-009

 

137,658

 

—

 

STAR LEASING COMPANY

 

0032384-010

 

957,876

 

—

 

STONE CONTAINER CORP.

 

0030213-115

 

1,027

 

2,408

 

STONE CONTAINER CORP.

 

0030791-003

 

26,797

 

71,914

 

STONE CONTAINER CORP.

 

0030791-011

 

6,332

 

13,514

 

STONE CONTAINER CORP.

 

0030791-013

 

23,207

 

49,526

 

STONE CONTAINER CORP.

 

0030791-015

 

6,171

 

12,382

 

STONE CONTAINER CORP.

 

0030791-017

 

(383

)

—

 

STONE CONTAINER CORP.

 

0030791-019

 

25,645

 

40,034

 

STONE CONTAINER CORP.

 

0030791-026

 

18,008

 

15,761

 

STONE CONTAINER CORP.

 

0030791-030

 

49,982

 

70,444

 

STONE CONTAINER CORP.

 

0030791-031

 

49,599

 

69,904

 

STONE CONTAINER CORP.

 

0030791-033

 

49,074

 

34,088

 

STONE CONTAINER CORP.

 

0030791-034

 

49,248

 

67,688

 

STONE CONTAINER CORP.

 

0030791-038

 

22,930

 

18,550

 

STONE CONTAINER CORP.

 

0030791-044

 

66,101

 

81,554

 

 

8

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

STONE CONTAINER CORP.

 

0030791-045

 

55,606

 

68,783

 

STONE CONTAINER CORP.

 

0030791-047

 

52,654

 

61,842

 

STONE CONTAINER CORP.

 

0030791-048

 

14,041

 

14,041

 

STONE CONTAINER CORP.

 

0030791-049

 

53,827

 

64,670

 

STONE CONTAINER CORP.

 

0030791-069

 

4,536

 

5,101

 

STONE CONTAINER CORP.

 

0030791-087

 

24,395

 

23,657

 

STONE CONTAINER CORP.

 

0030791-088

 

31,038

 

30,409

 

STONE CONTAINER CORP.

 

0030791-089

 

75,343

 

71,528

 

STONE CONTAINER CORP.

 

0030791-090

 

1,916,054

 

1,751,280

 

STONE CONTAINER CORP.

 

0030791-091

 

125,866

 

118,012

 

STONE CONTAINER CORP.

 

0030791-092

 

5,178

 

16,470

 

STONE CONTAINER CORP.

 

0030791-093

 

9,541

 

6,034

 

STONE CONTAINER CORP.

 

0030791-094

 

91,473

 

83,412

 

STONE CONTAINER CORP.

 

0030791-096

 

27,638

 

24,917

 

STONE CONTAINER CORP.

 

0030791-097

 

49,793

 

44,892

 

STONE CONTAINER CORP.

 

0030791-098

 

22,988

 

59,523

 

STONE CONTAINER CORP.

 

0030791-099

 

52,375

 

45,826

 

STONE CONTAINER CORP.

 

0030791-100

 

22,754

 

17,650

 

STONE CONTAINER CORP.

 

0030791-101

 

15,169

 

11,766

 

STONE CONTAINER CORP.

 

0030791-102

 

31,200

 

21,403

 

STONE CONTAINER CORP.

 

0030791-103

 

77,037

 

59,917

 

STONE CONTAINER CORP.

 

0030791-104

 

8,231

 

13,537

 

STONE CONTAINER CORP.

 

0030791-105

 

19,122

 

29,834

 

STONE CONTAINER CORP.

 

0030791-106

 

168,963

 

124,008

 

STONE CONTAINER CORP.

 

0030791-107

 

64,650

 

42,682

 

STONE CONTAINER CORP.

 

0030791-108

 

557,522

 

419,414

 

STONE CONTAINER CORP.

 

0030791-109

 

45,625

 

31,017

 

STONE CONTAINER CORP.

 

0030791-110

 

86,474

 

51,404

 

STONE CONTAINER CORP.

 

0030791-111

 

7,665

 

3,489

 

STONE CONTAINER CORP.

 

0030791-113

 

98,431

 

67,579

 

STONE CONTAINER CORP.

 

0030791-114

 

12,925

 

14,177

 

STONE CONTAINER CORP.

 

0030791-115

 

706,096

 

428,902

 

STONE CONTAINER CORP.

 

0030791-116

 

4,444,766

 

2,610,104

 

STONE CONTAINER CORP.

 

0030791-117

 

2,467,247

 

2,448,671

 

STONE CONTAINER CORP.

 

0030791-138

 

4,586

 

3,710

 

STONE CONTAINER CORP.

 

0030791-216

 

679,641

 

383,796

 

STONE CONTAINER CORP.

 

0030791-226

 

5,274

 

3,940

 

STONE CONTAINER CORP.

 

0030791-293

 

15,461

 

12,067

 

STONE CONTAINER CORP.

 

0030791-316

 

982,959

 

567,651

 

STONE CONTAINER CORP.

 

0030791-548

 

17,933

 

21,062

 

STONE CONTAINER CORP.

 

0030791-648

 

59,776

 

70,207

 

STONE CONTAINER CORP.

 

0030791-748

 

23,910

 

28,083

 

STONE CONTAINER CORP.

 

0030791-848

 

59,776

 

70,207

 

STOODY COMPANY

 

0033785-001

 

3,386

 

17,056

 

STOODY COMPANY

 

0033785-002

 

8,814

 

23,958

 

STOODY COMPANY

 

0033785-003

 

25,101

 

33,020

 

STOODY COMPANY

 

0033785-004

 

112,998

 

109,350

 

STOODY COMPANY

 

0033785-005

 

40,114

 

28,005

 

SUBIC AIR CHARTER INC.

 

1008511

 

4,549,629

 

 

 

SUNRISE ASSOCIATES, INC.

 

1008611

 

66,402

 

 

 

SYNTHETIC INDUSTRIES,INC

 

1008711

 

5,877,003

 

 

 

TCA NETWORK FUNDING, L.P.

 

1008811

 

12,166,837

 

 

 

THE BRIDGEPORT &PORT JEFFERSON

 

0038071-001

 

12,122,293

 

7,700,000

 

THE DOE RUN RESOURCES CORP.

 

1003811

 

52,384

 

 

 

THE LEHIGH PRESS, INC.

 

0034563-001

 

1,228,253

 

1,063,147

 

THERMAL DYNAMICS CORPORATION

 

0033774-003

 

27,024

 

7,385

 

TOWER AUTOMOTIVE, INC.

 

0043254-001

 

14,958,811

 

798,525

 

TOWER AUTOMOTIVE, INC.

 

0043254-101

 

2,170,458

 

115,863

 

TOWER AUTOMOTIVE, INC.

 

0043254-201

 

13,311,942

 

710,613

 

TRANS OCEAN LEASING CORP

 

0023374-021

 

1,666,278

 

1,138,666

 

TRANSOCEAN HOLDING INC.

 

0033192-001

 

7,167,716

 

4,253,750

 

TRANSOCEAN HOLDING INC.

 

0033192-002

 

359,336

 

212,688

 

TRANSOCEAN HOLDING INC.

 

0033192-003

 

610,633

 

351,686

 

TRANSOCEAN HOLDING INC.

 

0033192-004

 

316,116

 

181,876

 

TRANSOCEAN HOLDING INC.

 

0033192-005

 

1,618,210

 

833,052

 

TRANSOCEAN HOLDING INC.

 

0033192-006

 

907,681

 

439,758

 

TRANSOCEAN HOLDING INC.

 

0033192-007

 

518,730

 

248,771

 

TRANSOCEAN HOLDING INC.

 

0033192-008

 

638,356

 

272,240

 

TRANSOCEAN HOLDING INC.

 

0033192-009

 

426,651

 

251,176

 

TRAVELCENTERS OF AMERICA, INC.

 

1009211

 

3,528,209

 

 

 

TRIGEANT, L.P.

 

1009311

 

16,403,927

 

 

 

TRIGEANT, L.P.

 

1009312

 

1,485,410

 

 

 

 

9

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

TRUMP HOTELS & CASINO RESORTS

 

0033941-001

 

1,490,763

 

1,155,155

 

TUBE CITY, INC.

 

0033423-001

 

471,777

 

425,250

 

TUBE CITY, INC.

 

0033423-002

 

126,266

 

113,532

 

TUBE CITY, INC.

 

0033423-021

 

724,090

 

365,076

 

TUBE CITY, INC.

 

0033423-022

 

2,864

 

1,444

 

TUBE CITY, INC.

 

0033423-023

 

10,411

 

5,249

 

TUBE CITY, INC.

 

0033423-024

 

517,184

 

260,711

 

TUBE CITY, INC.

 

0033423-025

 

46,916

 

23,650

 

TUBE CITY, INC.

 

0033423-026

 

38,187

 

19,250

 

TUBE CITY, INC.

 

0033423-027

 

53,735

 

27,088

 

TUBE CITY, INC.

 

0033423-028

 

363,258

 

180,869

 

TUBE CITY, INC.

 

0033423-029

 

103,487

 

52,250

 

TUBE CITY, INC.

 

0033423-030

 

889,752

 

444,813

 

TUBE CITY, INC.

 

0033423-031

 

61,445

 

24,950

 

TUBE CITY, INC.

 

0033423-032

 

46,339

 

22,550

 

TUBE CITY, INC.

 

0033423-033

 

85,716

 

29,377

 

TUBE CITY, INC.

 

0033423-034

 

440,517

 

212,109

 

TUBE CITY, INC.

 

0033423-035

 

6,517

 

3,163

 

TUBE CITY, INC.

 

0033423-036

 

109,320

 

53,047

 

TUBE CITY, INC.

 

0033423-037

 

979,456

 

471,860

 

TUBE CITY, INC.

 

0033423-038

 

372,571

 

179,956

 

TUBE CITY, INC.

 

0033423-039

 

99,366

 

47,995

 

TUBE CITY, INC.

 

0033423-040

 

25,572

 

9,700

 

TUBE CITY, INC.

 

0033423-041

 

76,187

 

16,300

 

TUBE CITY, INC.

 

0033423-042

 

229,472

 

110,550

 

TUBE CITY, INC.

 

0033423-043

 

496,326

 

239,731

 

TUBE CITY, INC.

 

0033423-044

 

664,629

 

268,875

 

TUBE CITY, INC.

 

0033423-045

 

734,312

 

347,081

 

TUBE CITY, INC.

 

0033423-046

 

29,363

 

6,100

 

TUBE CITY, INC.

 

0033423-047

 

368,578

 

174,213

 

TUBE CITY, INC.

 

0033423-048

 

21,197

 

10,038

 

TUBE CITY, INC.

 

0033423-049

 

40,158

 

18,700

 

TUBE CITY, INC.

 

0033423-050

 

11,482

 

3,792

 

TUBE CITY, INC.

 

0033423-051

 

18,775

 

5,475

 

TUBE CITY, INC.

 

0033423-052

 

126,548

 

46,553

 

TUBE CITY, INC.

 

0033423-053

 

41,221

 

12,000

 

TUBE CITY, INC.

 

0033423-054

 

19,068

 

8,855

 

TUBE CITY, INC.

 

0033423-055

 

378,141

 

175,603

 

TUBE CITY, INC.

 

0033423-056

 

29,662

 

13,775

 

TUBE CITY, INC.

 

0033423-057

 

23,657

 

11,041

 

TUBE CITY, INC.

 

0033423-058

 

643,557

 

294,911

 

TUBE CITY, INC.

 

0033423-059

 

446,564

 

199,650

 

TUBE CITY, INC.

 

0033423-060

 

38,802

 

17,298

 

TUBE CITY, INC.

 

0033423-061

 

237,660

 

94,893

 

TUBE CITY, INC.

 

0033423-062

 

123,526

 

49,321

 

TUBE CITY, INC.

 

0033423-063

 

138,437

 

55,275

 

TUBE CITY, INC.

 

0033423-064

 

25,139

 

10,038

 

TUBE CITY, INC.

 

0033423-065

 

259,472

 

70,188

 

TUBE CITY, INC.

 

0033423-066

 

27,164

 

10,846

 

TUBE CITY, INC.

 

0033423-067

 

136,431

 

36,750

 

TUBE CITY, INC.

 

0033423-068

 

7,543

 

3,024

 

TUBE CITY, INC.

 

0033423-069

 

61,675

 

24,613

 

TUBE CITY, INC.

 

0033423-070

 

106,162

 

28,525

 

TUBE CITY, INC.

 

0033423-071

 

156,629

 

57,978

 

TUBE CITY, INC.

 

0033423-121

 

78,148

 

39,401

 

TUBE CITY, INC.

 

0033423-124

 

78,284

 

39,463

 

TUBE CITY, INC.

 

0033423-221

 

62,452

 

31,488

 

TUBE CITY, INC.

 

0033423-224

 

67,857

 

34,207

 

TUBE CITY, INC.

 

0033423-324

 

77,214

 

38,924

 

TUBE CITY, INC.

 

0033423-534

 

247,918

 

119,373

 

TUBE CITY, INC.

 

0033423-565

 

242,605

 

65,625

 

TUCKAHOE LLC

 

1009411

 

3,529,618

 

 

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-012

 

19,419

 

15,005

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-108

 

60,894

 

9,986

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-110

 

60,894

 

9,986

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-116

 

121,789

 

19,971

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-117

 

240,468

 

70,211

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-214

 

62,894

 

9,986

 

UNITED STATES STEEL CORP

 

0035204-003

 

40,968

 

110,616

 

UNITED STATES STEEL CORP

 

0035204-005

 

62,494

 

104,658

 

UNITED STATES STEEL CORP

 

0035204-016

 

86,284

 

95,266

 

UNITED STATES STEEL CORP

 

0035204-023

 

75,000

 

135,069

 

 

10

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Schedule (IER)

 

Adjusted NAV
@ 4/30/04

 

Booked Residual

 

UNITED STATES STEEL CORP

 

0035204-024

 

31,755

 

42,701

 

UNITED STATES STEEL CORP

 

0035204-027

 

35,389

 

66,757

 

UNITED STATES STEEL CORP

 

0035204-028

 

39,806

 

60,057

 

UNITED STATES STEEL CORP

 

0035204-029

 

26,282

 

38,457

 

UNITED STATES STEEL CORP

 

0035204-030

 

25,283

 

36,630

 

UNITED STATES STEEL CORP

 

0035204-032

 

24,748

 

34,882

 

UNITED STATES STEEL CORP

 

0035204-034

 

60,943

 

74,931

 

UNITED STATES STEEL CORP

 

0035204-035

 

72,075

 

79,453

 

UNITED STATES STEEL CORP

 

0035204-039

 

153,779

 

125,716

 

UNITED STATES STEEL CORP

 

0035204-040

 

34,845

 

22,523

 

UNITED STATES STEEL CORP

 

0035204-041

 

46,034

 

35,955

 

UNITED STATES STEEL CORP

 

0035204-042

 

231,059

 

188,136

 

UNITED STATES STEEL CORP

 

0042754-001

 

8,222,669

 

4,406,396

 

VITESSE CORPORATION

 

0043132-001

 

4,733,318

 

3,152,737

 

VOUGHT AIRCRAFT INDUSTRIES,INC

 

1010011

 

3,948,615

 

 

 

VOUGHT AIRCRAFT INDUSTRIES,INC

 

1010012

 

6,542,798

 

 

 

WATERMAN STEAMSHIP CORP.

 

0039505-001

 

35,901,689

 

18,040,000

 

WEIRTON STEEL CORPORATION

 

0031484-021

 

51,669

 

51,879

 

WEIRTON STEEL CORPORATION

 

0031484-023

 

5,752

 

5,752

 

WEIRTON STEEL CORPORATION

 

0031484-024

 

145,196

 

145,196

 

WEIRTON STEEL CORPORATION

 

0031484-025

 

136,483

 

98,475

 

WEIRTON STEEL CORPORATION

 

0031484-026

 

155,154

 

98,475

 

WEIRTON STEEL CORPORATION

 

0031484-027

 

65,874

 

65,874

 

WEIRTON STEEL CORPORATION

 

0031484-028

 

201,208

 

157,592

 

WEIRTON STEEL CORPORATION

 

0031484-029

 

9,925

 

8,126

 

WEIRTON STEEL CORPORATION

 

0031484-030

 

33,062

 

26,542

 

WEIRTON STEEL CORPORATION

 

0031484-031

 

6,132

 

—

 

WEIRTON STEEL CORPORATION

 

0031484-033

 

32,681

 

18,584

 

WEIRTON STEEL CORPORATION

 

0031484-034

 

472,949

 

303,702

 

WEIRTON STEEL CORPORATION

 

0031484-035

 

13,044

 

9,680

 

WEIRTON STEEL CORPORATION

 

0031484-037

 

28,228

 

—

 

WEIRTON STEEL CORPORATION

 

0031484-136

 

78,802

 

—

 

WHITE SWAN, INC.

 

0032804-101

 

11,366

 

—

 

WINGS VENTURES LIMITED

 

0035859-001

 

16,767,797

 

14,738,231

 

WINGS VENTURES LIMITED

 

0035859-002

 

656,153

 

522,851

 

WINGS VENTURES LIMITED

 

0035859-003

 

650,539

 

249,749

 

WINGS VENTURES LIMITED

 

0035859-004

 

1,101,252

 

119,147

 

WORLD WIDE CONTAINER LEASING

 

0042523-001

 

4,578,370

 

—

 

WORLD WIDE CONTAINER LEASING

 

0042523-002

 

1,331,447

 

—

 

WORLD WIDE CONTAINER LEASING

 

0042523-003

 

1,089,708

 

—

 

WORLD WIDE CONTAINER LEASING

 

0042523-004

 

2,817,356

 

—

 

WORLD WIDE CONTAINER LEASING

 

0042523-005

 

3,225,978

 

—

 

WORLD WIDE CONTAINER LEASING

 

0042523-006

 

5,272,648

 

—

 

WORLD WIDE CONTAINER LEASING

 

0042523-007

 

1,240,637

 

—

 

WYMAN-GORDON TITANIUM CASTING

 

0033275-001

 

779,313

 

352,400

 

XEROX CORPORATION

 

1010111

 

1,136,863

 

 

 

XEROX CORPORATION

 

0039584-001

 

14,729,035

 

9,913,440

 

ASSETS IN INVENTORY-

 

 

 

—

 

 

 

AMERICAN STANDARD INC.

 

0031203-025

 

25,000

 

—

 

AMERICAN STANDARD INC.

 

0031203-045

 

5,742

 

—

 

AMERICAN STANDARD INC.

 

0031203-047

 

2,464

 

—

 

AMERICAN STANDARD INC.

 

0031203-125

 

25,000

 

—

 

CARGILL, INC.

 

0030411-072

 

1

 

2,829.00

 

GALVPRO L.P.

 

0035259-005

 

2,400

 

—

 

GLOBAL AIR CHARTER, INC

 

0042045-001

 

2,847,296

 

2,235,359.00

 

GREAT DANE AIRLINE, INC.

 

0040541-001

 

2,535,674

 

1,557,914.00

 

STONE CONTAINER CORP.

 

0030791-022

 

6,510

 

13,594.00

 

STONE CONTAINER CORP.

 

0030791-095

 

19,679

 

25,568.00

 

STONE CONTAINER CORP.

 

0030791-195

 

19,679

 

25,568.00

 

STONE CONTAINER CORP.

 

0030791-295

 

9,839

 

12,784.00

 

TRANSAMERICA EQUIPMENT LEASING

 

0027474-001

 

139,724

 

519,704.00

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-017

 

10,145

 

79,061.00

 

UNITED STATES STEEL CORP

 

0035204-106

 

5,500

 

28,755.00

 

 

 

 

 

1,898,595,329

 

723,497,952

 

 

 

 

 

0

 

 

 

 

--------------------------------------------------------------------------------

***  The parties acknowledge that the amount listed as the Adjusted NAV @
4/30/04 for this asset is equal to the initial funding amount

 

11

--------------------------------------------------------------------------------


 

Schedule 1.4, Allocation Schedule

 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

ACCESS LEASING CORPORATION

 

1000111

 

1,842,067

 

135,832

 

 

 

 

 

 

 

1,977,899

 

 

 

1,977,899

 

ADELPHIA COMMUNICATIONS CORP.

 

0035171-001

 

245,148

 

18,077

 

 

 

 

 

 

 

263,225

 

 

 

263,225

 

ADELPHIA COMMUNICATIONS CORP.

 

0035171-002

 

3,089,255

 

227,798

 

 

 

 

 

 

 

3,317,053

 

 

 

3,317,053

 

ADELPHIA COMMUNICATIONS CORP.

 

0035171-003

 

561,220

 

41,384

 

 

 

 

 

 

 

602,603

 

 

 

602,603

 

AERO TOY STORE, INC.

 

1000311

 

8,615,783

 

635,317

 

353,323

 

 

 

 

 

9,604,423

 

 

 

9,604,423

 

AERO TOY STORE, INC.

 

1000312

 

5,951,131

 

438,829

 

244,049

 

 

 

 

 

6,634,008

 

 

 

6,634,008

 

AERO TOY STORE, INC.

 

1000313

 

13,719,832

 

1,011,683

 

562,634

 

 

 

 

 

15,294,149

 

 

 

15,294,149

 

AERO TOY STORE, INC.

 

1000316

 

2,040,110

 

150,435

 

83,662

 

 

 

 

 

2,274,207

 

 

 

2,274,207

 

AERO TOY STORE, INC.

 

1000317

 

13,920,779

 

1,026,500

 

570,875

 

 

 

 

 

15,518,154

 

 

 

15,518,154

 

AERO TOY STORE, INC.

 

1000318

 

4,522,377

 

333,474

 

185,457

 

 

 

 

 

5,041,308

 

 

 

5,041,308

 

AERODYNAMICS, INC

 

0043021-001

 

3,974,391

 

293,067

 

 

 

 

 

 

 

4,267,457

 

 

 

4,267,457

 

AEROSERVICIOS CORPORATIVOS

 

0039482-001

 

9,347,862

 

689,299

 

 

 

 

 

 

 

10,037,161

 

 

 

10,037,161

 

AEROSERVICIOS DINAMICOS, S.A.

 

0034185-001

 

5,761,920

 

424,877

 

2,291,708

 

 

 

 

 

8,478,504

 

 

 

8,478,504

 

AEROSERVICIOS VANGUARDIA, S.A.

 

1000211

 

6,364,515

 

469,311

 

 

 

 

 

 

 

6,833,827

 

 

 

6,833,827

 

AEROVITRO. S.A. DE C.V.

 

0038971-001

 

37,789,492

 

2,786,549

 

 

 

 

 

 

 

40,576,041

 

 

 

40,576,041

 

ALL ERECTION & CRANE RENTAL CO

 

1000912

 

178,356

 

13,152

 

 

 

 

 

 

 

191,508

 

 

 

191,508

 

ALL ERECTION & CRANE RENTAL CO

 

1000921

 

808,861

 

59,644

 

 

 

 

 

 

 

868,505

 

 

 

868,505

 

ALL ERECTION & CRANE RENTAL CO

 

1000922

 

241,694

 

17,822

 

 

 

 

 

 

 

259,516

 

 

 

259,516

 

ALL ERECTION & CRANE RENTAL CO

 

1000923

 

523,241

 

38,583

 

 

 

 

 

 

 

561,824

 

 

 

561,824

 

ALL ERECTION & CRANE RENTAL CO

 

1000924

 

452,439

 

33,362

 

 

 

 

 

 

 

485,802

 

 

 

485,802

 

ALL ERECTION & CRANE RENTAL CO

 

1000925

 

47,668

 

3,515

 

 

 

 

 

 

 

51,183

 

 

 

51,183

 

AMERICAN COLOR GRAPHICS

 

0032684-107

 

2,309,252

 

170,281

 

 

 

 

 

 

 

2,479,533

 

 

 

2,479,533

 

AMERICAN COLOR GRAPHICS

 

0032684-108

 

107,575

 

7,932

 

 

 

 

 

 

 

115,508

 

 

 

115,508

 

AMERICAN COLOR GRAPHICS

 

0033365-103

 

80,670

 

5,949

 

 

 

 

 

 

 

86,619

 

 

 

86,619

 

AMERICAN COLOR GRAPHICS

 

0033365-301

 

192,556

 

14,199

 

 

 

 

 

 

 

206,754

 

 

 

206,754

 

AMERICAN COLOR GRAPHICS

 

0033365-401

 

63,751

 

4,701

 

 

 

 

 

 

 

68,451

 

 

 

68,451

 

AMERICAN COLOR GRAPHICS

 

0033365-402

 

2,029,931

 

149,684

 

 

 

 

 

 

 

2,179,615

 

 

 

2,179,615

 

AMERICAN COLOR GRAPHICS

 

0033365-501

 

47,232

 

3,483

 

 

 

 

 

 

 

50,715

 

 

 

50,715

 

AMERICAN COLOR GRAPHICS

 

0033365-502

 

8,967

 

661

 

 

 

 

 

 

 

9,629

 

 

 

9,629

 

AMERICAN COLOR GRAPHICS

 

0033365-602

 

15,152

 

1,117

 

 

 

 

 

 

 

16,269

 

 

 

16,269

 

AMERICAN COLOR GRAPHICS

 

0033365-702

 

112,576

 

8,301

 

 

 

 

 

 

 

120,877

 

 

 

120,877

 

AMERICAN RAILCAR INDUSTRIES

 

1001211

 

6,896,017

 

508,504

 

 

 

 

 

 

 

7,404,521

 

 

 

7,404,521

 

AMERICAN RAILCAR INDUSTRIES

 

1001222

 

10,021,354

 

738,962

 

 

 

 

 

 

 

10,760,316

 

 

 

10,760,316

 

AMERICAN STANDARD INC.

 

0031203-009

 

66,541

 

4,907

 

 

 

 

 

 

 

71,447

 

 

 

71,447

 

AMERICAN STANDARD INC.

 

0031203-013

 

38,192

 

2,816

 

 

 

 

 

 

 

41,008

 

 

 

41,008

 

AMERICAN STANDARD INC.

 

0031203-027

 

39,104

 

2,883

 

 

 

 

 

 

 

41,987

 

 

 

41,987

 

AMERICAN STANDARD INC.

 

0031203-032

 

6,937

 

512

 

 

 

 

 

 

 

7,448

 

 

 

7,448

 

AMERICAN STANDARD INC.

 

0031203-035

 

27,497

 

2,028

 

 

 

 

 

 

 

29,524

 

 

 

29,524

 

AMERICAN STANDARD INC.

 

0031203-036

 

36,666

 

2,704

 

 

 

 

 

 

 

39,370

 

 

 

39,370

 

AMERICAN STANDARD INC.

 

0031203-038

 

106,444

 

7,849

 

 

 

 

 

 

 

114,293

 

 

 

114,293

 

AMERICAN STANDARD INC.

 

0031203-042

 

17,875

 

1,318

 

 

 

 

 

 

 

19,193

 

 

 

19,193

 

AMERICAN STANDARD INC.

 

0031203-046

 

6,256

 

461

 

 

 

 

 

 

 

6,718

 

 

 

6,718

 

AMERICAN STANDARD INC.

 

0031203-050

 

26,913

 

1,985

 

 

 

 

 

 

 

28,898

 

 

 

28,898

 

AMERICAN STANDARD INC.

 

0031203-051

 

55,506

 

4,093

 

 

 

 

 

 

 

59,599

 

 

 

59,599

 

AMERICAN STANDARD INC.

 

0031203-053

 

374,143

 

27,589

 

 

 

 

 

 

 

401,731

 

 

 

401,731

 

AMERICAN STANDARD INC.

 

0031203-054

 

93,092

 

6,864

 

 

 

 

 

 

 

99,956

 

 

 

99,956

 

AMERICAN STANDARD INC.

 

0031203-055

 

93,090

 

6,864

 

 

 

 

 

 

 

99,954

 

 

 

99,954

 

AMERICAN STANDARD INC.

 

0031203-056

 

53,024

 

3,910

 

 

 

 

 

 

 

56,934

 

 

 

56,934

 

AMERICAN STANDARD INC.

 

0031203-057

 

53,024

 

3,910

 

 

 

 

 

 

 

56,934

 

 

 

56,934

 

AMERICAN STANDARD INC.

 

0031203-058

 

125,263

 

9,237

 

 

 

 

 

 

 

134,500

 

 

 

134,500

 

AMERICAN STANDARD INC.

 

0031203-059

 

512,030

 

37,756

 

 

 

 

 

 

 

549,786

 

 

 

549,786

 

AMERICAN STANDARD INC.

 

0031203-060

 

31,889

 

2,351

 

 

 

 

 

 

 

34,241

 

 

 

34,241

 

AMERICAN STANDARD INC.

 

0031203-063

 

422,602

 

31,162

 

 

 

 

 

 

 

453,764

 

 

 

453,764

 

AMERICAN STANDARD INC.

 

0031203-064

 

139,562

 

10,291

 

 

 

 

 

 

 

149,854

 

 

 

149,854

 

AMERICAN STANDARD INC.

 

0031203-065

 

106,557

 

7,857

 

 

 

 

 

 

 

114,414

 

 

 

114,414

 

AMERICAN STANDARD INC.

 

0031203-066

 

59,193

 

4,365

 

 

 

 

 

 

 

63,558

 

 

 

63,558

 

AMERICAN STANDARD INC.

 

0031203-067

 

57,335

 

4,228

 

 

 

 

 

 

 

61,563

 

 

 

61,563

 

AMERICAN STANDARD INC.

 

0031203-068

 

183,341

 

13,519

 

 

 

 

 

 

 

196,861

 

 

 

196,861

 

AMERICAN STANDARD INC.

 

0031203-069

 

177,594

 

13,096

 

 

 

 

 

 

 

190,689

 

 

 

190,689

 

AMERICAN STANDARD INC.

 

0031203-070

 

59,773

 

4,408

 

 

 

 

 

 

 

64,181

 

 

 

64,181

 

AMERICAN STANDARD INC.

 

0031203-072

 

118,092

 

8,708

 

 

 

 

 

 

 

126,800

 

 

 

126,800

 

AMERICAN STANDARD INC.

 

0031203-073

 

210,487

 

15,521

 

 

 

 

 

 

 

226,008

 

 

 

226,008

 

AMERICAN STANDARD INC.

 

0031203-074

 

65,323

 

4,817

 

 

 

 

 

 

 

70,140

 

 

 

70,140

 

AMERICAN STANDARD INC.

 

0031203-075

 

51,657

 

3,809

 

 

 

 

 

 

 

55,467

 

 

 

55,467

 

AMERICAN STANDARD INC.

 

0031203-076

 

456,528

 

33,664

 

 

 

 

 

 

 

490,191

 

 

 

490,191

 

AMERICAN STANDARD INC.

 

0031203-077

 

27,678

 

2,041

 

 

 

 

 

 

 

29,719

 

 

 

29,719

 

AMERICAN STANDARD INC.

 

0031203-078

 

126,383

 

9,319

 

 

 

 

 

 

 

135,703

 

 

 

135,703

 

AMERICAN STANDARD INC.

 

0031203-079

 

845,672

 

62,359

 

 

 

 

 

 

 

908,030

 

 

 

908,030

 

AMERICAN STANDARD INC.

 

0031203-080

 

60,413

 

4,455

 

 

 

 

 

 

 

64,868

 

 

 

64,868

 

AMERICAN STANDARD INC.

 

0031203-081

 

880,892

 

64,956

 

 

 

 

 

 

 

945,848

 

 

 

945,848

 

AMERICAN STANDARD INC.

 

0031203-082

 

471,016

 

34,732

 

 

 

 

 

 

 

505,748

 

 

 

505,748

 

AMERICAN STANDARD INC.

 

0031203-105

 

(4,771

)

(352

)

 

 

 

 

 

 

(5,123

)

 

 

(5,123

)

AMERICAN STANDARD INC.

 

0031203-452

 

160,748

 

11,853

 

 

 

 

 

 

 

172,601

 

 

 

172,601

 

ASSOCIATED HYGIENIC PRODUCTS

 

0034085-101

 

1,175,456

 

86,677

 

 

 

 

 

 

 

1,262,133

 

 

 

1,262,133

 

ATOLL HOLDINGS LIMITED

 

0037304-001

 

2,219,793

 

163,685

 

 

 

 

 

 

 

2,383,478

 

 

 

2,383,478

 

AUTOCAM CORPORATION

 

1001811

 

3,355,085

 

247,400

 

 

 

 

 

 

 

3,602,485

 

 

 

3,602,485

 

AVPRO, INC.

 

1001911

 

1,265,005

 

93,280

 

 

 

 

 

 

 

1,358,285

 

 

 

1,358,285

 

BELLEVUE JET PARTNERS LLC

 

1002111

 

3,399,200

 

250,653

 

 

 

 

 

 

 

3,649,853

 

 

 

3,649,853

 

BENDER SHIPBUILDING & REPAIR

 

1002211

 

11,844,419

 

873,392

 

 

 

 

 

 

 

12,717,812

 

 

 

12,717,812

 

BENDER SHIPBUILDING & REPAIR

 

1002222

 

2,814,085

 

207,507

 

 

 

 

 

 

 

3,021,592

 

 

 

3,021,592

 

BETHLEHEM STEEL CORP.

 

0037515-001

 

10,363,395

 

764,184

 

 

 

 

 

 

 

11,127,579

 

336,709

 

10,790,869

 

BETTER MATERIALS CORPORATION

 

0039182-001

 

91,134

 

6,720

 

 

 

 

 

 

 

97,854

 

 

 

97,854

 

BETTER MATERIALS CORPORATION

 

0039182-002

 

91,134

 

6,720

 

 

 

 

 

 

 

97,854

 

 

 

97,854

 

BETTER MATERIALS CORPORATION

 

0039182-003

 

89,598

 

6,607

 

 

 

 

 

 

 

96,205

 

 

 

96,205

 

BETTER MATERIALS CORPORATION

 

0039182-004

 

89,598

 

6,607

 

 

 

 

 

 

 

96,205

 

 

 

96,205

 

BETTER MATERIALS CORPORATION

 

0039182-005

 

101,184

 

7,461

 

 

 

 

 

 

 

108,645

 

 

 

108,645

 

BETTER MATERIALS CORPORATION

 

0039182-006

 

188,513

 

13,901

 

 

 

 

 

 

 

202,414

 

 

 

202,414

 

BETTER MATERIALS CORPORATION

 

0039182-007

 

94,533

 

6,971

 

 

 

 

 

 

 

101,504

 

 

 

101,504

 

BETTER MATERIALS CORPORATION

 

0039182-008

 

226,116

 

16,674

 

 

 

 

 

 

 

242,790

 

 

 

242,790

 

BETTER MATERIALS CORPORATION

 

0039182-009

 

171,803

 

12,669

 

 

 

 

 

 

 

184,471

 

 

 

184,471

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

BETTER MATERIALS CORPORATION

 

0039182-010

 

298,887

 

22,040

 

 

 

 

 

 

 

320,926

 

 

 

320,926

 

BETTER MATERIALS CORPORATION

 

0039182-011

 

213,692

 

15,757

 

 

 

 

 

 

 

229,449

 

 

 

229,449

 

BISON AIR CORPORATION

 

0034942-001

 

3,263,522

 

240,648

 

 

 

 

 

 

 

3,504,170

 

 

 

3,504,170

 

BISON AIR CORPORATION

 

0034942-002

 

238,907

 

17,617

 

 

 

 

 

 

 

256,524

 

 

 

256,524

 

BISON AIR CORPORATION

 

0034942-003

 

274,870

 

20,269

 

 

 

 

 

 

 

295,139

 

 

 

295,139

 

BOEING COMPANY, THE

 

0038060-001

 

17,607,627

 

1,298,364

 

 

 

 

 

 

 

18,905,991

 

 

 

18,905,991

 

BOEING COMPANY, THE

 

0038060-002

 

4,966,078

 

366,192

 

 

 

 

 

 

 

5,332,270

 

 

 

5,332,270

 

BOEING COMPANY, THE

 

0038360-001

 

17,847,355

 

1,316,041

 

 

 

 

 

 

 

19,163,397

 

 

 

19,163,397

 

BOEING COMPANY, THE

 

0038360-002

 

4,771,328

 

351,832

 

 

 

 

 

 

 

5,123,159

 

 

 

5,123,159

 

BOEING COMPANY, THE

 

0043675-001

 

24,786,787

 

1,827,746

 

 

 

 

 

 

 

26,614,534

 

 

 

26,614,534

 

BOEING COMPANY, THE

 

0043686-001

 

24,693,860

 

1,820,894

 

 

 

 

 

 

 

26,514,754

 

 

 

26,514,754

 

BONHAM C-P-D-J-E, INC.

 

0040296-001

 

443,200

 

32,681

 

 

 

 

 

 

 

475,881

 

 

 

475,881

 

BRASPETRO OIL SERVICES CO.

 

1011211

 

28,906,721

 

2,131,545

 

 

 

 

 

 

 

31,038,266

 

 

 

31,038,266

 

BRASPETRO OIL SERVICES CO.

 

0035659-001

 

37,220,178

 

2,744,568

 

 

 

 

 

 

 

39,964,746

 

1,292,398

 

38,672,349

 

BRASPETRO OIL SERVICES CO.

 

0035659-002

 

9,585,502

 

706,823

 

 

 

 

 

 

 

10,292,324

 

481,411

 

9,810,913

 

BUCYRUS INTERNATIONAL, INC.

 

0033729-001

 

512,063

 

37,759

 

 

 

 

 

 

 

549,822

 

 

 

549,822

 

BUCYRUS INTERNATIONAL, INC.

 

0039940-001

 

7,351,321

 

542,077

 

 

 

 

 

 

 

7,893,398

 

 

 

7,893,398

 

CAE USA, INC.

 

0032678-001

 

4,009,118

 

295,627

 

 

 

 

 

 

 

4,304,746

 

54,227

 

4,250,519

 

CAMROSE PIPE CORPORATION

 

0043143-001

 

11,548,120

 

851,544

 

 

 

 

 

 

 

12,399,663

 

 

 

12,399,663

 

CENTROBE, INC.

 

0033929-104

 

10,323

 

761

 

 

 

 

 

 

 

11,084

 

 

 

11,084

 

CERIDIAN INC.

 

0034485-003

 

10,309,698

 

760,224

 

 

 

 

 

 

 

11,069,922

 

 

 

11,069,922

 

CHI AVIATION

 

0042401-001

 

5,695,107

 

419,950

 

 

 

 

 

 

 

6,115,057

 

 

 

6,115,057

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-001

 

34,026

 

2,509

 

 

 

 

 

 

 

36,535

 

 

 

36,535

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-002

 

116,148

 

8,565

 

 

 

 

 

 

 

124,712

 

 

 

124,712

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-102

 

116,148

 

8,565

 

 

 

 

 

 

 

124,712

 

 

 

124,712

 

CHIQUITA PROCESSED FOODS, LLC

 

0034141-202

 

116,148

 

8,565

 

 

 

 

 

 

 

124,712

 

 

 

124,712

 

CITATION CORPORATION

 

1002811

 

4,778,197

 

352,338

 

 

 

 

 

 

 

5,130,535

 

 

 

5,130,535

 

COASTAL TOWING, INC.

 

1002913

 

1,723,775

 

127,109

 

 

 

 

 

 

 

1,850,884

 

 

 

1,850,884

 

COASTAL TOWING, INC.

 

1002914

 

5,067,109

 

373,642

 

 

 

 

 

 

 

5,440,751

 

 

 

5,440,751

 

COASTAL TOWING, INC.

 

1002915

 

643,131

 

47,424

 

 

 

 

 

 

 

690,554

 

 

 

690,554

 

COASTAL TOWING, INC.

 

1002916

 

1,507,506

 

111,162

 

 

 

 

 

 

 

1,618,668

 

 

 

1,618,668

 

COLEMAN CABLE ACQUISITION, INC

 

1003011

 

6,862,806

 

506,055

 

 

 

 

 

 

 

7,368,861

 

 

 

7,368,861

 

CONSOLIDATED CONTAINER CO.

 

0033985-001

 

3,922,418

 

289,234

 

 

 

 

 

 

 

4,211,652

 

 

 

4,211,652

 

CONTAINER APPLICATION INTL,INC

 

0032631-001

 

859,951

 

63,412

 

 

 

 

 

 

 

923,362

 

 

 

923,362

 

CONTAINER APPLICATION INTL,INC

 

0032631-002

 

862,772

 

63,620

 

 

 

 

 

 

 

926,391

 

 

 

926,391

 

CONTAINER APPLICATION INTL,INC

 

0032631-003

 

829,605

 

61,174

 

 

 

 

 

 

 

890,779

 

 

 

890,779

 

CONTAINER APPLICATION INTL,INC

 

0032631-004

 

209,754

 

15,467

 

 

 

 

 

 

 

225,221

 

 

 

225,221

 

CONTAINER APPLICATION INTL,INC

 

0032631-005

 

3,698,450

 

272,719

 

 

 

 

 

 

 

3,971,169

 

 

 

3,971,169

 

CONTAINER APPLICATION INTL,INC

 

0032631-006

 

1,938,869

 

142,970

 

 

 

 

 

 

 

2,081,838

 

 

 

2,081,838

 

CORPORATE JETS, INC.

 

0037360-001

 

583,174

 

43,003

 

 

 

 

 

 

 

626,177

 

 

 

626,177

 

CORPORATE JETS, INC.

 

0037360-002

 

583,174

 

43,003

 

 

 

 

 

 

 

626,177

 

 

 

626,177

 

CORPORATE JETS, INC.

 

0037360-003

 

1,104,828

 

81,469

 

 

 

 

 

 

 

1,186,296

 

 

 

1,186,296

 

CORPORATE JETS, INC.

 

0037360-004

 

3,143,314

 

231,784

 

 

 

 

 

 

 

3,375,098

 

 

 

3,375,098

 

CORPORATE JETS, INC.

 

0037360-005

 

538,683

 

39,722

 

 

 

 

 

 

 

578,405

 

 

 

578,405

 

CORPORATE JETS, INC.

 

0037360-006

 

1,062,234

 

78,328

 

 

 

 

 

 

 

1,140,562

 

 

 

1,140,562

 

CORPORATE JETS, INC.

 

0037360-007

 

2,608,414

 

192,341

 

 

 

 

 

 

 

2,800,755

 

 

 

2,800,755

 

CORPORATE JETS, INC.

 

0037360-008

 

2,713,157

 

200,065

 

 

 

 

 

 

 

2,913,222

 

 

 

2,913,222

 

CREATIVE GOLF MANAGEMENT, INC.

 

0037893-001

 

459,887

 

33,911

 

 

 

 

 

 

 

493,799

 

 

 

493,799

 

CREDENCE CAPITAL CORPORATION

 

1003311

 

627,201

 

46,249

 

 

 

 

 

 

 

673,449

 

 

 

673,449

 

CREDENCE CAPITAL CORPORATION

 

1003312

 

603,365

 

44,491

 

 

 

 

 

 

 

647,857

 

 

 

647,857

 

CREDENCE CAPITAL CORPORATION

 

1003313

 

577,193

 

42,561

 

 

 

 

 

 

 

619,754

 

 

 

619,754

 

CRONOS CONTAINER

 

0032591-001

 

1,358,741

 

100,192

 

 

 

 

 

 

 

1,458,933

 

 

 

1,458,933

 

CRONOS CONTAINER

 

0032591-005

 

496,114

 

36,583

 

 

 

 

 

 

 

532,697

 

 

 

532,697

 

CRONOS CONTAINER

 

0032591-006

 

468,944

 

34,579

 

 

 

 

 

 

 

503,523

 

 

 

503,523

 

CRONOS CONTAINER

 

0032591-007

 

1,658,910

 

122,326

 

 

 

 

 

 

 

1,781,236

 

 

 

1,781,236

 

CRONOS CONTAINER

 

0032591-008

 

794,610

 

58,594

 

 

 

 

 

 

 

853,204

 

 

 

853,204

 

CRONOS CONTAINER

 

0032591-009

 

1,753,070

 

129,269

 

 

 

 

 

 

 

1,882,340

 

 

 

1,882,340

 

CRONOS CONTAINER

 

0032591-010

 

2,072,395

 

152,816

 

 

 

 

 

 

 

2,225,211

 

 

 

2,225,211

 

CRONOS CONTAINER

 

0032591-011

 

1,055,752

 

77,850

 

 

 

 

 

 

 

1,133,601

 

 

 

1,133,601

 

CRONOS CONTAINER

 

0032591-012

 

2,936,301

 

216,519

 

 

 

 

 

 

 

3,152,820

 

 

 

3,152,820

 

CRONOS CONTAINER

 

0032591-013

 

528,849

 

38,997

 

 

 

 

 

 

 

567,846

 

 

 

567,846

 

CRONOS CONTAINER

 

0032591-014

 

423,921

 

31,259

 

 

 

 

 

 

 

455,180

 

 

 

455,180

 

CSU TRANSPORT INC.

 

1011711

 

118,144

 

8,712

 

 

 

 

 

 

 

126,856

 

 

 

126,856

 

CSU TRANSPORT INC.

 

0039171-001

 

16,332

 

1,204

 

 

 

 

 

 

 

17,536

 

 

 

17,536

 

CSU TRANSPORT INC.

 

0039171-002

 

19,851

 

1,464

 

 

 

 

 

 

 

21,315

 

 

 

21,315

 

CSU TRANSPORT INC.

 

0039171-003

 

142,584

 

10,514

 

 

 

 

 

 

 

153,098

 

 

 

153,098

 

CSU TRANSPORT INC.

 

0039171-004

 

32,194

 

2,374

 

 

 

 

 

 

 

34,568

 

 

 

34,568

 

CSU TRANSPORT INC.

 

0039171-005

 

4,194

 

309

 

 

 

 

 

 

 

4,503

 

 

 

4,503

 

CSU TRANSPORT INC.

 

0039171-006

 

66,059

 

4,871

 

 

 

 

 

 

 

70,930

 

 

 

70,930

 

CSU TRANSPORT INC.

 

0039171-007

 

79,764

 

5,882

 

 

 

 

 

 

 

85,646

 

 

 

85,646

 

CSU TRANSPORT INC.

 

0039171-008

 

46,062

 

3,397

 

 

 

 

 

 

 

49,459

 

 

 

49,459

 

CSU TRANSPORT INC.

 

0039171-009

 

74,108

 

5,465

 

 

 

 

 

 

 

79,572

 

 

 

79,572

 

CSU TRANSPORT INC.

 

0039171-010

 

69,726

 

5,141

 

 

 

 

 

 

 

74,867

 

 

 

74,867

 

CSU TRANSPORT INC.

 

0039171-011

 

17,214

 

1,269

 

 

 

 

 

 

 

18,483

 

 

 

18,483

 

CSU TRANSPORT INC.

 

0039171-012

 

9,927

 

732

 

 

 

 

 

 

 

10,659

 

 

 

10,659

 

CSU TRANSPORT INC.

 

0039171-014

 

9,926

 

732

 

 

 

 

 

 

 

10,658

 

 

 

10,658

 

CSU TRANSPORT INC.

 

0039171-015

 

80,232

 

5,916

 

 

 

 

 

 

 

86,148

 

 

 

86,148

 

CSU TRANSPORT INC.

 

0039171-018

 

4,964

 

366

 

 

 

 

 

 

 

5,330

 

 

 

5,330

 

CSU TRANSPORT INC.

 

0039171-019

 

19,855

 

1,464

 

 

 

 

 

 

 

21,319

 

 

 

21,319

 

CSU TRANSPORT INC.

 

0039171-021

 

87,016

 

6,416

 

 

 

 

 

 

 

93,433

 

 

 

93,433

 

CSU TRANSPORT INC.

 

0039171-024

 

67,748

 

4,996

 

 

 

 

 

 

 

72,743

 

 

 

72,743

 

CSU TRANSPORT INC.

 

0039171-025

 

16,444

 

1,213

 

 

 

 

 

 

 

17,656

 

 

 

17,656

 

CSU TRANSPORT INC.

 

0039171-026

 

8,010

 

591

 

 

 

 

 

 

 

8,601

 

 

 

8,601

 

DALLAS AIRMOTIVE, INC

 

0033907-001

 

3,343,524

 

246,547

 

 

 

 

 

 

 

3,590,071

 

 

 

3,590,071

 

DAN RIVER, INC.

 

0034752-001

 

1,160,554

 

85,578

 

 

 

 

 

 

 

1,246,132

 

 

 

1,246,132

 

DAN RIVER, INC.

 

0034752-002

 

653,605

 

48,196

 

 

 

 

 

 

 

701,801

 

 

 

701,801

 

DAN RIVER, INC.

 

0034752-003

 

1,140,754

 

84,118

 

 

 

 

 

 

 

1,224,872

 

 

 

1,224,872

 

DAN RIVER, INC.

 

0034752-004

 

66,851

 

4,929

 

 

 

 

 

 

 

71,780

 

 

 

71,780

 

DAN RIVER, INC.

 

0034752-005

 

132,986

 

9,806

 

 

 

 

 

 

 

142,792

 

 

 

142,792

 

DAN RIVER, INC.

 

0034752-006

 

396,888

 

29,266

 

 

 

 

 

 

 

426,154

 

 

 

426,154

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

DAN RIVER, INC.

 

0034752-007

 

382,092

 

28,175

 

 

 

 

 

 

 

410,267

 

 

 

410,267

 

DAN RIVER, INC.

 

0034752-008

 

263,512

 

19,431

 

 

 

 

 

 

 

282,943

 

 

 

282,943

 

DAN RIVER, INC.

 

0034918-001

 

4,030,860

 

297,230

 

 

 

 

 

 

 

4,328,091

 

 

 

4,328,091

 

DAYCO PRODUCTS, INC.

 

1003511

 

10,987,131

 

810,177

 

 

 

 

 

 

 

11,797,308

 

 

 

11,797,308

 

DEL MONTE FOODS CORP

 

0034096-001

 

42,092

 

3,104

 

 

 

 

 

 

 

45,195

 

 

 

45,195

 

DEL MONTE FOODS CORP

 

0034096-002

 

22,081

 

1,628

 

 

 

 

 

 

 

23,709

 

 

 

23,709

 

DEL MONTE FOODS CORP

 

0034096-003

 

8,056

 

594

 

 

 

 

 

 

 

8,650

 

 

 

8,650

 

DEL MONTE FOODS CORP

 

0034096-004

 

54,183

 

3,995

 

 

 

 

 

 

 

58,178

 

 

 

58,178

 

DEL MONTE FOODS CORP

 

0034096-006

 

30,789

 

2,270

 

 

 

 

 

 

 

33,059

 

 

 

33,059

 

DEL MONTE FOODS CORP

 

0034096-008

 

11,920

 

879

 

 

 

 

 

 

 

12,799

 

 

 

12,799

 

DEL MONTE FOODS CORP

 

0034096-009

 

63,287

 

4,667

 

 

 

 

 

 

 

67,954

 

 

 

67,954

 

DEL MONTE FOODS CORP

 

0034096-011

 

9,422

 

695

 

 

 

 

 

 

 

10,117

 

 

 

10,117

 

DEL MONTE FOODS CORP

 

0034096-012

 

45,837

 

3,380

 

 

 

 

 

 

 

49,217

 

 

 

49,217

 

DEL MONTE FOODS CORP

 

0034096-013

 

50,195

 

3,701

 

 

 

 

 

 

 

53,897

 

 

 

53,897

 

DEL MONTE FOODS CORP

 

0034096-014

 

92,615

 

6,829

 

 

 

 

 

 

 

99,444

 

 

 

99,444

 

DEL MONTE FOODS CORP

 

0034096-015

 

83,561

 

6,162

 

 

 

 

 

 

 

89,723

 

 

 

89,723

 

DEL MONTE FOODS CORP

 

0034096-016

 

60,316

 

4,448

 

 

 

 

 

 

 

64,763

 

 

 

64,763

 

DEL MONTE FOODS CORP

 

0034096-017

 

32,845

 

2,422

 

 

 

 

 

 

 

35,266

 

 

 

35,266

 

DELTA AIRLINES

 

0043408-001

 

14,854

 

1,095

 

 

 

 

 

 

 

15,949

 

 

 

15,949

 

DELTA AIRLINES

 

0043408-002

 

153,176

 

11,295

 

 

 

 

 

 

 

164,471

 

 

 

164,471

 

DELTA AIRLINES

 

0043408-003

 

439,423

 

32,402

 

 

 

 

 

 

 

471,825

 

 

 

471,825

 

DELTA AIRLINES

 

0043408-004

 

72,556

 

5,350

 

 

 

 

 

 

 

77,906

 

 

 

77,906

 

DELTA AIRLINES

 

0043408-005

 

33,265

 

2,453

 

 

 

 

 

 

 

35,718

 

 

 

35,718

 

DELTA AIRLINES

 

0043408-006

 

83,808

 

6,180

 

 

 

 

 

 

 

89,988

 

 

 

89,988

 

DELTA AIRLINES

 

0043408-007

 

138,623

 

10,222

 

 

 

 

 

 

 

148,845

 

 

 

148,845

 

DELTA AIRLINES

 

0043408-008

 

189,791

 

13,995

 

 

 

 

 

 

 

203,786

 

 

 

203,786

 

DELTA AIRLINES

 

0043408-009

 

1,064,383

 

78,486

 

 

 

 

 

 

 

1,142,869

 

 

 

1,142,869

 

DELTA AIRLINES

 

0043408-010

 

79,241

 

5,843

 

 

 

 

 

 

 

85,085

 

 

 

85,085

 

DELTA AIRLINES

 

0043408-011

 

127,098

 

9,372

 

 

 

 

 

 

 

136,470

 

 

 

136,470

 

DELTA AIRLINES

 

0043408-012

 

236,772

 

17,459

 

 

 

 

 

 

 

254,231

 

 

 

254,231

 

DELTA AIRLINES

 

0043408-013

 

52,787

 

3,892

 

 

 

 

 

 

 

56,680

 

 

 

56,680

 

DELTA AIRLINES

 

0043408-014

 

237,683

 

17,526

 

 

 

 

 

 

 

255,210

 

 

 

255,210

 

DELTA AIRLINES

 

0043408-015

 

55,071

 

4,061

 

 

 

 

 

 

 

59,132

 

 

 

59,132

 

DELTA AIRLINES

 

0043408-016

 

44,414

 

3,275

 

 

 

 

 

 

 

47,690

 

 

 

47,690

 

DELTA AIRLINES

 

0043408-017

 

11,209

 

827

 

 

 

 

 

 

 

12,036

 

 

 

12,036

 

DELTA AIRLINES

 

0043408-018

 

199,168

 

14,686

 

 

 

 

 

 

 

213,854

 

 

 

213,854

 

DELTA AIRLINES

 

0043408-019

 

25,534

 

1,883

 

 

 

 

 

 

 

27,417

 

 

 

27,417

 

DELTA AIRLINES

 

0043408-020

 

50,916

 

3,754

 

 

 

 

 

 

 

54,671

 

 

 

54,671

 

DELTA AIRLINES

 

0043408-021

 

19,457

 

1,435

 

 

 

 

 

 

 

20,891

 

 

 

20,891

 

DELTA AIRLINES

 

0043408-022

 

14,824

 

1,093

 

 

 

 

 

 

 

15,917

 

 

 

15,917

 

DELTA AIRLINES

 

0043408-023

 

25,219

 

1,860

 

 

 

 

 

 

 

27,079

 

 

 

27,079

 

DELTA AIRLINES

 

0043408-024

 

3,594

 

265

 

 

 

 

 

 

 

3,859

 

 

 

3,859

 

DELTA AIRLINES

 

0043408-025

 

5,025

 

371

 

 

 

 

 

 

 

5,396

 

 

 

5,396

 

DELTA AIRLINES

 

0043408-026

 

28,742

 

2,119

 

 

 

 

 

 

 

30,862

 

 

 

30,862

 

DELTA AIRLINES

 

0043408-027

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DELTA AIRLINES

 

0043408-028

 

55,648

 

4,103

 

 

 

 

 

 

 

59,751

 

 

 

59,751

 

DELTA AIRLINES

 

0043408-029

 

18,056

 

1,331

 

 

 

 

 

 

 

19,387

 

 

 

19,387

 

DELTA AIRLINES

 

0043408-030

 

17,724

 

1,307

 

 

 

 

 

 

 

19,031

 

 

 

19,031

 

DELTA AIRLINES

 

0043408-031

 

50,916

 

3,754

 

 

 

 

 

 

 

54,671

 

 

 

54,671

 

DELTA AIRLINES

 

0043408-032

 

11,595

 

855

 

 

 

 

 

 

 

12,450

 

 

 

12,450

 

DELTA AIRLINES

 

0043408-033

 

108,033

 

7,966

 

 

 

 

 

 

 

115,999

 

 

 

115,999

 

DELTA AIRLINES

 

0043408-034

 

29,204

 

2,153

 

 

 

 

 

 

 

31,357

 

 

 

31,357

 

DELTA AIRLINES

 

0043408-035

 

30,964

 

2,283

 

 

 

 

 

 

 

33,248

 

 

 

33,248

 

DELTA AIRLINES

 

0043408-036

 

8,211

 

605

 

 

 

 

 

 

 

8,817

 

 

 

8,817

 

DELTA AIRLINES

 

0043408-037

 

118,677

 

8,751

 

 

 

 

 

 

 

127,428

 

 

 

127,428

 

DELTA AIRLINES

 

0043408-038

 

15,020

 

1,108

 

 

 

 

 

 

 

16,128

 

 

 

16,128

 

DELTA AIRLINES

 

0043408-039

 

102,124

 

7,531

 

 

 

 

 

 

 

109,655

 

 

 

109,655

 

DELTA AIRLINES

 

0043408-040

 

60,081

 

4,430

 

 

 

 

 

 

 

64,511

 

 

 

64,511

 

DELTA AIRLINES

 

0043408-041

 

62,430

 

4,604

 

 

 

 

 

 

 

67,034

 

 

 

67,034

 

DELTA AIRLINES

 

0043408-042

 

42,494

 

3,133

 

 

 

 

 

 

 

45,627

 

 

 

45,627

 

DELTA AIRLINES

 

0043408-043

 

29,178

 

2,152

 

 

 

 

 

 

 

31,330

 

 

 

31,330

 

DELTA AIRLINES

 

0043408-044

 

16,762

 

1,236

 

 

 

 

 

 

 

17,998

 

 

 

17,998

 

DELTA AIRLINES

 

0043408-045

 

40,681

 

3,000

 

 

 

 

 

 

 

43,680

 

 

 

43,680

 

DELTA AIRLINES

 

0043408-046

 

42,804

 

3,156

 

 

 

 

 

 

 

45,961

 

 

 

45,961

 

DELTA AIRLINES

 

0043408-047

 

64,122

 

4,728

 

 

 

 

 

 

 

68,851

 

 

 

68,851

 

DELTA AIRLINES

 

0043408-048

 

70,387

 

5,190

 

 

 

 

 

 

 

75,577

 

 

 

75,577

 

DELTA AIRLINES

 

0043408-049

 

46,923

 

3,460

 

 

 

 

 

 

 

50,383

 

 

 

50,383

 

DELTA AIRLINES

 

0043408-050

 

10,182

 

751

 

 

 

 

 

 

 

10,933

 

 

 

10,933

 

DELTA AIRLINES

 

0043408-051

 

10,404

 

767

 

 

 

 

 

 

 

11,171

 

 

 

11,171

 

DELTA AIRLINES

 

0043408-052

 

10,564

 

779

 

 

 

 

 

 

 

11,343

 

 

 

11,343

 

DELTA AIRLINES

 

0043408-053

 

21,761

 

1,605

 

 

 

 

 

 

 

23,366

 

 

 

23,366

 

DELTA AIRLINES

 

0043408-054

 

375,186

 

27,666

 

 

 

 

 

 

 

402,852

 

 

 

402,852

 

DELTA AIRLINES

 

0043408-055

 

189,084

 

13,943

 

 

 

 

 

 

 

203,027

 

 

 

203,027

 

DELTA AIRLINES

 

0043408-056

 

18,523

 

1,366

 

 

 

 

 

 

 

19,889

 

 

 

19,889

 

DELTA AIRLINES

 

0043408-057

 

28,742

 

2,119

 

 

 

 

 

 

 

30,862

 

 

 

30,862

 

DELTA AIRLINES

 

0043408-058

 

54,341

 

4,007

 

 

 

 

 

 

 

58,348

 

 

 

58,348

 

DELTA AIRLINES

 

0043408-059

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DELTA AIRLINES

 

0043408-060

 

30,167

 

2,224

 

 

 

 

 

 

 

32,391

 

 

 

32,391

 

DELTA AIRLINES

 

0043408-061

 

33,150

 

2,444

 

 

 

 

 

 

 

35,595

 

 

 

35,595

 

DELTA AIRLINES

 

0043408-062

 

27,856

 

2,054

 

 

 

 

 

 

 

29,910

 

 

 

29,910

 

DELTA AIRLINES

 

0043408-063

 

54,810

 

4,042

 

 

 

 

 

 

 

58,852

 

 

 

58,852

 

DELTA AIRLINES

 

0043408-064

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DELTA AIRLINES

 

0043408-065

 

74,092

 

5,463

 

 

 

 

 

 

 

79,556

 

 

 

79,556

 

DELTA AIRLINES

 

0043408-066

 

33,565

 

2,475

 

 

 

 

 

 

 

36,040

 

 

 

36,040

 

DELTA AIRLINES

 

0043408-067

 

58,357

 

4,303

 

 

 

 

 

 

 

62,660

 

 

 

62,660

 

DELTA AIRLINES

 

0043408-068

 

27,305

 

2,013

 

 

 

 

 

 

 

29,318

 

 

 

29,318

 

DELTA AIRLINES

 

0043408-069

 

16,785

 

1,238

 

 

 

 

 

 

 

18,023

 

 

 

18,023

 

DELTA AIRLINES

 

0043408-070

 

18,195

 

1,342

 

 

 

 

 

 

 

19,536

 

 

 

19,536

 

DELTA AIRLINES

 

0043408-071

 

95,677

 

7,055

 

 

 

 

 

 

 

102,733

 

 

 

102,733

 

DELTA AIRLINES

 

0043408-072

 

79,352

 

5,851

 

 

 

 

 

 

 

85,204

 

 

 

85,204

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

DELTA AIRLINES

 

0043408-073

 

49,296

 

3,635

 

 

 

 

 

 

 

52,931

 

 

 

52,931

 

DELTA AIRLINES

 

0043408-074

 

136,115

 

10,037

 

 

 

 

 

 

 

146,152

 

 

 

146,152

 

DELTA AIRLINES

 

0043408-075

 

64,402

 

4,749

 

 

 

 

 

 

 

69,150

 

 

 

69,150

 

DELTA AIRLINES

 

0043408-076

 

65,354

 

4,819

 

 

 

 

 

 

 

70,173

 

 

 

70,173

 

DELTA AIRLINES

 

0043408-077

 

33,152

 

2,445

 

 

 

 

 

 

 

35,597

 

 

 

35,597

 

DELTA AIRLINES

 

0043408-078

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DELTA AIRLINES

 

0043408-079

 

58,357

 

4,303

 

 

 

 

 

 

 

62,660

 

 

 

62,660

 

DELTA AIRLINES

 

0043408-080

 

25,534

 

1,883

 

 

 

 

 

 

 

27,417

 

 

 

27,417

 

DELTA AIRLINES

 

0043408-081

 

30,040

 

2,215

 

 

 

 

 

 

 

32,255

 

 

 

32,255

 

DELTA AIRLINES

 

0043408-082

 

13,052

 

962

 

 

 

 

 

 

 

14,014

 

 

 

14,014

 

DELTA AIRLINES

 

0043408-083

 

2,575

 

190

 

 

 

 

 

 

 

2,765

 

 

 

2,765

 

DELTA AIRLINES

 

0043408-084

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DELTA AIRLINES

 

0043408-085

 

38,914

 

2,869

 

 

 

 

 

 

 

41,783

 

 

 

41,783

 

DELTA AIRLINES

 

0043408-086

 

50,788

 

3,745

 

 

 

 

 

 

 

54,533

 

 

 

54,533

 

DELTA AIRLINES

 

0043408-087

 

18,773

 

1,384

 

 

 

 

 

 

 

20,157

 

 

 

20,157

 

DELTA AIRLINES

 

0043408-088

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DELTA AIRLINES

 

0043408-089

 

16,294

 

1,202

 

 

 

 

 

 

 

17,496

 

 

 

17,496

 

DELTA AIRLINES

 

0043408-090

 

59,912

 

4,418

 

 

 

 

 

 

 

64,330

 

 

 

64,330

 

DESOTO JORDAN

 

0040241-001

 

521,613

 

38,463

 

 

 

 

 

 

 

560,077

 

 

 

560,077

 

DOANE PET CARE COMPANY

 

1003711

 

2,271,566

 

167,502

 

 

 

 

 

 

 

2,439,068

 

 

 

2,439,068

 

DOANE PET CARE COMPANY

 

1003712

 

2,406,179

 

177,429

 

 

 

 

 

 

 

2,583,608

 

 

 

2,583,608

 

DOANE PET CARE COMPANY

 

0034982-001

 

416,703

 

30,727

 

 

 

 

 

 

 

447,430

 

 

 

447,430

 

DOANE PET CARE COMPANY

 

0034982-002

 

406,553

 

29,979

 

 

 

 

 

 

 

436,532

 

 

 

436,532

 

DOANE PET CARE COMPANY

 

0034982-003

 

181,854

 

13,410

 

 

 

 

 

 

 

195,263

 

 

 

195,263

 

DOANE PET CARE COMPANY

 

0034982-004

 

153,747

 

11,337

 

 

 

 

 

 

 

165,084

 

 

 

165,084

 

DOANE PET CARE COMPANY

 

0034982-005

 

520,510

 

38,382

 

 

 

 

 

 

 

558,891

 

 

 

558,891

 

DOANE PET CARE COMPANY

 

0034982-006

 

280,390

 

20,676

 

 

 

 

 

 

 

301,066

 

 

 

301,066

 

DOANE PET CARE COMPANY

 

0034982-007

 

126,900

 

9,357

 

 

 

 

 

 

 

136,257

 

 

 

136,257

 

DOANE PET CARE COMPANY

 

0034982-008

 

101,217

 

7,464

 

 

 

 

 

 

 

108,680

 

 

 

108,680

 

DOANE PET CARE COMPANY

 

0034982-009

 

246,121

 

18,149

 

 

 

 

 

 

 

264,270

 

 

 

264,270

 

DOANE PET CARE COMPANY

 

0034982-010

 

134,924

 

9,949

 

 

 

 

 

 

 

144,873

 

 

 

144,873

 

DOANE PET CARE COMPANY

 

0034982-011

 

102,528

 

7,560

 

 

 

 

 

 

 

110,089

 

 

 

110,089

 

DOANE PET CARE COMPANY

 

0034982-012

 

4,179

 

308

 

 

 

 

 

 

 

4,487

 

 

 

4,487

 

DOANE PET CARE COMPANY

 

0034982-013

 

3,444

 

254

 

 

 

 

 

 

 

3,697

 

 

 

3,697

 

DOANE PET CARE COMPANY

 

0034982-014

 

8,159

 

602

 

 

 

 

 

 

 

8,760

 

 

 

8,760

 

DOANE PET CARE COMPANY

 

0034982-015

 

3,407

 

251

 

 

 

 

 

 

 

3,659

 

 

 

3,659

 

DOANE PET CARE COMPANY

 

0034982-016

 

8,387

 

618

 

 

 

 

 

 

 

9,005

 

 

 

9,005

 

DOANE PET CARE COMPANY

 

0034982-017

 

5,922

 

437

 

 

 

 

 

 

 

6,359

 

 

 

6,359

 

DOANE PET CARE COMPANY

 

0034982-018

 

4,110

 

303

 

 

 

 

 

 

 

4,413

 

 

 

4,413

 

DOANE PET CARE COMPANY

 

0034982-019

 

3,974

 

293

 

 

 

 

 

 

 

4,267

 

 

 

4,267

 

DOANE PET CARE COMPANY

 

0034982-020

 

11,820

 

872

 

 

 

 

 

 

 

12,691

 

 

 

12,691

 

DOANE PET CARE COMPANY

 

0034982-021

 

4,119

 

304

 

 

 

 

 

 

 

4,422

 

 

 

4,422

 

DOANE PET CARE COMPANY

 

0034982-022

 

11,811

 

871

 

 

 

 

 

 

 

12,682

 

 

 

12,682

 

DOANE PET CARE COMPANY

 

0034982-023

 

491,965

 

36,277

 

 

 

 

 

 

 

528,242

 

 

 

528,242

 

DOANE PET CARE COMPANY

 

0034982-024

 

8,751

 

645

 

 

 

 

 

 

 

9,397

 

 

 

9,397

 

DOANE PET CARE COMPANY

 

0034982-025

 

80,656

 

5,947

 

 

 

 

 

 

 

86,604

 

 

 

86,604

 

DOANE PET CARE COMPANY

 

0034982-102

 

296,813

 

21,887

 

 

 

 

 

 

 

318,699

 

 

 

318,699

 

EDWARDS BAKING COMPANY

 

0033752-003

 

23,847

 

1,758

 

 

 

 

 

 

 

25,605

 

 

 

25,605

 

EDWARDS BAKING COMPANY

 

0033752-005

 

284,783

 

21,000

 

 

 

 

 

 

 

305,783

 

 

 

305,783

 

EDWARDS BAKING COMPANY

 

0033752-006

 

316,195

 

23,316

 

 

 

 

 

 

 

339,511

 

 

 

339,511

 

EDWARDS BAKING COMPANY

 

0033752-007

 

21,514

 

1,586

 

 

 

 

 

 

 

23,100

 

 

 

23,100

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-001

 

125,816

 

9,277

 

 

 

 

 

 

 

135,093

 

 

 

135,093

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-003

 

41,625

 

3,069

 

 

 

 

 

 

 

44,695

 

 

 

44,695

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-006

 

721,474

 

53,201

 

 

 

 

 

 

 

774,674

 

 

 

774,674

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-009

 

46,718

 

3,445

 

 

 

 

 

 

 

50,163

 

 

 

50,163

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-012

 

178,444

 

13,158

 

 

 

 

 

 

 

191,603

 

 

 

191,603

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-013

 

43,513

 

3,209

 

 

 

 

 

 

 

46,722

 

 

 

46,722

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-014

 

350,801

 

25,868

 

 

 

 

 

 

 

376,668

 

 

 

376,668

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-015

 

180,683

 

13,323

 

 

 

 

 

 

 

194,007

 

 

 

194,007

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-016

 

255,288

 

18,825

 

 

 

 

 

 

 

274,113

 

 

 

274,113

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-017

 

180,421

 

13,304

 

 

 

 

 

 

 

193,725

 

 

 

193,725

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-018

 

553,245

 

40,796

 

 

 

 

 

 

 

594,041

 

 

 

594,041

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-019

 

351,499

 

25,919

 

 

 

 

 

 

 

377,418

 

 

 

377,418

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-020

 

856,833

 

63,182

 

 

 

 

 

 

 

920,015

 

 

 

920,015

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-021

 

108,209

 

7,979

 

 

 

 

 

 

 

116,188

 

 

 

116,188

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-022

 

432,938

 

31,924

 

 

 

 

 

 

 

464,862

 

 

 

464,862

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-023

 

757,642

 

55,868

 

 

 

 

 

 

 

813,509

 

 

 

813,509

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-024

 

651,382

 

48,032

 

 

 

 

 

 

 

699,415

 

 

 

699,415

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-025

 

184,163

 

13,580

 

 

 

 

 

 

 

197,743

 

 

 

197,743

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-026

 

368,279

 

27,156

 

 

 

 

 

 

 

395,436

 

 

 

395,436

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-027

 

197,595

 

14,570

 

 

 

 

 

 

 

212,166

 

 

 

212,166

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-028

 

1,071,494

 

79,011

 

 

 

 

 

 

 

1,150,504

 

 

 

1,150,504

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-029

 

896,042

 

66,073

 

 

 

 

 

 

 

962,115

 

 

 

962,115

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-030

 

604,402

 

44,568

 

 

 

 

 

 

 

648,969

 

 

 

648,969

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-031

 

601,203

 

44,332

 

 

 

 

 

 

 

645,535

 

 

 

645,535

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-032

 

1,226,109

 

90,412

 

 

 

 

 

 

 

1,316,521

 

 

 

1,316,521

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-033

 

901,688

 

66,489

 

 

 

 

 

 

 

968,177

 

 

 

968,177

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-034

 

1,482,712

 

109,333

 

 

 

 

 

 

 

1,592,045

 

 

 

1,592,045

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-035

 

696,890

 

51,388

 

 

 

 

 

 

 

748,277

 

 

 

748,277

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-036

 

707,201

 

52,148

 

 

 

 

 

 

 

759,349

 

 

 

759,349

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-037

 

238,403

 

17,580

 

 

 

 

 

 

 

255,983

 

 

 

255,983

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-038

 

238,773

 

17,607

 

 

 

 

 

 

 

256,380

 

 

 

256,380

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-039

 

238,412

 

17,580

 

 

 

 

 

 

 

255,993

 

 

 

255,993

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-040

 

2,546,482

 

187,774

 

 

 

 

 

 

 

2,734,256

 

 

 

2,734,256

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-041

 

1,596,442

 

117,720

 

 

 

 

 

 

 

1,714,162

 

 

 

1,714,162

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-042

 

1,258,851

 

92,826

 

 

 

 

 

 

 

1,351,677

 

 

 

1,351,677

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-043

 

240,447

 

17,730

 

 

 

 

 

 

 

258,177

 

 

 

258,177

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-044

 

370,431

 

27,315

 

 

 

 

 

 

 

397,747

 

 

 

397,747

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-045

 

247,446

 

18,246

 

 

 

 

 

 

 

265,693

 

 

 

265,693

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-046

 

249,527

 

18,400

 

 

 

 

 

 

 

267,926

 

 

 

267,926

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-047

 

125,596

 

9,261

 

 

 

 

 

 

 

134,857

 

 

 

134,857

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-048

 

311,083

 

22,939

 

 

 

 

 

 

 

334,022

 

 

 

334,022

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-049

 

155,536

 

11,469

 

 

 

 

 

 

 

167,005

 

 

 

167,005

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-050

 

479,657

 

35,369

 

 

 

 

 

 

 

515,027

 

 

 

515,027

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-051

 

156,804

 

11,563

 

 

 

 

 

 

 

168,367

 

 

 

168,367

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-052

 

316,153

 

23,313

 

 

 

 

 

 

 

339,466

 

 

 

339,466

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-053

 

316,161

 

23,313

 

 

 

 

 

 

 

339,474

 

 

 

339,474

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-054

 

316,161

 

23,313

 

 

 

 

 

 

 

339,474

 

 

 

339,474

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-055

 

3,711,285

 

273,665

 

 

 

 

 

 

 

3,984,950

 

 

 

3,984,950

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-056

 

2,561,313

 

188,868

 

 

 

 

 

 

 

2,750,181

 

 

 

2,750,181

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-101

 

7,538

 

556

 

 

 

 

 

 

 

8,094

 

 

 

8,094

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-112

 

52,338

 

3,859

 

 

 

 

 

 

 

56,197

 

 

 

56,197

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-115

 

12,564

 

926

 

 

 

 

 

 

 

13,490

 

 

 

13,490

 

EMBRY-RIDDLE AERONAUTICAL

 

0035407-128

 

72,163

 

5,321

 

 

 

 

 

 

 

77,485

 

 

 

77,485

 

EMBRY-RIDDLE AERONAUTICAL

 

0037559-001

 

2,993,732

 

220,754

 

 

 

 

 

 

 

3,214,486

 

 

 

3,214,486

 

EQUISTAR CHEMICALS

 

0042610-001

 

18,022,824

 

1,328,980

 

 

 

 

 

 

 

19,351,804

 

 

 

19,351,804

 

EQUISTAR CHEMICALS

 

0042610-002

 

19,482,470

 

1,436,613

 

 

 

 

 

 

 

20,919,083

 

 

 

20,919,083

 

ESSAR SHIPPING LTD

 

1003911

 

14,556,841

 

1,073,403

 

 

 

 

 

 

 

15,630,244

 

 

 

15,630,244

 

FANCIA INVESTMENTS

 

0037026-001

 

8,176,556

 

602,929

 

 

 

 

 

 

 

8,779,485

 

 

 

8,779,485

 

FANCIA INVESTMENTS

 

0037026-002

 

1,878,119

 

138,490

 

 

 

 

 

 

 

2,016,610

 

 

 

2,016,610

 

FANCIA INVESTMENTS

 

0037026-003

 

3,030,142

 

223,439

 

 

 

 

 

 

 

3,253,581

 

 

 

3,253,581

 

FANCIA INVESTMENTS

 

0037026-004

 

3,975,950

 

293,182

 

 

 

 

 

 

 

4,269,132

 

 

 

4,269,132

 

FANCIA INVESTMENTS

 

0037026-005

 

1,884,406

 

138,954

 

 

 

 

 

 

 

2,023,360

 

 

 

2,023,360

 

FANCIA INVESTMENTS

 

0037026-006

 

933,101

 

68,806

 

 

 

 

 

 

 

1,001,907

 

 

 

1,001,907

 

FEDERAL-MOGUL CORPORATION

 

0032079-004

 

15,871,661

 

1,170,356

 

 

 

 

 

 

 

17,042,017

 

 

 

17,042,017

 

FEDERAL-MOGUL CORPORATION

 

0034730-003

 

1,654,064

 

121,969

 

 

 

 

 

 

 

1,776,033

 

 

 

1,776,033

 

FORMICA CORPORATION

 

1004011

 

5,159,240

 

380,436

 

 

 

 

 

 

 

5,539,676

 

 

 

5,539,676

 

FORMICA CORPORATION

 

1004012

 

2,961,764

 

218,397

 

 

 

 

 

 

 

3,180,161

 

 

 

3,180,161

 

FORMICA CORPORATION

 

1004013

 

1,974,510

 

145,598

 

 

 

 

 

 

 

2,120,107

 

 

 

2,120,107

 

FORT WAYNE FOUNDRY CORP.

 

0033093-001

 

644,340

 

47,513

 

 

 

 

 

 

 

691,853

 

 

 

691,853

 

FORT WAYNE FOUNDRY CORP.

 

0033093-002

 

78,792

 

5,810

 

 

 

 

 

 

 

84,602

 

 

 

84,602

 

FORT WAYNE FOUNDRY CORP.

 

0033093-003

 

28,595

 

2,109

 

 

 

 

 

 

 

30,703

 

 

 

30,703

 

FORT WAYNE FOUNDRY CORP.

 

0033093-004

 

11,165

 

823

 

 

 

 

 

 

 

11,988

 

 

 

11,988

 

FORT WAYNE FOUNDRY CORP.

 

0033093-005

 

19,813

 

1,461

 

 

 

 

 

 

 

21,274

 

 

 

21,274

 

FORT WAYNE FOUNDRY CORP.

 

0033093-006

 

18,965

 

1,398

 

 

 

 

 

 

 

20,363

 

 

 

20,363

 

FORT WAYNE FOUNDRY CORP.

 

0033093-007

 

2,517

 

186

 

 

 

 

 

 

 

2,703

 

 

 

2,703

 

FORT WAYNE FOUNDRY CORP.

 

0033093-008

 

4,239

 

313

 

 

 

 

 

 

 

4,552

 

 

 

4,552

 

FORT WAYNE FOUNDRY CORP.

 

0033093-009

 

20,629

 

1,521

 

 

 

 

 

 

 

22,150

 

 

 

22,150

 

FORT WAYNE FOUNDRY CORP.

 

0033093-011

 

2,212,236

 

163,127

 

 

 

 

 

 

 

2,375,364

 

 

 

2,375,364

 

FRONT PORCH DEVELOPMENT CORP.

 

0037971-001

 

466,270

 

34,382

 

 

 

 

 

 

 

500,652

 

 

 

500,652

 

FULGHUM FIBRES, INC.

 

1004111

 

15,053,833

 

1,110,050

 

 

 

 

 

 

 

16,163,883

 

 

 

16,163,883

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-001

 

3,252,696

 

239,850

 

 

 

 

 

 

 

3,492,545

 

 

 

3,492,545

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-002

 

3,066,654

 

226,131

 

 

 

 

 

 

 

3,292,785

 

 

 

3,292,785

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-003

 

3,854,103

 

284,197

 

 

 

 

 

 

 

4,138,300

 

 

 

4,138,300

 

GATEWAY CONTAINER INTL., LTD.

 

0035326-004

 

3,937,130

 

290,319

 

 

 

 

 

 

 

4,227,449

 

 

 

4,227,449

 

GAYLORD CONTAINER

 

0033918-002

 

7,703,449

 

568,043

 

1,500,568

 

 

 

 

 

9,772,059

 

 

 

9,772,059

 

GAYLORD CONTAINER

 

0033918-003

 

219,505

 

16,186

 

 

 

 

 

 

 

235,691

 

 

 

235,691

 

GAYLORD CONTAINER

 

0033918-004

 

46,645

 

3,440

 

 

 

 

 

 

 

50,085

 

 

 

50,085

 

GEMINI INDUSTRIES, INC.

 

1004311

 

2,849,227

 

210,098

 

 

 

 

 

 

 

3,059,325

 

 

 

3,059,325

 

GLENOIT CORPORATION

 

1004411

 

2,986,817

 

220,244

 

 

 

 

 

 

 

3,207,061

 

 

 

3,207,061

 

GLOBAL FITTNESS HOLDINGS

 

0041341-001

 

4,231,759

 

312,045

 

60,000

 

 

 

 

 

4,603,804

 

 

 

4,603,804

 

GRAYS HARBOR PAPER, L.P.

 

1004611

 

5,999,184

 

442,372

 

 

 

 

 

 

 

6,441,556

 

 

 

6,441,556

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-002

 

4,007,917

 

295,539

 

 

 

 

 

 

 

4,303,456

 

 

 

4,303,456

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-003

 

1,973,390

 

145,515

 

 

 

 

 

 

 

2,118,906

 

 

 

2,118,906

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-008

 

7,985,662

 

588,853

 

 

 

 

 

 

 

8,574,514

 

 

 

8,574,514

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-009

 

1,330,944

 

98,142

 

 

 

 

 

 

 

1,429,086

 

 

 

1,429,086

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-011

 

1,368,800

 

100,934

 

 

 

 

 

 

 

1,469,733

 

 

 

1,469,733

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-012

 

51,555,722

 

3,801,653

 

 

 

 

 

 

 

55,357,375

 

 

 

55,357,375

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-013

 

4,322,439

 

318,731

 

 

 

 

 

 

 

4,641,170

 

 

 

4,641,170

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-108

 

332,736

 

24,536

 

 

 

 

 

 

 

357,271

 

 

 

357,271

 

GREAT LAKES DREDGE & DOCK CO.

 

0034074-208

 

4,859,700

 

358,348

 

 

 

 

 

 

 

5,218,048

 

 

 

5,218,048

 

GREAT NORTHERN PAPER, INC.

 

1004711

 

9,596,610

 

707,642

 

 

 

 

 

 

 

10,304,252

 

 

 

10,304,252

 

GREYHOUND LINES INC

 

0040230-001

 

7,402,206

 

545,829

 

 

 

 

 

 

 

7,948,035

 

 

 

7,948,035

 

GREYHOUND LINES INC

 

0040230-002

 

16,227,974

 

1,196,630

 

 

 

 

 

 

 

17,424,605

 

 

 

17,424,605

 

GREYHOUND LINES INC

 

0040230-003

 

1,475,242

 

108,782

 

 

 

 

 

 

 

1,584,024

 

 

 

1,584,024

 

H.J. HEINZ COMPANY

 

0040918-001

 

19,982,362

 

1,473,474

 

 

 

778,915

 

 

 

22,234,751

 

 

 

22,234,751

 

HAINAN AIRLINES CO., LTD.

 

0039706-004

 

9,940,223

 

732,979

 

 

 

 

 

693,092

 

11,366,295

 

 

 

11,366,295

 

HAINAN AIRLINES CO., LTD.

 

0039706-005

 

10,484,160

 

773,089

 

 

 

 

 

731,134

 

11,988,383

 

 

 

11,988,383

 

HANSEN PRERO AVIATION, LLC

 

0042601-001

 

7,885,389

 

581,459

 

 

 

 

 

 

 

8,466,848

 

 

 

8,466,848

 

HAWAIIAN AIRLINES, INC.

 

0040141-001

 

542,110

 

39,974

 

 

 

 

 

 

 

582,084

 

 

 

582,084

 

HAWAIIAN AIRLINES, INC.

 

0040141-002

 

210,200

 

15,500

 

 

 

 

 

 

 

225,700

 

 

 

225,700

 

HAWAIIAN AIRLINES, INC.

 

0040141-003

 

103,490

 

7,631

 

 

 

 

 

 

 

111,121

 

 

 

111,121

 

HAWAIIAN AIRLINES, INC.

 

0040141-004

 

145,782

 

10,750

 

 

 

 

 

 

 

156,531

 

 

 

156,531

 

HAWAIIAN AIRLINES, INC.

 

0040141-005

 

106,268

 

7,836

 

 

 

 

 

 

 

114,105

 

 

 

114,105

 

HAWAIIAN AIRLINES, INC.

 

0040141-006

 

106,012

 

7,817

 

 

 

 

 

 

 

113,829

 

 

 

113,829

 

HAWAIIAN AIRLINES, INC.

 

0040141-007

 

133,977

 

9,879

 

 

 

 

 

 

 

143,856

 

 

 

143,856

 

HAWAIIAN AIRLINES, INC.

 

0040141-008

 

133,859

 

9,871

 

 

 

 

 

 

 

143,730

 

 

 

143,730

 

HAWAIIAN AIRLINES, INC.

 

0040141-009

 

135,315

 

9,978

 

 

 

 

 

 

 

145,292

 

 

 

145,292

 

HAWAIIAN AIRLINES, INC.

 

0040141-010

 

442,352

 

32,618

 

 

 

 

 

 

 

474,971

 

 

 

474,971

 

HAWAIIAN AIRLINES, INC.

 

0040141-011

 

65,171

 

4,806

 

 

 

 

 

 

 

69,977

 

 

 

69,977

 

HAWAIIAN AIRLINES, INC.

 

0040141-012

 

64,448

 

4,752

 

 

 

 

 

 

 

69,200

 

 

 

69,200

 

HAWAIIAN AIRLINES, INC.

 

0040141-013

 

206,530

 

15,229

 

 

 

 

 

 

 

221,760

 

 

 

221,760

 

HAWAIIAN AIRLINES, INC.

 

0040141-014

 

39,773

 

2,933

 

 

 

 

 

 

 

42,705

 

 

 

42,705

 

HAYES LEMMERZ INTL.

 

0034007-001

 

11,237,143

 

828,613

 

 

 

 

 

 

 

12,065,756

 

 

 

12,065,756

 

HAYES LEMMERZ INTL.

 

0035860-001

 

96,089

 

7,085

 

 

 

 

 

 

 

103,174

 

 

 

103,174

 

HAYNES INTERNATIONAL

 

0035593-001

 

124,703

 

9,195

 

 

 

 

 

 

 

133,898

 

 

 

133,898

 

HAYNES INTERNATIONAL

 

0035593-002

 

446,320

 

32,911

 

 

 

 

 

 

 

479,231

 

 

 

479,231

 

HAYNES INTERNATIONAL

 

0035593-003

 

744,765

 

54,918

 

 

 

 

 

 

 

799,683

 

 

 

799,683

 

HELIMED AERO TAXI LTDA

 

0043553-001

 

3,014,272

 

222,269

 

300,000

 

 

 

 

 

3,536,541

 

 

 

3,536,541

 

HOP-A-JET, INC.

 

1005311

 

1,095,144

 

80,755

 

 

 

 

 

 

 

1,175,899

 

 

 

1,175,899

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

HORIZON OFFSHORE CONTRACTOR,

 

1011011

 

32,624,439

 

2,405,685

 

 

 

 

 

 

 

35,030,123

 

 

 

35,030,123

 

INTERNATIONAL TRUCK AND ENGINE

 

0030940-003

 

4,739,679

 

349,498

 

 

 

 

 

 

 

5,089,177

 

 

 

5,089,177

 

INTERNATIONAL TRUCK AND ENGINE

 

0035872-001

 

15,671,985

 

1,155,632

 

 

 

 

 

 

 

16,827,617

 

 

 

16,827,617

 

INTERNATIONAL TRUCK AND ENGINE

 

0038304-001

 

54,058,366

 

3,986,195

 

 

 

 

 

 

 

58,044,561

 

 

 

58,044,561

 

INTERNATIONAL TRUCK AND ENGINE

 

0038304-002

 

4,114,683

 

303,411

 

 

 

 

 

 

 

4,418,094

 

 

 

4,418,094

 

INTERNATIONAL TRUCK AND ENGINE

 

0041018-001

 

46,103,030

 

3,399,579

 

 

 

 

 

 

 

49,502,609

 

 

 

49,502,609

 

INTERNATIONAL TRUCK AND ENGINE

 

0041018-002

 

2,416,679

 

178,203

 

 

 

 

 

 

 

2,594,882

 

 

 

2,594,882

 

INTERNATIONAL TRUCK AND ENGINE

 

0041029-001

 

46,645,186

 

3,439,557

 

 

 

 

 

 

 

50,084,743

 

 

 

50,084,743

 

INTERNATIONAL TRUCK AND ENGINE

 

0041029-002

 

2,445,098

 

180,298

 

 

 

 

 

 

 

2,625,397

 

 

 

2,625,397

 

INTERNATIONAL TRUCK AND ENGINE

 

0041030-001

 

16,793,748

 

1,238,350

 

 

 

 

 

 

 

18,032,097

 

 

 

18,032,097

 

J.L. FRENCH AUTOMOTIVE CASTING

 

0039740-001

 

3,234,310

 

238,494

 

 

 

 

 

 

 

3,472,804

 

 

 

3,472,804

 

JAMAICA ENERGY PARTNERS

 

1005611

 

5,856,773

 

431,871

 

 

 

 

 

 

 

6,288,644

 

 

 

6,288,644

 

JANUS EQUITIES LLC

 

1005711

 

17,495,778

 

1,290,116

 

 

 

 

 

 

 

18,785,895

 

 

 

18,785,895

 

JEFFERSON SMURFIT

 

0042743-001

 

2,967,115

 

218,791

 

350,000

 

 

 

 

 

3,535,906

 

 

 

3,535,906

 

JODA PARTNERSHIP  (LLC)

 

1006111

 

2,500,412

 

184,377

 

 

 

 

 

 

 

2,684,789

 

 

 

2,684,789

 

JODA PARTNERSHIP  (LLC)

 

1006112

 

7,233,475

 

533,387

 

188,000

 

 

 

 

 

7,954,863

 

 

 

7,954,863

 

JODA PARTNERSHIP  (LLC)

 

1006113

 

2,479,103

 

182,806

 

 

 

 

 

 

 

2,661,909

 

 

 

2,661,909

 

JOHNSTON INDUSTRIES ALABAMA,IN

 

1011811

 

357,038

 

26,328

 

 

 

 

 

 

 

383,366

 

 

 

383,366

 

KASGRO LEASING LLC

 

0041218-001

 

7,236,726

 

533,627

 

 

 

 

 

 

 

7,770,353

 

 

 

7,770,353

 

LCI SHIPHOLDING, INC.

 

0039448-001

 

52,638,132

 

3,881,469

 

 

 

 

 

 

 

56,519,601

 

 

 

56,519,601

 

LIDER TAXI AEREO S.A.

 

1006411

 

876,851

 

64,658

 

 

 

 

 

 

 

941,509

 

 

 

941,509

 

LIDER TAXI AEREO S.A.

 

1006412

 

858,488

 

63,304

 

 

 

 

 

 

 

921,792

 

 

 

921,792

 

LIDER TAXI AEREO S.A.

 

1006413

 

933,253

 

68,817

 

 

 

 

 

 

 

1,002,070

 

 

 

1,002,070

 

LIDER TAXI AEREO S.A.

 

1006414

 

909,643

 

67,076

 

 

 

 

 

 

 

976,719

 

 

 

976,719

 

LIDER TAXI AEREO S.A.

 

1006415

 

1,022,446

 

75,394

 

 

 

 

 

 

 

1,097,840

 

 

 

1,097,840

 

LIDER TAXI AEREO S.A.

 

1006416

 

978,506

 

72,154

 

 

 

 

 

 

 

1,050,659

 

 

 

1,050,659

 

LIDER TAXI AEREO S.A.

 

0039494-001

 

1,857,234

 

136,950

 

 

 

 

 

 

 

1,994,184

 

33,108

 

1,961,076

 

LOS CIPRESES S.A.

 

1006511

 

650,638

 

47,977

 

 

 

 

 

 

 

698,615

 

 

 

698,615

 

LOWA CORP

 

1006611

 

38,170,582

 

2,814,650

 

 

 

 

 

 

 

40,985,232

 

 

 

40,985,232

 

L-S ELECTRO-GALVANIZING CO.

 

0035448-002

 

12,753,693

 

940,441

 

 

 

 

 

 

 

13,694,134

 

 

 

13,694,134

 

LUCENT TECHNOLOGIES, INC.

 

0039673-001

 

21,274,458

 

1,568,751

 

 

 

 

 

 

 

22,843,210

 

 

 

22,843,210

 

LUCENT TECHNOLOGIES, INC.

 

0039684-001

 

22,101,864

 

1,629,763

 

 

 

 

 

 

 

23,731,627

 

 

 

23,731,627

 

LUKE DAVID, LLC

 

0037660-001

 

574,734

 

42,380

 

 

 

 

 

 

 

617,115

 

 

 

617,115

 

MARITIME SHIPPING NV (IPC)

 

1006711

 

10,969,221

 

808,856

 

208,557

 

 

 

 

 

11,986,635

 

 

 

11,986,635

 

MARITIME SHIPPING NV (IPC)

 

1006721

 

8,080,495

 

595,845

 

153,634

 

 

 

 

 

8,829,974

 

 

 

8,829,974

 

MERRITT TOOL CO., INC.

 

0036837-002

 

95,672

 

7,055

 

 

 

 

 

 

 

102,726

 

 

 

102,726

 

MICHAEL MCCULLOUGH

 

0038260-002

 

492,942

 

36,349

 

60,500

 

 

 

 

 

589,791

 

 

 

589,791

 

MID-AMERICA PACKAGING, LLC

 

0033918-001

 

4,553,070

 

335,738

 

 

 

 

 

 

 

4,888,807

 

 

 

4,888,807

 

NEUVANT AEROSPACE CORPORATION

 

0032566-101

 

250,433

 

18,467

 

 

 

 

 

 

 

268,900

 

 

 

268,900

 

NEUVANT AEROSPACE CORPORATION

 

0032566-102

 

38,785

 

2,860

 

 

 

 

 

 

 

41,645

 

 

 

41,645

 

NEUVANT AEROSPACE CORPORATION

 

0032566-103

 

264,181

 

19,480

 

 

 

 

 

 

 

283,662

 

 

 

283,662

 

NEUVANT AEROSPACE CORPORATION

 

0032566-104

 

29,300

 

2,161

 

 

 

 

 

 

 

31,461

 

 

 

31,461

 

NEUVANT AEROSPACE CORPORATION

 

0032566-105

 

48,740

 

3,594

 

 

 

 

 

 

 

52,334

 

 

 

52,334

 

NEUVANT AEROSPACE CORPORATION

 

0032566-106

 

50,371

 

3,714

 

 

 

 

 

 

 

54,086

 

 

 

54,086

 

NEUVANT AEROSPACE CORPORATION

 

0032566-107

 

78,588

 

5,795

 

 

 

 

 

 

 

84,383

 

 

 

84,383

 

NORTH ATLANTIC REFINING, LTD.

 

1006911

 

2,975,873

 

219,437

 

 

 

 

 

 

 

3,195,310

 

 

 

3,195,310

 

OMNI FLYS,.S.A. DE C.V.

 

0039004-001

 

2,478,077

 

182,730

 

 

 

 

 

 

 

2,660,807

 

 

 

2,660,807

 

OMNI FLYS,.S.A. DE C.V.

 

0039015-001

 

37,037,068

 

2,731,066

 

 

 

 

 

 

 

39,768,134

 

 

 

39,768,134

 

PEABODY HOLDING COMPANY, INC.

 

0041567-003

 

12,578,150

 

927,497

 

 

 

 

 

 

 

13,505,646

 

 

 

13,505,646

 

PEABODY WESTERN COAL CO.

 

0034718-001

 

2,959,456

 

218,227

 

 

 

 

 

 

 

3,177,683

 

 

 

3,177,683

 

PEERLESS IMPORTERS, INC.

 

0039348-001

 

1,020,771

 

75,270

 

 

 

 

 

 

 

1,096,041

 

 

 

1,096,041

 

PERRY JUDD’S INC

 

0040263-001

 

8,968,087

 

661,295

 

 

 

 

 

 

 

9,629,382

 

 

 

9,629,382

 

POLICYD, S.A. DE C.V.

 

1007412

 

33,189,103

 

2,447,322

 

 

 

 

 

 

 

35,636,425

 

 

 

35,636,425

 

POPE & TALBOT, INC.

 

1007511

 

15,447,417

 

1,139,073

 

 

 

 

 

 

 

16,586,489

 

 

 

16,586,489

 

PRIDE AMETHYST LIMITED

 

0035459-001

 

19,581,564

 

1,443,920

 

 

 

 

 

 

 

21,025,483

 

 

 

21,025,483

 

QUEBECOR WORLD JOHNSON&HARDIN

 

0032796-001

 

2,876,464

 

212,107

 

 

 

 

 

 

 

3,088,571

 

 

 

3,088,571

 

QUEST II, LLC

 

0032717-004

 

3,522,935

 

259,777

 

 

 

 

 

 

 

3,782,712

 

 

 

3,782,712

 

QUEST II, LLC

 

0032717-005

 

13,697

 

1,010

 

 

 

 

 

 

 

14,707

 

 

 

14,707

 

RADIANT AVIATION SERVICES

 

1007612

 

4,269,212

 

314,806

 

 

 

 

 

 

 

4,584,018

 

 

 

4,584,018

 

REVERE COPPER PRODUCTS, INC.

 

0032820-007

 

199,406

 

14,704

 

 

 

 

 

 

 

214,110

 

 

 

214,110

 

REVERE COPPER PRODUCTS, INC.

 

0032820-008

 

109,691

 

8,088

 

 

 

 

 

 

 

117,780

 

 

 

117,780

 

REVERE COPPER PRODUCTS, INC.

 

0032820-009

 

379,741

 

28,002

 

 

 

 

 

 

 

407,742

 

 

 

407,742

 

RIGI, INC.

 

1007914

 

1,788,600

 

131,889

 

 

 

 

 

 

 

1,920,489

 

 

 

1,920,489

 

RMH TELESERVICES, INC.

 

0037215-001

 

2,115,007

 

155,958

 

 

 

 

 

 

 

2,270,964

 

 

 

2,270,964

 

RMH TELESERVICES, INC.

 

0037215-002

 

41,014

 

3,024

 

 

 

 

 

 

 

44,039

 

 

 

44,039

 

ROLLS ROYCE CANADA LTD.

 

0033126-001

 

1,495,482

 

110,275

 

 

 

 

 

 

 

1,605,757

 

 

 

1,605,757

 

RUSSELL-STANLEY CORP.

 

0033841-001

 

610,402

 

45,010

 

 

 

 

 

 

 

655,412

 

 

 

655,412

 

RUSSELL-STANLEY CORP.

 

0033841-002

 

77,749

 

5,733

 

 

 

 

 

 

 

83,482

 

 

 

83,482

 

RUSSELL-STANLEY CORP.

 

0033841-003

 

648,419

 

47,814

 

 

 

 

 

 

 

696,233

 

 

 

696,233

 

RX CHOICE, INC.

 

0037904-001

 

15,146,935

 

1,116,916

 

 

 

 

 

 

 

16,263,850

 

 

 

16,263,850

 

RX CHOICE, INC.

 

0037904-002

 

9,022,765

 

665,327

 

 

 

 

 

 

 

9,688,092

 

 

 

9,688,092

 

RX CHOICE, INC.

 

0037904-003

 

9,263,822

 

683,102

 

 

 

 

 

 

 

9,946,924

 

 

 

9,946,924

 

RX CHOICE, INC.

 

0037904-004

 

3,789,545

 

279,436

 

 

 

 

 

 

 

4,068,982

 

 

 

4,068,982

 

SARGEANT MARINE, INC

 

1008012

 

15,384,539

 

1,134,436

 

 

 

 

 

 

 

16,518,976

 

 

 

16,518,976

 

SCI TEXAS FUNERAL SERVICES

 

1008111

 

31,589,996

 

2,329,406

 

 

 

 

 

 

 

33,919,402

 

 

 

33,919,402

 

SCI TEXAS FUNERAL SERVICES

 

0037560-003

 

11,482,923

 

846,736

 

 

 

 

 

 

 

12,329,659

 

 

 

12,329,659

 

SERVICIOS INTEGRALES DE

 

0042654-001

 

10,719,761

 

790,462

 

88,293

 

 

 

 

 

11,598,515

 

 

 

11,598,515

 

SERVICIOS INTEGRALES DE

 

0042654-002

 

8,706,110

 

641,977

 

71,707

 

 

 

 

 

9,419,795

 

 

 

9,419,795

 

SEVENTH 7RANSPORT, INC.

 

0039962-001

 

71,736

 

5,290

 

 

 

 

 

 

 

77,026

 

 

 

77,026

 

SEVENTH 7RANSPORT, INC.

 

0039962-002

 

111,664

 

8,234

 

 

 

 

 

 

 

119,898

 

 

 

119,898

 

SKY KING, INC.

 

1008211

 

1,798,292

 

132,604

 

 

 

 

 

 

 

1,930,896

 

 

 

1,930,896

 

SKY KING, INC.

 

1008212

 

126,810

 

9,351

 

 

 

 

 

 

 

136,161

 

 

 

136,161

 

SKY KING, INC.

 

1008221

 

553,019

 

40,779

 

 

 

 

 

 

 

593,798

 

 

 

593,798

 

SKY KING, INC.

 

1008222

 

36,111

 

2,663

 

 

 

 

 

 

 

38,773

 

 

 

38,773

 

SKY KING, INC.

 

1008231

 

2,699,093

 

199,028

 

 

 

 

 

 

 

2,898,121

 

 

 

2,898,121

 

SKY KING, INC.

 

1008232

 

120,126

 

8,858

 

 

 

 

 

 

 

128,984

 

 

 

128,984

 

SKY KING, INC.

 

1008233

 

50,321

 

3,711

 

 

 

 

 

 

 

54,032

 

 

 

54,032

 

SKY KING, INC.

 

0039717-001

 

2,530,350

 

186,585

 

 

 

 

 

 

 

2,716,935

 

 

 

2,716,935

 

SKY KING, INC.

 

0039717-002

 

2,639,286

 

194,618

 

 

 

 

 

 

 

2,833,904

 

 

 

2,833,904

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008311

 

4,370,542

 

322,278

 

 

 

 

 

 

 

4,692,820

 

 

 

4,692,820

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008312

 

2,981,920

 

219,883

 

 

 

 

 

 

 

3,201,803

 

 

 

3,201,803

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008314

 

801,550

 

59,105

 

 

 

 

 

 

 

860,655

 

 

 

860,655

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008315

 

3,366,406

 

248,234

 

 

 

 

 

 

 

3,614,641

 

 

 

3,614,641

 

SOUTHERN BULK INDUSTRIES, INC.

 

1008316

 

245,043

 

18,069

 

 

 

 

 

 

 

263,112

 

 

 

263,112

 

SOUTHERN BULK INDUSTRIES, INC.

 

0034541-001

 

425,079

 

31,345

 

 

 

 

 

 

 

456,423

 

 

 

456,423

 

SOUTHERN BULK INDUSTRIES, INC.

 

0034541-002

 

89,027

 

6,565

 

 

 

 

 

 

 

95,592

 

 

 

95,592

 

SOUTHERN BULK INDUSTRIES, INC.

 

0034541-003

 

37,311

 

2,751

 

 

 

 

 

 

 

40,062

 

 

 

40,062

 

SOUTHERN COMPANY SERVICES, INC

 

0037960-001

 

919,574

 

67,808

 

 

 

 

 

 

 

987,382

 

 

 

987,382

 

SPRINGS INDUSTRIES, INC.

 

1008411

 

18,815,055

 

1,387,398

 

 

 

 

 

 

 

20,202,453

 

 

 

20,202,453

 

STAR LEASING COMPANY

 

0032384-001

 

45,394

 

3,347

 

 

 

 

 

 

 

48,742

 

 

 

48,742

 

STAR LEASING COMPANY

 

0032384-002

 

158,416

 

11,681

 

 

 

 

 

 

 

170,097

 

 

 

170,097

 

STAR LEASING COMPANY

 

0032384-003

 

33,992

 

2,507

 

 

 

 

 

 

 

36,498

 

 

 

36,498

 

STAR LEASING COMPANY

 

0032384-004

 

158,204

 

11,666

 

 

 

 

 

 

 

169,869

 

 

 

169,869

 

STAR LEASING COMPANY

 

0032384-005

 

120,817

 

8,909

 

 

 

 

 

 

 

129,726

 

 

 

129,726

 

STAR LEASING COMPANY

 

0032384-006

 

22,362

 

1,649

 

 

 

 

 

 

 

24,011

 

 

 

24,011

 

STAR LEASING COMPANY

 

0032384-007

 

44,723

 

3,298

 

 

 

 

 

 

 

48,021

 

 

 

48,021

 

STAR LEASING COMPANY

 

0032384-008

 

406,395

 

29,967

 

 

 

 

 

 

 

436,362

 

 

 

436,362

 

STAR LEASING COMPANY

 

0032384-009

 

137,658

 

10,151

 

 

 

 

 

 

 

147,809

 

 

 

147,809

 

STAR LEASING COMPANY

 

0032384-010

 

957,876

 

70,633

 

 

 

 

 

 

 

1,028,509

 

 

 

1,028,509

 

STONE CONTAINER CORP.

 

0030213-115

 

1,027

 

76

 

 

 

 

 

 

 

1,103

 

 

 

1,103

 

STONE CONTAINER CORP.

 

0030791-003

 

26,797

 

1,976

 

 

 

 

 

 

 

28,773

 

 

 

28,773

 

STONE CONTAINER CORP.

 

0030791-011

 

6,332

 

467

 

 

 

 

 

 

 

6,799

 

 

 

6,799

 

STONE CONTAINER CORP.

 

0030791-013

 

23,207

 

1,711

 

 

 

 

 

 

 

24,918

 

 

 

24,918

 

STONE CONTAINER CORP.

 

0030791-015

 

6,171

 

455

 

 

 

 

 

 

 

6,627

 

 

 

6,627

 

STONE CONTAINER CORP.

 

0030791-017

 

(383

)

(28

)

 

 

 

 

 

 

(411

)

 

 

(411

)

STONE CONTAINER CORP.

 

0030791-019

 

25,645

 

1,891

 

 

 

 

 

 

 

27,536

 

 

 

27,536

 

STONE CONTAINER CORP.

 

0030791-026

 

18,008

 

1,328

 

 

 

 

 

 

 

19,336

 

 

 

19,336

 

STONE CONTAINER CORP.

 

0030791-030

 

49,982

 

3,686

 

 

 

 

 

 

 

53,667

 

 

 

53,667

 

STONE CONTAINER CORP.

 

0030791-031

 

49,599

 

3,657

 

 

 

 

 

 

 

53,256

 

 

 

53,256

 

STONE CONTAINER CORP.

 

0030791-033

 

49,074

 

3,619

 

 

 

 

 

 

 

52,693

 

 

 

52,693

 

STONE CONTAINER CORP.

 

0030791-034

 

49,248

 

3,631

 

 

 

 

 

 

 

52,880

 

 

 

52,880

 

STONE CONTAINER CORP.

 

0030791-038

 

22,930

 

1,691

 

 

 

 

 

 

 

24,621

 

 

 

24,621

 

STONE CONTAINER CORP.

 

0030791-044

 

66,101

 

4,874

 

 

 

 

 

 

 

70,975

 

 

 

70,975

 

STONE CONTAINER CORP.

 

0030791-045

 

55,606

 

4,100

 

 

 

 

 

 

 

59,707

 

 

 

59,707

 

STONE CONTAINER CORP.

 

0030791-047

 

52,654

 

3,883

 

 

 

 

 

 

 

56,536

 

 

 

56,536

 

STONE CONTAINER CORP.

 

0030791-048

 

14,041

 

1,035

 

 

 

 

 

 

 

15,077

 

 

 

15,077

 

STONE CONTAINER CORP.

 

0030791-049

 

53,827

 

3,969

 

 

 

 

 

 

 

57,796

 

 

 

57,796

 

STONE CONTAINER CORP.

 

0030791-069

 

4,536

 

334

 

 

 

 

 

 

 

4,870

 

 

 

4,870

 

STONE CONTAINER CORP.

 

0030791-087

 

24,395

 

1,799

 

 

 

 

 

 

 

26,193

 

 

 

26,193

 

STONE CONTAINER CORP.

 

0030791-088

 

31,038

 

2,289

 

 

 

 

 

 

 

33,326

 

 

 

33,326

 

STONE CONTAINER CORP.

 

0030791-089

 

75,343

 

5,556

 

 

 

 

 

 

 

80,899

 

 

 

80,899

 

STONE CONTAINER CORP.

 

0030791-090

 

1,916,054

 

141,287

 

 

 

 

 

 

 

2,057,341

 

 

 

2,057,341

 

STONE CONTAINER CORP.

 

0030791-091

 

125,866

 

9,281

 

 

 

 

 

 

 

135,147

 

 

 

135,147

 

STONE CONTAINER CORP.

 

0030791-092

 

5,178

 

382

 

 

 

 

 

 

 

5,560

 

 

 

5,560

 

STONE CONTAINER CORP.

 

0030791-093

 

9,541

 

704

 

 

 

 

 

 

 

10,244

 

 

 

10,244

 

STONE CONTAINER CORP.

 

0030791-094

 

91,473

 

6,745

 

 

 

 

 

 

 

98,218

 

 

 

98,218

 

STONE CONTAINER CORP.

 

0030791-096

 

27,638

 

2,038

 

 

 

 

 

 

 

29,676

 

 

 

29,676

 

STONE CONTAINER CORP.

 

0030791-097

 

49,793

 

3,672

 

 

 

 

 

 

 

53,465

 

 

 

53,465

 

STONE CONTAINER CORP.

 

0030791-098

 

22,988

 

1,695

 

 

 

 

 

 

 

24,683

 

 

 

24,683

 

STONE CONTAINER CORP.

 

0030791-099

 

52,375

 

3,862

 

 

 

 

 

 

 

56,237

 

 

 

56,237

 

STONE CONTAINER CORP.

 

0030791-100

 

22,754

 

1,678

 

 

 

 

 

 

 

24,432

 

 

 

24,432

 

STONE CONTAINER CORP.

 

0030791-101

 

15,169

 

1,119

 

 

 

 

 

 

 

16,288

 

 

 

16,288

 

STONE CONTAINER CORP.

 

0030791-102

 

31,200

 

2,301

 

 

 

 

 

 

 

33,500

 

 

 

33,500

 

STONE CONTAINER CORP.

 

0030791-103

 

77,037

 

5,681

 

 

 

 

 

 

 

82,718

 

 

 

82,718

 

STONE CONTAINER CORP.

 

0030791-104

 

8,231

 

607

 

 

 

 

 

 

 

8,838

 

 

 

8,838

 

STONE CONTAINER CORP.

 

0030791-105

 

19,122

 

1,410

 

 

 

 

 

 

 

20,532

 

 

 

20,532

 

STONE CONTAINER CORP.

 

0030791-106

 

168,963

 

12,459

 

 

 

 

 

 

 

181,422

 

 

 

181,422

 

STONE CONTAINER CORP.

 

0030791-107

 

64,650

 

4,767

 

 

 

 

 

 

 

69,417

 

 

 

69,417

 

STONE CONTAINER CORP.

 

0030791-108

 

557,522

 

41,111

 

 

 

 

 

 

 

598,633

 

 

 

598,633

 

STONE CONTAINER CORP.

 

0030791-109

 

45,625

 

3,364

 

 

 

 

 

 

 

48,989

 

 

 

48,989

 

STONE CONTAINER CORP.

 

0030791-110

 

86,474

 

6,376

 

 

 

 

 

 

 

92,850

 

 

 

92,850

 

STONE CONTAINER CORP.

 

0030791-111

 

7,665

 

565

 

 

 

 

 

 

 

8,230

 

 

 

8,230

 

STONE CONTAINER CORP.

 

0030791-113

 

98,431

 

7,258

 

 

 

 

 

 

 

105,689

 

 

 

105,689

 

STONE CONTAINER CORP.

 

0030791-114

 

12,925

 

953

 

 

 

 

 

 

 

13,878

 

 

 

13,878

 

STONE CONTAINER CORP.

 

0030791-115

 

706,096

 

52,067

 

 

 

 

 

 

 

758,163

 

 

 

758,163

 

STONE CONTAINER CORP.

 

0030791-116

 

4,444,766

 

327,751

 

 

 

 

 

 

 

4,772,518

 

 

 

4,772,518

 

STONE CONTAINER CORP.

 

0030791-117

 

2,467,247

 

181,932

 

 

 

 

 

 

 

2,649,179

 

 

 

2,649,179

 

STONE CONTAINER CORP.

 

0030791-138

 

4,586

 

338

 

 

 

 

 

 

 

4,924

 

 

 

4,924

 

STONE CONTAINER CORP.

 

0030791-216

 

679,641

 

50,116

 

 

 

 

 

 

 

729,757

 

 

 

729,757

 

STONE CONTAINER CORP.

 

0030791-226

 

5,274

 

389

 

 

 

 

 

 

 

5,663

 

 

 

5,663

 

STONE CONTAINER CORP.

 

0030791-293

 

15,461

 

1,140

 

 

 

 

 

 

 

16,601

 

 

 

16,601

 

STONE CONTAINER CORP.

 

0030791-316

 

982,959

 

72,482

 

 

 

 

 

 

 

1,055,441

 

 

 

1,055,441

 

STONE CONTAINER CORP.

 

0030791-548

 

17,933

 

1,322

 

 

 

 

 

 

 

19,255

 

 

 

19,255

 

STONE CONTAINER CORP.

 

0030791-648

 

59,776

 

4,408

 

 

 

 

 

 

 

64,183

 

 

 

64,183

 

STONE CONTAINER CORP.

 

0030791-748

 

23,910

 

1,763

 

 

 

 

 

 

 

25,674

 

 

 

25,674

 

STONE CONTAINER CORP.

 

0030791-848

 

59,776

 

4,408

 

 

 

 

 

 

 

64,183

 

 

 

64,183

 

STOODY COMPANY

 

0033785-001

 

3,386

 

250

 

 

 

 

 

 

 

3,636

 

 

 

3,636

 

STOODY COMPANY

 

0033785-002

 

8,814

 

650

 

 

 

 

 

 

 

9,464

 

 

 

9,464

 

STOODY COMPANY

 

0033785-003

 

25,101

 

1,851

 

 

 

 

 

 

 

26,952

 

 

 

26,952

 

STOODY COMPANY

 

0033785-004

 

112,998

 

8,332

 

 

 

 

 

 

 

121,331

 

 

 

121,331

 

STOODY COMPANY

 

0033785-005

 

40,114

 

2,958

 

 

 

 

 

 

 

43,072

 

 

 

43,072

 

SUBIC AIR CHARTER INC.

 

1008511

 

4,549,629

 

335,484

 

 

 

 

 

 

 

4,885,113

 

 

 

4,885,113

 

SUNRISE ASSOCIATES, INC.

 

1008611

 

66,402

 

4,896

 

 

 

 

 

 

 

71,298

 

 

 

71,298

 

SYNTHETIC INDUSTRIES,INC

 

1008711

 

5,877,003

 

433,363

 

 

 

 

 

 

 

6,310,366

 

 

 

6,310,366

 

TCA NETWORK FUNDING, L.P.

 

1008811

 

12,166,837

 

897,167

 

 

 

 

 

 

 

13,064,004

 

 

 

13,064,004

 

THE BRIDGEPORT &PORT JEFFERSON

 

0038071-001

 

12,122,293

 

893,882

 

 

 

 

 

 

 

13,016,175

 

 

 

13,016,175

 

THE DOE RUN RESOURCES CORP.

 

1003811

 

52,384

 

3,863

 

 

 

 

 

 

 

56,246

 

 

 

56,246

 

THE LEHIGH PRESS, INC.

 

0034563-001

 

1,228,253

 

90,570

 

 

 

 

 

 

 

1,318,822

 

 

 

1,318,822

 

THERMAL DYNAMICS CORPORATION

 

0033774-003

 

27,024

 

1,993

 

 

 

 

 

 

 

29,016

 

 

 

29,016

 

TOWER AUTOMOTIVE, INC.

 

0043254-001

 

14,958,811

 

1,103,044

 

 

 

 

 

 

 

16,061,855

 

 

 

16,061,855

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

TOWER AUTOMOTIVE, INC.

 

0043254-101

 

2,170,458

 

160,047

 

 

 

 

 

 

 

2,330,505

 

 

 

2,330,505

 

TOWER AUTOMOTIVE, INC.

 

0043254-201

 

13,311,942

 

981,606

 

 

 

 

 

 

 

14,293,547

 

 

 

14,293,547

 

TRANS OCEAN LEASING CORP

 

0023374-021

 

1,666,278

 

122,869

 

 

 

 

 

 

 

1,789,147

 

109,733

 

1,679,414

 

TRANSOCEAN HOLDING INC.

 

0033192-001

 

7,167,716

 

528,538

 

 

 

 

 

 

 

7,696,255

 

 

 

7,696,255

 

TRANSOCEAN HOLDING INC.

 

0033192-002

 

359,336

 

26,497

 

 

 

 

 

 

 

385,833

 

 

 

385,833

 

TRANSOCEAN HOLDING INC.

 

0033192-003

 

610,633

 

45,027

 

 

 

 

 

 

 

655,660

 

 

 

655,660

 

TRANSOCEAN HOLDING INC.

 

0033192-004

 

316,116

 

23,310

 

 

 

 

 

 

 

339,426

 

 

 

339,426

 

TRANSOCEAN HOLDING INC.

 

0033192-005

 

1,618,210

 

119,325

 

 

 

 

 

 

 

1,737,535

 

 

 

1,737,535

 

TRANSOCEAN HOLDING INC.

 

0033192-006

 

907,681

 

66,931

 

 

 

 

 

 

 

974,612

 

 

 

974,612

 

TRANSOCEAN HOLDING INC.

 

0033192-007

 

518,730

 

38,250

 

 

 

 

 

 

 

556,981

 

 

 

556,981

 

TRANSOCEAN HOLDING INC.

 

0033192-008

 

638,356

 

47,072

 

 

 

 

 

 

 

685,428

 

 

 

685,428

 

TRANSOCEAN HOLDING INC.

 

0033192-009

 

426,651

 

31,461

 

 

 

 

 

 

 

458,112

 

 

 

458,112

 

TRAVELCENTERS OF AMERICA, INC.

 

1009211

 

3,528,209

 

260,166

 

 

 

 

 

 

 

3,788,375

 

 

 

3,788,375

 

TRIGEANT, L.P.

 

1009311

 

16,403,927

 

1,209,605

 

 

 

 

 

 

 

17,613,531

 

 

 

17,613,531

 

TRIGEANT, L.P.

 

1009312

 

1,485,410

 

109,532

 

 

 

 

 

 

 

1,594,942

 

 

 

1,594,942

 

TRUMP HOTELS & CASINO RESORTS

 

0033941-001

 

1,490,763

 

109,927

 

 

 

 

 

 

 

1,600,690

 

 

 

1,600,690

 

TUBE CITY, INC.

 

0033423-001

 

471,777

 

34,788

 

 

 

 

 

 

 

506,566

 

 

 

506,566

 

TUBE CITY, INC.

 

0033423-002

 

126,266

 

9,311

 

 

 

 

 

 

 

135,577

 

 

 

135,577

 

TUBE CITY, INC.

 

0033423-021

 

724,090

 

53,393

 

 

 

 

 

 

 

777,483

 

 

 

777,483

 

TUBE CITY, INC.

 

0033423-022

 

2,864

 

211

 

 

 

 

 

 

 

3,075

 

 

 

3,075

 

TUBE CITY, INC.

 

0033423-023

 

10,411

 

768

 

 

 

 

 

 

 

11,179

 

 

 

11,179

 

TUBE CITY, INC.

 

0033423-024

 

517,184

 

38,136

 

 

 

 

 

 

 

555,321

 

 

 

555,321

 

TUBE CITY, INC.

 

0033423-025

 

46,916

 

3,459

 

 

 

 

 

 

 

50,375

 

 

 

50,375

 

TUBE CITY, INC.

 

0033423-026

 

38,187

 

2,816

 

 

 

 

 

 

 

41,003

 

 

 

41,003

 

TUBE CITY, INC.

 

0033423-027

 

53,735

 

3,962

 

 

 

 

 

 

 

57,697

 

 

 

57,697

 

TUBE CITY, INC.

 

0033423-028

 

363,258

 

26,786

 

 

 

 

 

 

 

390,044

 

 

 

390,044

 

TUBE CITY, INC.

 

0033423-029

 

103,487

 

7,631

 

 

 

 

 

 

 

111,118

 

 

 

111,118

 

TUBE CITY, INC.

 

0033423-030

 

889,752

 

65,609

 

 

 

 

 

 

 

955,361

 

 

 

955,361

 

TUBE CITY, INC.

 

0033423-031

 

61,445

 

4,531

 

 

 

 

 

 

 

65,976

 

 

 

65,976

 

TUBE CITY, INC.

 

0033423-032

 

46,339

 

3,417

 

 

 

 

 

 

 

49,756

 

 

 

49,756

 

TUBE CITY, INC.

 

0033423-033

 

85,716

 

6,321

 

 

 

 

 

 

 

92,037

 

 

 

92,037

 

TUBE CITY, INC.

 

0033423-034

 

440,517

 

32,483

 

 

 

 

 

 

 

473,000

 

 

 

473,000

 

TUBE CITY, INC.

 

0033423-035

 

6,517

 

481

 

 

 

 

 

 

 

6,998

 

 

 

6,998

 

TUBE CITY, INC.

 

0033423-036

 

109,320

 

8,061

 

 

 

 

 

 

 

117,382

 

 

 

117,382

 

TUBE CITY, INC.

 

0033423-037

 

979,456

 

72,224

 

 

 

 

 

 

 

1,051,679

 

 

 

1,051,679

 

TUBE CITY, INC.

 

0033423-038

 

372,571

 

27,473

 

 

 

 

 

 

 

400,043

 

 

 

400,043

 

TUBE CITY, INC.

 

0033423-039

 

99,366

 

7,327

 

 

 

 

 

 

 

106,693

 

 

 

106,693

 

TUBE CITY, INC.

 

0033423-040

 

25,572

 

1,886

 

 

 

 

 

 

 

27,458

 

 

 

27,458

 

TUBE CITY, INC.

 

0033423-041

 

76,187

 

5,618

 

 

 

 

 

 

 

81,805

 

 

 

81,805

 

TUBE CITY, INC.

 

0033423-042

 

229,472

 

16,921

 

 

 

 

 

 

 

246,393

 

 

 

246,393

 

TUBE CITY, INC.

 

0033423-043

 

496,326

 

36,598

 

 

 

 

 

 

 

532,924

 

 

 

532,924

 

TUBE CITY, INC.

 

0033423-044

 

664,629

 

49,009

 

 

 

 

 

 

 

713,637

 

 

 

713,637

 

TUBE CITY, INC.

 

0033423-045

 

734,312

 

54,147

 

 

 

 

 

 

 

788,459

 

 

 

788,459

 

TUBE CITY, INC.

 

0033423-046

 

29,363

 

2,165

 

 

 

 

 

 

 

31,528

 

 

 

31,528

 

TUBE CITY, INC.

 

0033423-047

 

368,578

 

27,178

 

 

 

 

 

 

 

395,757

 

 

 

395,757

 

TUBE CITY, INC.

 

0033423-048

 

21,197

 

1,563

 

 

 

 

 

 

 

22,760

 

 

 

22,760

 

TUBE CITY, INC.

 

0033423-049

 

40,158

 

2,961

 

 

 

 

 

 

 

43,119

 

 

 

43,119

 

TUBE CITY, INC.

 

0033423-050

 

11,482

 

847

 

 

 

 

 

 

 

12,329

 

 

 

12,329

 

TUBE CITY, INC.

 

0033423-051

 

18,775

 

1,384

 

 

 

 

 

 

 

20,159

 

 

 

20,159

 

TUBE CITY, INC.

 

0033423-052

 

126,548

 

9,331

 

 

 

 

 

 

 

135,879

 

 

 

135,879

 

TUBE CITY, INC.

 

0033423-053

 

41,221

 

3,040

 

 

 

 

 

 

 

44,260

 

 

 

44,260

 

TUBE CITY, INC.

 

0033423-054

 

19,068

 

1,406

 

 

 

 

 

 

 

20,474

 

 

 

20,474

 

TUBE CITY, INC.

 

0033423-055

 

378,141

 

27,884

 

 

 

 

 

 

 

406,025

 

 

 

406,025

 

TUBE CITY, INC.

 

0033423-056

 

29,662

 

2,187

 

 

 

 

 

 

 

31,850

 

 

 

31,850

 

TUBE CITY, INC.

 

0033423-057

 

23,657

 

1,744

 

 

 

 

 

 

 

25,402

 

 

 

25,402

 

TUBE CITY, INC.

 

0033423-058

 

643,557

 

47,455

 

 

 

 

 

 

 

691,012

 

 

 

691,012

 

TUBE CITY, INC.

 

0033423-059

 

446,564

 

32,929

 

 

 

 

 

 

 

479,493

 

 

 

479,493

 

TUBE CITY, INC.

 

0033423-060

 

38,802

 

2,861

 

 

 

 

 

 

 

41,664

 

 

 

41,664

 

TUBE CITY, INC.

 

0033423-061

 

237,660

 

17,525

 

 

 

 

 

 

 

255,185

 

 

 

255,185

 

TUBE CITY, INC.

 

0033423-062

 

123,526

 

9,109

 

 

 

 

 

 

 

132,635

 

 

 

132,635

 

TUBE CITY, INC.

 

0033423-063

 

138,437

 

10,208

 

 

 

 

 

 

 

148,645

 

 

 

148,645

 

TUBE CITY, INC.

 

0033423-064

 

25,139

 

1,854

 

 

 

 

 

 

 

26,993

 

 

 

26,993

 

TUBE CITY, INC.

 

0033423-065

 

259,472

 

19,133

 

 

 

 

 

 

 

278,605

 

 

 

278,605

 

TUBE CITY, INC.

 

0033423-066

 

27,164

 

2,003

 

 

 

 

 

 

 

29,167

 

 

 

29,167

 

TUBE CITY, INC.

 

0033423-067

 

136,431

 

10,060

 

 

 

 

 

 

 

146,491

 

 

 

146,491

 

TUBE CITY, INC.

 

0033423-068

 

7,543

 

556

 

 

 

 

 

 

 

8,099

 

 

 

8,099

 

TUBE CITY, INC.

 

0033423-069

 

61,675

 

4,548

 

 

 

 

 

 

 

66,223

 

 

 

66,223

 

TUBE CITY, INC.

 

0033423-070

 

106,162

 

7,828

 

 

 

 

 

 

 

113,990

 

 

 

113,990

 

TUBE CITY, INC.

 

0033423-071

 

156,629

 

11,550

 

 

 

 

 

 

 

168,178

 

 

 

168,178

 

TUBE CITY, INC.

 

0033423-121

 

78,148

 

5,763

 

 

 

 

 

 

 

83,911

 

 

 

83,911

 

TUBE CITY, INC.

 

0033423-124

 

78,284

 

5,773

 

 

 

 

 

 

 

84,056

 

 

 

84,056

 

TUBE CITY, INC.

 

0033423-221

 

62,452

 

4,605

 

 

 

 

 

 

 

67,057

 

 

 

67,057

 

TUBE CITY, INC.

 

0033423-224

 

67,857

 

5,004

 

 

 

 

 

 

 

72,861

 

 

 

72,861

 

TUBE CITY, INC.

 

0033423-324

 

77,214

 

5,694

 

 

 

 

 

 

 

82,908

 

 

 

82,908

 

TUBE CITY, INC.

 

0033423-534

 

247,918

 

18,281

 

 

 

 

 

 

 

266,199

 

 

 

266,199

 

TUBE CITY, INC.

 

0033423-565

 

242,605

 

17,889

 

 

 

 

 

 

 

260,494

 

 

 

260,494

 

TUCKAHOE LLC

 

1009411

 

3,529,618

 

260,270

 

 

 

 

 

 

 

3,789,888

 

 

 

3,789,888

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-012

 

19,419

 

1,432

 

 

 

 

 

 

 

20,851

 

 

 

20,851

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-108

 

60,894

 

4,490

 

 

 

 

 

 

 

65,385

 

 

 

65,385

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-110

 

60,894

 

4,490

 

 

 

 

 

 

 

65,385

 

 

 

65,385

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-116

 

121,789

 

8,981

 

 

 

 

 

 

 

130,769

 

 

 

130,769

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-117

 

240,468

 

17,732

 

 

 

 

 

 

 

258,200

 

 

 

258,200

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-214

 

62,894

 

4,638

 

 

 

 

 

 

 

67,532

 

 

 

67,532

 

UNITED STATES STEEL CORP

 

0035204-003

 

40,968

 

3,021

 

 

 

 

 

 

 

43,989

 

—

 

43,989

 

UNITED STATES STEEL CORP

 

0035204-005

 

62,494

 

4,608

 

 

 

 

 

 

 

67,103

 

—

 

67,103

 

UNITED STATES STEEL CORP

 

0035204-016

 

86,284

 

6,362

 

 

 

 

 

 

 

92,646

 

3,329

 

89,317

 

UNITED STATES STEEL CORP

 

0035204-023

 

75,000

 

5,530

 

 

 

 

 

 

 

80,530

 

 

 

80,530

 

UNITED STATES STEEL CORP

 

0035204-024

 

31,755

 

2,342

 

 

 

 

 

 

 

34,097

 

3,015

 

31,082

 

UNITED STATES STEEL CORP

 

0035204-027

 

35,389

 

2,610

 

 

 

 

 

 

 

37,999

 

2,330

 

35,669

 

UNITED STATES STEEL CORP

 

0035204-028

 

39,806

 

2,935

 

 

 

 

 

 

 

42,741

 

4,271

 

38,470

 

 

--------------------------------------------------------------------------------


 

Customer Name

 

Lease Sched
IER

 

NAV 4/30/04
From Sch 1.3

 

Premium

 

Deposits
From Sch
3.2(g)(ii)

 

Maintenance
Reserves
From Sch
3.2(g)(ii)

 

Prepayment

 

Total
(A)

 

Lessee 467
Loan
(B)

 

Purchased
Portfolio Asset
(A)-(B)

 

UNITED STATES STEEL CORP

 

0035204-029

 

26,282

 

1,938

 

 

 

 

 

 

 

28,220

 

2,735

 

25,485

 

UNITED STATES STEEL CORP

 

0035204-030

 

25,283

 

1,864

 

 

 

 

 

 

 

27,148

 

1,280

 

25,868

 

UNITED STATES STEEL CORP

 

0035204-032

 

24,748

 

1,825

 

 

 

 

 

 

 

26,573

 

3,695

 

22,878

 

UNITED STATES STEEL CORP

 

0035204-034

 

60,943

 

4,494

 

 

 

 

 

 

 

65,437

 

9,394

 

56,044

 

UNITED STATES STEEL CORP

 

0035204-035

 

72,075

 

5,315

 

 

 

 

 

 

 

77,390

 

 

 

77,390

 

UNITED STATES STEEL CORP

 

0035204-039

 

153,779

 

11,339

 

 

 

 

 

 

 

165,118

 

15,971

 

149,147

 

UNITED STATES STEEL CORP

 

0035204-040

 

34,845

 

2,569

 

 

 

 

 

 

 

37,415

 

2,848

 

34,566

 

UNITED STATES STEEL CORP

 

0035204-041

 

46,034

 

3,394

 

 

 

 

 

 

 

49,429

 

3,226

 

46,202

 

UNITED STATES STEEL CORP

 

0035204-042

 

231,059

 

17,038

 

 

 

 

 

 

 

248,097

 

9,852

 

238,245

 

UNITED STATES STEEL CORP

 

0042754-001

 

8,222,669

 

606,329

 

 

 

 

 

 

 

8,828,998

 

164,732

 

8,664,266

 

VITESSE CORPORATION

 

0043132-001

 

4,733,318

 

349,029

 

 

 

 

 

 

 

5,082,347

 

 

 

5,082,347

 

VOUGHT AIRCRAFT INDUSTRIES,INC

 

1010011

 

3,948,615

 

291,166

 

 

 

 

 

 

 

4,239,781

 

 

 

4,239,781

 

VOUGHT AIRCRAFT INDUSTRIES,INC

 

1010012

 

6,542,798

 

482,458

 

 

 

 

 

 

 

7,025,256

 

 

 

7,025,256

 

WATERMAN STEAMSHIP CORP.

 

0039505-001

 

35,901,689

 

2,647,345

 

 

 

 

 

 

 

38,549,034

 

 

 

38,549,034

 

WEIRTON STEEL CORPORATION

 

0031484-021

 

51,669

 

3,810

 

 

 

 

 

 

 

55,479

 

 

 

55,479

 

WEIRTON STEEL CORPORATION

 

0031484-023

 

5,752

 

424

 

 

 

 

 

 

 

6,176

 

 

 

6,176

 

WEIRTON STEEL CORPORATION

 

0031484-024

 

145,196

 

10,707

 

 

 

 

 

 

 

155,903

 

 

 

155,903

 

WEIRTON STEEL CORPORATION

 

0031484-025

 

136,483

 

10,064

 

 

 

 

 

 

 

146,547

 

 

 

146,547

 

WEIRTON STEEL CORPORATION

 

0031484-026

 

155,154

 

11,441

 

 

 

 

 

 

 

166,595

 

 

 

166,595

 

WEIRTON STEEL CORPORATION

 

0031484-027

 

65,874

 

4,857

 

 

 

 

 

 

 

70,732

 

 

 

70,732

 

WEIRTON STEEL CORPORATION

 

0031484-028

 

201,208

 

14,837

 

 

 

 

 

 

 

216,045

 

 

 

216,045

 

WEIRTON STEEL CORPORATION

 

0031484-029

 

9,925

 

732

 

 

 

 

 

 

 

10,656

 

 

 

10,656

 

WEIRTON STEEL CORPORATION

 

0031484-030

 

33,062

 

2,438

 

 

 

 

 

 

 

35,500

 

 

 

35,500

 

WEIRTON STEEL CORPORATION

 

0031484-031

 

6,132

 

452

 

 

 

 

 

 

 

6,585

 

 

 

6,585

 

WEIRTON STEEL CORPORATION

 

0031484-033

 

32,681

 

2,410

 

 

 

 

 

 

 

35,091

 

 

 

35,091

 

WEIRTON STEEL CORPORATION

 

0031484-034

 

472,949

 

34,875

 

 

 

 

 

 

 

507,824

 

 

 

507,824

 

WEIRTON STEEL CORPORATION

 

0031484-035

 

13,044

 

962

 

 

 

 

 

 

 

14,005

 

 

 

14,005

 

WEIRTON STEEL CORPORATION

 

0031484-037

 

28,228

 

2,081

 

 

 

 

 

 

 

30,309

 

 

 

30,309

 

WEIRTON STEEL CORPORATION

 

0031484-136

 

78,802

 

5,811

 

 

 

 

 

 

 

84,613

 

 

 

84,613

 

WHITE SWAN, INC.

 

0032804-101

 

11,366

 

838

 

 

 

 

 

 

 

12,204

 

 

 

12,204

 

WINGS VENTURES LIMITED

 

0035859-001

 

16,767,797

 

1,236,436

 

600,334

 

 

 

 

 

18,604,567

 

 

 

18,604,567

 

WINGS VENTURES LIMITED

 

0035859-002

 

656,153

 

48,384

 

 

 

 

 

 

 

704,537

 

 

 

704,537

 

WINGS VENTURES LIMITED

 

0035859-003

 

650,539

 

47,970

 

 

 

 

 

 

 

698,509

 

 

 

698,509

 

WINGS VENTURES LIMITED

 

0035859-004

 

1,101,252

 

81,205

 

 

 

 

 

 

 

1,182,457

 

 

 

1,182,457

 

WORLD WIDE CONTAINER LEASING

 

0042523-001

 

4,578,370

 

337,603

 

 

 

 

 

 

 

4,915,974

 

 

 

4,915,974

 

WORLD WIDE CONTAINER LEASING

 

0042523-002

 

1,331,447

 

98,179

 

 

 

 

 

 

 

1,429,626

 

 

 

1,429,626

 

WORLD WIDE CONTAINER LEASING

 

0042523-003

 

1,089,708

 

80,354

 

 

 

 

 

 

 

1,170,062

 

 

 

1,170,062

 

WORLD WIDE CONTAINER LEASING

 

0042523-004

 

2,817,356

 

207,748

 

 

 

 

 

 

 

3,025,104

 

 

 

3,025,104

 

WORLD WIDE CONTAINER LEASING

 

0042523-005

 

3,225,978

 

237,879

 

 

 

 

 

 

 

3,463,857

 

 

 

3,463,857

 

WORLD WIDE CONTAINER LEASING

 

0042523-006

 

5,272,648

 

388,798

 

 

 

 

 

 

 

5,661,447

 

 

 

5,661,447

 

WORLD WIDE CONTAINER LEASING

 

0042523-007

 

1,240,637

 

91,483

 

 

 

 

 

 

 

1,332,120

 

 

 

1,332,120

 

WYMAN-GORDON TITANIUM CASTING

 

0033275-001

 

779,313

 

57,466

 

 

 

 

 

 

 

836,779

 

 

 

836,779

 

XEROX CORPORATION

 

1010111

 

1,136,863

 

83,831

 

 

 

 

 

 

 

1,220,693

 

 

 

1,220,693

 

XEROX CORPORATION

 

0039584-001

 

14,729,035

 

1,086,100

 

 

 

 

 

 

 

15,815,135

 

 

 

15,815,135

 

ASSETS IN INVENTORY-

 

 

 

—

 

—

 

 

 

 

 

 

 

—

 

 

 

—

 

AMERICAN STANDARD INC.

 

0031203-025

 

25,000

 

1,843

 

 

 

 

 

 

 

26,843

 

 

 

26,843

 

AMERICAN STANDARD INC.

 

0031203-045

 

5,742

 

423

 

 

 

 

 

 

 

6,166

 

 

 

6,166

 

AMERICAN STANDARD INC.

 

0031203-047

 

2,464

 

182

 

 

 

 

 

 

 

2,646

 

 

 

2,646

 

AMERICAN STANDARD INC.

 

0031203-125

 

25,000

 

1,843

 

 

 

 

 

 

 

26,843

 

 

 

26,843

 

CARGILL, INC.

 

0030411-072

 

1

 

0

 

 

 

 

 

 

 

1

 

 

 

1

 

GALVPRO L.P.

 

0035259-005

 

2,400

 

177

 

 

 

 

 

 

 

2,577

 

 

 

2,577

 

GLOBAL AIR CHARTER, INC

 

0042045-001

 

2,847,296

 

209,956

 

 

 

 

 

 

 

3,057,251

 

 

 

3,057,251

 

GREAT DANE AIRLINE, INC.

 

0040541-001

 

2,535,674

 

186,977

 

 

 

 

 

 

 

2,722,651

 

 

 

2,722,651

 

STONE CONTAINER CORP.

 

0030791-022

 

6,510

 

480

 

 

 

 

 

 

 

6,990

 

 

 

6,990

 

STONE CONTAINER CORP.

 

0030791-095

 

19,679

 

1,451

 

 

 

 

 

 

 

21,130

 

 

 

21,130

 

STONE CONTAINER CORP.

 

0030791-195

 

19,679

 

1,451

 

 

 

 

 

 

 

21,130

 

 

 

21,130

 

STONE CONTAINER CORP.

 

0030791-295

 

9,839

 

726

 

 

 

 

 

 

 

10,565

 

 

 

10,565

 

TRANSAMERICA EQUIPMENT LEASING

 

0027474-001

 

139,724

 

10,303

 

 

 

 

 

 

 

150,027

 

 

 

150,027

 

UNC JOHNSON TECHNOLOGY, INC.

 

0033069-017

 

10,145

 

748

 

 

 

 

 

 

 

10,894

 

 

 

10,894

 

UNITED STATES STEEL CORP

 

0035204-106

 

5,500

 

406

 

 

 

 

 

 

 

5,906

 

 

 

5,906

 

Totals

 

 

 

$

1,898,595,329

 

$

140,000,000

 

$

7,873,301

 

$

778,915

 

$

1,424,226

 

$

2,048,671,771

 

$

2,534,264

 

$

2,046,137,507

 

 

 

 

 

 

 

 

 

0

 

—

 

—

 

 

 

(0

)

 

 

TEST FOR COMPARING TO Sch 1.3 NAV’S

 

 

 

OK

 

140,000,000

 

 

 

 

 

 

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

Schedule 2.1 Deferred Assets

 

LEASE
SCHEDULE
IER

 

CUSTOMER NAME

 

NAV as of
4/30/04

 

0039482-001

 

AEROSERVICIOS CORPORATIVOS

 

$

9,347,862

 

0043021-001

 

AERODYNAMICS, INC

 

$

3,974,391

 

0038971-001

 

AEROVITRO. S.A. DE C.V.

 

$

37,789,492

 

0037304-001

 

ATOLL HOLDINGS LIMITED

 

$

2,219,793

 

0034942-001

 

BISON AIR CORPORATION

 

$

3,263,522

 

0034942-002

 

BISON AIR CORPORATION

 

$

238,907

 

0034942-003

 

BISON AIR CORPORATION

 

$

274,870

 

0038360-001

 

BOEING COMPANY, THE

 

$

17,847,355

 

0038360-002

 

BOEING COMPANY, THE

 

$

4,771,328

 

0034485-003

 

CERIDIAN INC.

 

$

10,309,698

 

0042401-001

 

CHI AVIATION

 

$

5,695,107

 

0037360-001

 

CORPORATE JETS, INC.

 

$

583,174

 

0037360-002

 

CORPORATE JETS, INC.

 

$

583,174

 

0037360-003

 

CORPORATE JETS, INC.

 

$

1,104,828

 

0037360-004

 

CORPORATE JETS, INC.

 

$

3,143,314

 

0037360-005

 

CORPORATE JETS, INC.

 

$

538,683

 

0037360-006

 

CORPORATE JETS, INC.

 

$

1,062,234

 

0037360-007

 

CORPORATE JETS, INC.

 

$

2,608,414

 

0037360-008

 

CORPORATE JETS, INC.

 

$

2,713,157

 

0033907-001

 

DALLAS AIRMOTIVE, INC

 

$

3,343,524

 

0034918-001

 

DAN RIVER, INC.

 

$

4,030,860

 

0034185-001

 

AEROSERVICIOS DINAMICOS, S.A.

 

$

5,761,920

 

0035407-001

 

EMBRY-RIDDLE AERONAUTICAL

 

$

125,816

 

0035407-003

 

EMBRY-RIDDLE AERONAUTICAL

 

$

41,625

 

0035407-006

 

EMBRY-RIDDLE AERONAUTICAL

 

$

721,474

 

0035407-009

 

EMBRY-RIDDLE AERONAUTICAL

 

$

46,718

 

0035407-012

 

EMBRY-RIDDLE AERONAUTICAL

 

$

178,444

 

0035407-013

 

EMBRY-RIDDLE AERONAUTICAL

 

$

43,513

 

0035407-014

 

EMBRY-RIDDLE AERONAUTICAL

 

$

350,801

 

0035407-015

 

EMBRY-RIDDLE AERONAUTICAL

 

$

180,683

 

0035407-016

 

EMBRY-RIDDLE AERONAUTICAL

 

$

255,288

 

0035407-017

 

EMBRY-RIDDLE AERONAUTICAL

 

$

180,421

 

0035407-018

 

EMBRY-RIDDLE AERONAUTICAL

 

$

553,245

 

0035407-020

 

EMBRY-RIDDLE AERONAUTICAL

 

$

856,833

 

0035407-021

 

EMBRY-RIDDLE AERONAUTICAL

 

$

108,209

 

0035407-022

 

EMBRY-RIDDLE AERONAUTICAL

 

$

432,938

 

0035407-023

 

EMBRY-RIDDLE AERONAUTICAL

 

$

757,642

 

0035407-024

 

EMBRY-RIDDLE AERONAUTICAL

 

$

651,382

 

0035407-025

 

EMBRY-RIDDLE AERONAUTICAL

 

$

184,163

 

0035407-026

 

EMBRY-RIDDLE AERONAUTICAL

 

$

368,279

 

0035407-027

 

EMBRY-RIDDLE AERONAUTICAL

 

$

197,595

 

0035407-028

 

EMBRY-RIDDLE AERONAUTICAL

 

$

1,071,494

 

0035407-029

 

EMBRY-RIDDLE AERONAUTICAL

 

$

896,042

 

0035407-030

 

EMBRY-RIDDLE AERONAUTICAL

 

$

604,402

 

0035407-031

 

EMBRY-RIDDLE AERONAUTICAL

 

$

601,203

 

0035407-032

 

EMBRY-RIDDLE AERONAUTICAL

 

$

1,226,109

 

0035407-033

 

EMBRY-RIDDLE AERONAUTICAL

 

$

901,688

 

0035407-034

 

EMBRY-RIDDLE AERONAUTICAL

 

$

1,482,712

 

0035407-035

 

EMBRY-RIDDLE AERONAUTICAL

 

$

696,890

 

0035407-036

 

EMBRY-RIDDLE AERONAUTICAL

 

$

707,201

 

0035407-037

 

EMBRY-RIDDLE AERONAUTICAL

 

$

238,403

 

0035407-038

 

EMBRY-RIDDLE AERONAUTICAL

 

$

238,773

 

0035407-039

 

EMBRY-RIDDLE AERONAUTICAL

 

$

238,412

 

0035407-043

 

EMBRY-RIDDLE AERONAUTICAL

 

$

240,447

 

0035407-044

 

EMBRY-RIDDLE AERONAUTICAL

 

$

370,431

 

0035407-045

 

EMBRY-RIDDLE AERONAUTICAL

 

$

247,446

 

0035407-046

 

EMBRY-RIDDLE AERONAUTICAL

 

$

249,527

 

 

1

--------------------------------------------------------------------------------


 

LEASE
SCHEDULE
IER

 

CUSTOMER NAME

 

NAV as of
4/30/04

 

0035407-047

 

EMBRY-RIDDLE AERONAUTICAL

 

$

125,596

 

0035407-048

 

EMBRY-RIDDLE AERONAUTICAL

 

$

311,083

 

0035407-049

 

EMBRY-RIDDLE AERONAUTICAL

 

$

155,536

 

0035407-051

 

EMBRY-RIDDLE AERONAUTICAL

 

$

156,804

 

0035407-052

 

EMBRY-RIDDLE AERONAUTICAL

 

$

316,153

 

0035407-053

 

EMBRY-RIDDLE AERONAUTICAL

 

$

316,161

 

0035407-054

 

EMBRY-RIDDLE AERONAUTICAL

 

$

316,161

 

0035407-101

 

EMBRY-RIDDLE AERONAUTICAL

 

$

7,538

 

0035407-112

 

EMBRY-RIDDLE AERONAUTICAL

 

$

52,338

 

0035407-115

 

EMBRY-RIDDLE AERONAUTICAL

 

$

12,564

 

0035407-128

 

EMBRY-RIDDLE AERONAUTICAL

 

$

72,163

 

0032079-004

 

FEDERAL-MOGUL CORPORATION

 

$

15,871,661

 

0034730-003

 

FEDERAL-MOGUL CORPORATION

 

$

1,654,064

 

0042045-001

 

GLOBAL AIR CHARTER, INC

 

$

2,847,296

 

0041341-001

 

GLOBAL FITTNESS HOLDINGS

 

$

4,231,759

 

0034074-002

 

GREAT LAKES DREDGE & DOCK CO.

 

$

4,007,917

 

0040918-001

 

H.J. HEINZ COMPANY

 

$

19,982,362

 

0039706-004

 

HAINAN AIRLINES CO., LTD.

 

$

9,940,223

 

0039706-005

 

HAINAN AIRLINES CO., LTD.

 

$

10,484,160

 

0042601-001

 

HANSEN PRERO AVIATION, LLC

 

$

7,885,389

 

0043553-001

 

HELIMED AERO TAXI LTDA

 

$

3,014,272

 

0039448-001

 

LCI SHIPHOLDING, INC.

 

$

52,638,132

 

0039494-001

 

LIDER TAXI AEREO S.A.

 

$

1,857,234

 

0039673-001

 

LUCENT TECHNOLOGIES, INC.

 

$

21,274,458

 

0039684-001

 

LUCENT TECHNOLOGIES, INC.

 

$

22,101,864

 

0039004-001

 

OMNI FLYS,.S.A. DE C.V.

 

$

2,478,077

 

0039015-001

 

OMNI FLYS,.S.A. DE C.V.

 

$

37,037,068

 

0034718-001

 

PEABODY WESTERN COAL CO.

 

$

2,959,456

 

0032717-004

 

QUEST II, LLC

 

$

3,522,935

 

0032717-005

 

QUEST II, LLC

 

$

13,697

 

0037215-001

 

RMH TELESERVICES, INC.

 

$

2,115,007

 

0037215-002

 

RMH TELESERVICES, INC.

 

$

41,014

 

0033126-001

 

ROLLS ROYCE CANADA LTD.

 

$

1,495,482

 

0037904-001

 

RX CHOICE, INC.

 

$

15,146,935

 

0037904-002

 

RX CHOICE, INC.

 

$

9,022,765

 

0037904-003

 

RX CHOICE, INC.

 

$

9,263,822

 

0037904-004

 

RX CHOICE, INC.

 

$

3,789,545

 

0037560-003

 

SCI TEXAS FUNERAL SERVICES

 

$

11,482,923

 

0042654-001

 

SERVICIOS INTEGRALES DE

 

$

10,719,761

 

0042654-002

 

SERVICIOS INTEGRALES DE

 

$

8,706,110

 

0039717-001

 

SKY KING, INC.

 

$

2,530,350

 

0039717-002

 

SKY KING, INC.

 

$

2,639,286

 

0033941-001

 

TRUMP HOTELS & CASINO RESORTS

 

$

1,490,763

 

0043132-001

 

VITESSE CORPORATION

 

$

4,733,318

 

0039505-001

 

WATERMAN STEAMSHIP CORP.

 

$

35,901,689

 

0035859-001

 

WINGS VENTURES LIMITED

 

$

16,767,797

 

0035859-002

 

WINGS VENTURES LIMITED

 

$

656,153

 

0035859-003

 

WINGS VENTURES LIMITED

 

$

650,539

 

0035859-004

 

WINGS VENTURES LIMITED

 

$

1,101,252

 

 

 

 

 

 

 

 

 

Total

 

$

501,350,493

 

 

2

--------------------------------------------------------------------------------